     Case: 1:19-cv-04194 Document #: 1 Filed: 06/21/19 Page 1 of 140 PageID #:1



                      UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

SERVICES GROUP OF AMERICA, INC.,
          Plaintiff,

v.

TYSON FOODS, INC.; TYSON CHICKEN,
INC.; TYSON BREEDERS, INC.; TYSON
POULTRY, INC.; PILGRIM’S PRIDE
CORPORATION; KOCH FOODS, INC.; JCG                 Case No. ___________
FOODS OF ALABAMA, LLC; JCG FOODS
OF GEORGIA, LLC; KOCH MEAT CO.,
INC.; SANDERSON FARMS, INC.;
SANDERSON FARMS, INC. (FOODS
DIVISION); SANDERSON FARMS, INC.
(PRODUCTION DIVISION); SANDERSON                   COMPLAINT
FARMS, INC. (PROCESSING DIVISION);
HOUSE OF RAEFORD FARMS, INC.; MAR-
JAC POULTRY, INC.; MAR-JAC POULTRY
MS, LLC; MAR-JAC POULTRY AL, LLC;
MARJ-JAC AL/MS, INC.; MAR-JAC
POULTRY, LLC; MAR-JAC HOLDINGS,
INC.; PERDUE FARMS, INC.; PERDUE
FOODS, LLC; WAYNE FARMS, LLC;
GEORGE’S, INC.; GEORGE’S FARMS,                    Jury Trial Demanded
INC.; SIMMONS FOODS, INC.; SIMMONS
PREPARED FOODS, INC.; O.K. FOODS,
INC.; O.K. FARMS, INC.; O.K.
INDUSTRIES, INC.; PECO FOODS, INC.;
HARRISON POULTRY, INC.; FOSTER
FARMS, LLC; FOSTER POULTRY FARMS;
NORMAN W. FRIES, INC. d/b/a CLAXTON
POULTRY FARMS, INC.; MOUNTAIRE
FARMS, INC.; MOUNTAIRE FARMS, LLC;
MOUNTAIRE FARMS OF DELAWARE,
INC.; AMICK FARMS, LLC; CASE FOODS,
INC.; CASE FARMS, LLC; CASE FARMS
PROCESSING, INC.; and AGRI STATS,
INC.,
             Defendants.
       Case: 1:19-cv-04194 Document #: 1 Filed: 06/21/19 Page 2 of 140 PageID #:2



                                                         TABLE OF CONTENTS

I.     NATURE OF THE ACTION ................................................................................................... 1

       A.         Defendants illegally agreed to curtail the supply of chicken. ...................................... 1
       B.         Defendants illegally agreed to manipulate and artificially inflate the Georgia
                  Dock. ............................................................................................................................ 5

II.    PARTIES .................................................................................................................................. 7

       A.         Plaintiff ......................................................................................................................... 7
       B.         Defendants .................................................................................................................... 8

                  (i)        The Tyson Defendants ..................................................................................... 8
                  (ii)       Pilgrim’s Pride Corporation ............................................................................. 9
                  (iii)      The Koch Defendants ....................................................................................... 9
                  (iv)       The Sanderson Farms Defendants .................................................................. 10
                  (v)        House of Raeford Farms, Inc. ........................................................................ 11
                  (vi)       The Mar-Jac Defendants ................................................................................ 11
                  (vii)      The Perdue Defendants .................................................................................. 12
                  (viii)     Wayne Farms, LLC ........................................................................................ 13
                  (ix)       The George’s Defendants ............................................................................... 13
                  (x)        Simmons Foods, Inc. ...................................................................................... 14
                  (xi)       The O.K. Foods Defendants ........................................................................... 14
                  (xii)      Peco Foods, Inc. ............................................................................................. 15
                  (xiii)     Harrison Poultry, Inc. ..................................................................................... 15
                  (xiv)      The Foster Farms Defendants ........................................................................ 15
                  (xv)       Norman W. Fries, Inc. d/b/a Claxton Poultry Farms, Inc. ............................. 16
                  (xvi)      The Mountaire Farms Defendants .................................................................. 16
                  (xvii)     Amick Farms, LLC ........................................................................................ 17
                  (xviii)    The Case Foods Defendants ........................................................................... 17
                  (xix)      Agri Stats, Inc. ................................................................................................ 18

III.   AGENTS AND CO-CONSPIRATORS................................................................................. 20

       A.         Koch Foods ................................................................................................................ 22
       B.         Tyson .......................................................................................................................... 26
       C.         Perdue ......................................................................................................................... 26
       D.         Wayne Farms.............................................................................................................. 27
       E.         George’s ..................................................................................................................... 27
       F.         Peco ............................................................................................................................ 28
       G.         Pilgrim’s ..................................................................................................................... 28
       H.         Foster Farms ............................................................................................................... 29
       I.         OK Foods ................................................................................................................... 30
       J.         House of Raeford ....................................................................................................... 30

IV.    JURISDICTION AND VENUE............................................................................................. 31

                                                                       ii
      Case: 1:19-cv-04194 Document #: 1 Filed: 06/21/19 Page 3 of 140 PageID #:3



V.    TRADE AND COMMERCE ................................................................................................. 33

      A.        Background on the Broiler Chicken Market .............................................................. 33
      B.        The United States Broiler Market Is a National Market Comprising Tens of
                Billions of Dollars’ Worth of Annual Sales .................................................................... 34

VI.   FACTUAL ALLEGATIONS REGARDING DEFENDANTS’ ILLEGAL
      CONSPIRACY....................................................................................................................... 36

      A.        Overview of Defendants’ Illegal Conspiracy ............................................................. 36
      B.        Agri Stats Participated In, and Actively Facilitated, Defendants’
                Communications Among Themselves and Their Co-Conspirators, and
                Provided Data Necessary to Effectuate, Monitor and Enforce the Conspiracy ......... 39
      C.        Agri Stats’ Detailed Reports Enable Defendants to Accurately Assess and
                Monitor their Competitors’ Production Levels and Breeder Flocks .......................... 47

                (i)        Agri Stats’ Critical Role in the Chicken Industry .......................................... 50
                (ii)       Defendants’ Public Statements Show the Relevance of Agri Stats’
                           Data to their Collective Efforts to Cut Production ......................................... 53

      D.        Defendants’ Conspiracy Artificially Increased and Maintained Chicken Prices ....... 56

                (i)        The State of the U.S. Chicken Market in 2007. ............................................. 56
                (ii)       Defendants Depart from Historical Practice by Collectively Reducing
                           Breeder Flocks in Unprecedented Amounts Beginning in 2008 .................... 58

                           (a)       Defendants’ Executives Publicly Decried the Effect of
                                     Oversupply on “Our Industry,” Telling their Competitors that
                                     Unified Action Was Necessary .......................................................... 60
                           (b)       Defendants Begin to Cut Production in Concert ................................ 62
                           (c)       Defendants’ Chicken Production Cuts, from 2008 to Early
                                     2009, Included Unprecedented Reductions to Chicken Breeder
                                     Flocks ................................................................................................. 71
                           (d)       Defendants’ Conspiracy, Hatched in the Great Recession,
                                     Continued into 2011 With Another Round of Collective
                                     Production Cuts .................................................................................. 73
                           (e)       Drastically-Reduced Breeder Flocks Boost Chicken Prices and
                                     Raise Defendants’ Profits to Record Levels ....................................... 83

                (iii)      Collusively Manipulating the Georgia Dock Benchmark Price Index ........... 91

                           (a)       Overview of the Georgia Dock, USDA Composite, Urner
                                     Barry, and EMI chicken price indices ................................................ 91
                           (b)       The Georgia Dock Pricing Methodology and Its Susceptibility
                                     to Manipulation .................................................................................. 93
                           (c)       Georgia Dock Prices Diverged from the USDA Composite and
                                     Urner Barry Price Indices Beginning in 2013 .................................. 103


                                                                  iii
        Case: 1:19-cv-04194 Document #: 1 Filed: 06/21/19 Page 4 of 140 PageID #:4



        E.       The Structure and Characteristics of the Chicken Market Make It Highly
                 Susceptible to Collusion ........................................................................................... 105

                 (i)    Highly Concentrated Market with Vertically Integrated Producers............. 105
                 (ii)   The Market For Broilers Is Characterized By Inelastic Supply And
                        Demand ........................................................................................................ 108
                 (iii) There Are No Significant Substitutes For Broiler Chickens ........................ 109
                 (iv)   The Broiler Industry Has Experienced High Consolidation And Is
                        Highly Concentrated .................................................................................... 109
                 (v)    The Broiler Industry Has A History of Government Investigations
                        And Collusive Actions. ................................................................................ 111
                 (vi)   Existence of Numerous Trade Associations and Access to
                        Competitors’ Data through Agri Stats .......................................................... 113
                 (vii) High Barriers to Entry. ................................................................................. 119
                 (viii) Defendants Have Similar Cost Structures And Work Collaboratively
                        To Share Cost Information ........................................................................... 121

        F.       Defendants Collusively Adopted Additional Strategies to Reinforce Their
                 Conspiracy ................................................................................................................ 123

                 (i)        A Collective Shift Away from Long-Term Fixed-Price Contracts .............. 123
                 (ii)       Inter-Defendant Sales ................................................................................... 125
                 (iii)      Atypical Increases in Defendants’ Exporting of Chickens .......................... 127

        G.       The Statute of Limitations Does Not Bar Plaintiff’s Claims ................................... 128

                 (i)        Plaintiff Did Not Discover (and Could Not Have Discovered) the
                            Conspiracy Until 2016 ................................................................................. 128
                 (ii)       Defendants Actively Concealed Their Conspiracy ...................................... 130
                 (iii)      Plaintiff’s Claims Were Tolled By the Direct Purchaser Class Action
                            Complaint Filed in 2016 ............................................................................... 132

VII.    ANTITRUST IMPACT........................................................................................................ 132

VIII.   CLAIMS FOR RELIEF AND CAUSES OF ACTION ....................................................... 133




                                                                    iv
          Case: 1:19-cv-04194 Document #: 1 Filed: 06/21/19 Page 5 of 140 PageID #:5



           Plaintiff Services Group of America, Inc. brings this action against the Defendants

 identified below under the federal antitrust laws for Defendants’ illegal conspiracy which increased

 the prices of chicken sold in the United States. Plaintiff demands a trial by jury in which it will

 seek treble damages from Defendants, which are jointly and severally liable, for its purchases of

 chicken from at least as early as 2008 through at least as late as 2016.

I.        NATURE OF THE ACTION

          1.      This is a case about how a group of America’s chicken producers reached illegal

agreements and restrained trade beginning at least as early as 2008 through at least as late as 2016

(generally referred to herein as the “relevant period”). Through those illegal agreements, Defendants

successfully implemented supracompetitive chicken prices to purchasers throughout the United

States.

          2.      Defendants’ restraint of trade was primarily implemented through two mechanisms.

The first focused on the beginning of the distribution chain by reducing the supply of broiler chickens

into the market. The second focused on the end of the distribution chain through, among other things,

price index manipulation with respect to wholesale chicken prices for buyers that purchased affected

products directly from the Defendants and their affiliates.

          3.      One of the participants in the alleged conspiracy, Defendant Fieldale Farms, has

already agreed to pay $2.25 million to settle claims by a putative class of direct purchasers alleging

that it participated in this conspiracy. And the Antitrust Section of the Florida Attorney General’s

office is currently investigating the industry for anticompetitive practices.

          A.    Defendants illegally agreed to curtail the supply of chicken.

          4.      Broiler chickens constitute approximately 98% of all chicken meat sold in the United

States. Defendants are the leading suppliers of chicken in an industry with over $30 billion in annual



                                                    1
      Case: 1:19-cv-04194 Document #: 1 Filed: 06/21/19 Page 6 of 140 PageID #:6



wholesale revenue, and control approximately 90% of the wholesale chicken market. The industry is

highly concentrated, with a small number of large producers in the United States controlling supply.

       5.       One aspect of Defendants’ scheme curtailed the supply of chickens in the market via

unprecedented cuts at the top of the supply chain in the form of jointly and collusively reducing

“breeder flocks” that produce chickens ultimately slaughtered for meat consumption. Historically,

when faced with low market prices, Defendants relied primarily on mechanisms that temporarily

reduced production—at the middle or end of the supply chain, such as reducing eggs placements,

killing newly hatched chicks, or idling processing plants—but which still allowed them to ramp up

production within weeks if chicken prices rose.

       6.       Historically, the chicken industry was marked by boom and bust cycles where, in

response to rising prices, producers increased production, which caused an oversupply and resulting

decrease in pricing. However, that market pattern changed markedly in 2008. By their wrongful

conduct as alleged in this complaint, Defendants not only materially reduced or eliminated the

historical boom and bust cycle of the chicken industry, they propped up chicken prices during periods

of rapidly falling input costs by, among other means, coordinating supply restrictions and

manipulating one or more Broiler price indices.

       7.       The historic pattern of annual increases in chicken production became so

entrenched over decades of experience that by the 2000s, a widely-repeated industry quip was that

life only held three certainties: death, taxes, “and 3% more broilers.” A leading industry publication

noted in early 2009 that chicken “production in the U.S. used to be just like government spending, it

never went down and cutbacks only resulted in slowing the rate of growth, but not anymore,”

because for “the first time in decades, total broiler production in 2008 remained virtually unchanged

from the year before. WATT PoultryUSA 2008 rankings data show the industry’s total weekly ready-



                                                  2
      Case: 1:19-cv-04194 Document #: 1 Filed: 06/21/19 Page 7 of 140 PageID #:7



to-cook (RTC) production at 724.05 million pounds, just slightly more than the 723.71 million RTC

pounds per week reported at the end of 2007.”

       8.       In 2008, faced with cratering prices and anemic profits, Defendants collectively

began cutting their ability to ramp up production by materially reducing their breeder flocks. While

in the past, Defendants undertook traditional, short-term production cuts, this was a significant shift

in their behavior. Defendants’ collective market-changing cuts to breeder flocks—a first round from

2008 to early 2009, and a subsequent round from 2011 to 2012 as the conspiracy continued into the

current decade—effectively eliminated their ability to meaningfully increase supply for years.

       9.       Defendants’ joint efforts to impose supply-side “discipline” included public

statements by their senior executives about a Defendant’s individual commitment to production cuts

as well as the importance of instituting and maintaining this “discipline” within the industry as a

whole. Defendants’ public statements on the need for, and benefits of, industry-wide supply

“discipline” marked a significant departure from past industry practice.

       10.      Defendants’ coordinated output restriction scheme was successfully facilitated,

monitored, and policed using reports purchased, at significant cost, from Defendant Agri Stats, Inc.

(“Agri Stats”), which in 2013 became a subsidiary of global pharmaceutical company Eli Lilly & Co.

Agri Stats collects detailed, proprietary data from all Defendants, including housing used, breed of

chicks, average size, and production and breeder flock levels. Although certain Defendants had used

Agri Stats before 2008, the output-restriction part of Defendants’ conspiracy began when Defendant

Tyson Foods—which had stopped using Agri Stats sometime in the wake of a $1.3 billion jury verdict

in 2004 against it—became a subscriber again in early 2008.

       11.      Agri Stats significantly increased fee incomes at the very start of the relevant period

when Tyson (the largest and most lucrative subscriber whose unilateral efforts to reduce supply had

failed to reduce prices before the conspiracy) suddenly chose to re-subscribe in early 2008.
                                                  3
      Case: 1:19-cv-04194 Document #: 1 Filed: 06/21/19 Page 8 of 140 PageID #:8



       12.      While the Agri Stats reports superficially “anonymize” individual producer

information, they are sufficiently detailed so that any reasonably informed producer may discern the

identity of its competitors’ information, including breeder flocks and other production, capacity, and

cost data. Agri Stats, as detailed below, plays both a unique role in the chicken industry and an

important role in the conspiracy alleged here, by willfully enabling Defendants to know what each of

them were doing in furtherance of the concerted action among the producers.

       13.      The information available to Defendants in these Agri Stats reports is not the kind of

information that, in a competitive market, would be disclosed by one competitor to another. Agri Stats

reports include individual lines (sometimes called “rows”) of facility-level data for over 100 of

Defendants’ chicken integrated production facilities. Most of these vast facilities, referred to as

“complexes,” include housing for Defendants’ breeder flocks and hatcheries where breeder flock hens

lay the eggs that will ultimately become the chickens sold to the market.

       14.      The Agri Stats reports identify each complex with unique numbers, including a

coding system identifying the region and sub-region, for each chicken complex, with the cover pages

of each sub-regional report identifying by name the companies whose complexes are covered in the

report itself. For example, “Region 20” includes “Sub-Region 21 – Upper Mid Atlantic,” identifying,

with a unique number, sixteen chicken complexes, including four Tyson complexes, four Perdue

complexes, three Mountaire complexes, two Pilgrim’s Pride complexes, and one George’s complex.1




1
  Agri Stats reports also include specific data for Defendants’ chicken complexes (listed by producer
and location) in: North Carolina (“Sub-Region 22”); Northern Georgia and Tennessee (“Sub-Region
31”); Southern Georgia, Florida and South Carolina (“Sub-Region 32”); Alabama and Mississippi
(sub-regions 41 and 42); lower Arkansas, Louisiana and Texas (“Sub-Region 51”); upper Arkansas
and Missouri (“Sub-Region 52”); Kentucky, Ohio, Minnesota, Indiana and Wisconsin (“Sub-Region
60”); and California and the Pacific Northwest (“Region 10)” (which is composed solely of
Defendant Foster Farms’ three complexes).

                                                  4
       Case: 1:19-cv-04194 Document #: 1 Filed: 06/21/19 Page 9 of 140 PageID #:9



          15.   Agri Stats’ reports are not publicly available and Defendants closely guard from those

outside the industry the reports’ contents and the degree of Defendants’ participation in Agri Stats’

data-gathering and data-dissemination processes. But, Defendants have reported detailed data to Agri

Stats on a regular basis, typically weekly.

          16.   Agri Stats both facilitated and participated in the conspiracy because, among other

things:

     Agri Stats’ coding system enabled Defendants’ personnel to decipher, simply by eyeballing
      the “rows” in a given report, the production, feed, sales and other competitively sensitive
      metrics of their competitors, many of whom had complexes “right down the road from” each
      other in the same Agri Stats sub- region;
     Agri Stats’ regular meetings with each Defendant allowed Agri Stats to share production
      information among the Defendants. For example, mid-level Tyson personnel working at
      complexes in the Mid-Atlantic region were advised by their complex managers about
      competitors’ production following quarterly meetings between the Tyson complex
      managers and Agri Stats account managers; and
     Agri Stats account managers created, for each of their Defendant customers, a series of
      data compilations known as “books,” based on the competitively sensitive data that a
      particular Defendant had submitted to Agri Stats. On a number of occasions, Agri Stats
      personnel sent copies of one Defendant’s “books” to other Defendants.

          B.    Defendants illegally agreed to manipulate and artificially inflate the Georgia
                Dock.

          17.   A second aspect of Defendants’ conspiracy to illegally increase and maintain chicken

prices was the manipulation and artificial inflation of prices on the “Georgia Dock,” a widely used

weekly benchmark price compiled and published by the Georgia Department of Agriculture (the

“GDA”). Unlike other price indices available to chicken buyers, the Georgia Dock benchmark price

is a self-reported number from a group of at least ten chicken producers (Defendants Pilgrim’s Pride,

Tyson, Fieldale Farms, Perdue, Sanderson Farms, Koch Foods, Claxton Poultry, Harrison Poultry,

Mar-Jac, and Wayne Farms). Senior executives from eight of the ten companies who participated in

the Georgia Dock price submission prices (those ten companies are herein referred to as the “Georgia




                                                  5
     Case: 1:19-cv-04194 Document #: 1 Filed: 06/21/19 Page 10 of 140 PageID #:10



Dock Defendants”) were members of a private sector “Georgia Dock Advisory Board,” which played

a role in the compilation and manipulation of the Georgia Dock benchmark price.

       18.    Following intense scrutiny—first in mid-2016 from the U.S. Department of

Agriculture (“USDA”), and then by the news media, which in late 2016 first revealed the easily

manipulated methodology used to create the Georgia Dock benchmark price—the GDA, on

November 28, 2016, suspended reporting it. The GDA considered implementing new price- reporting

requirements, including the submission of an affidavit by each Georgia Dock Defendant vouching for

the accuracy of their submitted price inputs. However, the Georgia Dock Defendants balked at these

new rules, so in late November 2016, the GDA stopped publishing the Georgia Dock benchmark index

altogether, citing a “lack of submissions” under the new reporting requirements.

       19.    The November 23, 2016 Georgia Dock benchmark whole-bird price of $1.0975/lb.

was the last one reported by the GDA. The GDA later introduced the “Georgia Premium Poultry Price

Index,” which purported to be a more transparent, accurate, and verifiable pricing mechanism—but

abandoned the new index in February 2017 due to a lack of participation by chicken producers. The

Antitrust Section of the Florida Attorney General’s office is currently investigating the chicken

industry for anticompetitive practices, including the manipulation of the Georgia Dock.

       20.    Defendants’ conduct has led to public reports of Defendants’ anticompetitive behavior.

For instance, stock market analysis service Seeking Alpha reported in November 2016, in an article

titled “Evidence Of Chicken Price Manipulation: The Curious Case Of The Georgia Dock,” that the

chicken companies (including Pilgrim’s Pride, Tyson, and Sanderson) “may be manipulating the

Georgia Dock price index in order to receive a much higher price than real market prices.” Seeking

Alpha noted that Defendants’ conduct surrounding this price index manipulation “has accounted for

>100% of earnings for pure-play chicken companies recently.” So serious is this alleged illegal


                                                 6
      Case: 1:19-cv-04194 Document #: 1 Filed: 06/21/19 Page 11 of 140 PageID #:11



conduct that Seeking Alpha projected “60% downside for [Pilgrim’s Pride], 40% downside for

[Sanderson], 40% downside for [Tyson]” upon correction of their behavior, before any “potential

penalties.” The result of the “potential LIBOR-rigging type scandal,” Seeking Alpha reported, was

that “US consumers have been over-charged for chicken by more than $3 billion per year” and that

major chicken producers were “significantly over-earning as a result of what may be a manipulated

price index.”

       21.      Defendants’ conspiracy was instigated in a market with numerous characteristics

making it highly susceptible to collusion, including: (a) a highly concentrated market dominated by

vertically integrated producers; (b) high barriers to market entry; (c) a standardized, commodity

product where competition is based principally on price; (d) inelastic demand for the product; (e)

numerous opportunities for producers to conspire through a number of regularly scheduled trade

association meetings; and (f) access to competitors’ data through Agri Stats. Indeed, the chicken

industry has the hallmarks of an industry susceptible to collusion, including high consolidation,

predictable demand in a commodity market, and routine, public display of prices to deter cheating.

II.    PARTIES

       A.       Plaintiff

       22.      Services Group of America, Inc. (“SGA”) is a Delaware corporation with its principal

place of business in Scottsdale, Arizona. SGA is one of the nation’s leading marketers and distributors

of food products and food services throughout the United States. From 2008 through the present,

SGA’s wholly-owned and controlled subsidiaries, Food Services of America, Inc., a Delaware

Corporation (“FSA”), Systems Services of America, Inc., a Delaware corporation (“SSA”), and

Ameristar Meats, Inc., a Delaware Corporation (“Ameristar”), purchased chicken on behalf of SGA

at artificially inflated prices directly from various Defendants, their affiliates, and co-conspirators.



                                                    7
     Case: 1:19-cv-04194 Document #: 1 Filed: 06/21/19 Page 12 of 140 PageID #:12



       23.     Because of the functional and economic unity of SGA with its wholly-owned

subsidiaries, FSA, SSA, and Ameristar, in the purchase of chicken from Defendants, any antitrust

injury suffered by FSA, SSA, or Ameristar was passed on to, and absorbed by, SGA. Regardless of

SGA’s individual standing as a direct purchaser or as a result of its ownership or control of, or

principal-agent relationship with, FSA, SSA, and Ameristar as direct purchasers from Defendants,

FSA, SSA, and Ameristar have expressly assigned to SGA all claims and causes of action that FSA,

SSA, or Ameristar could assert in this lawsuit. Therefore, SGA brings this lawsuit against Defendants,

individually and as an express assignee of FSA, SSA, and Ameristar (hereinafter, “Plaintiff” refers to

SGA individually and as assignee of FSA, SSA, and Ameristar, including with respect to any

purchases, sales, or injuries suffered by FSA, SSA, or Ameristar). Plaintiff suffered injury to its

business and/or property as a direct and/or proximate result of Defendants’ wrongful conduct.

       B.      Defendants

               (i)    The Tyson Defendants

       24.     Defendant Tyson Foods, Inc. is a publicly held Delaware Corporation headquartered

in Springdale, Arkansas.

       25.     Defendant Tyson Chicken, Inc., a Delaware corporation headquartered in Springdale,

Arkansas, is a wholly owned subsidiary of Defendant Tyson Foods, Inc.

       26.     Defendant Tyson Breeders, Inc., a Delaware corporation headquartered in Springdale,

Arkansas, is a wholly owned subsidiary of Defendant Tyson Foods, Inc.

       27.     Defendant Tyson Poultry, Inc., a Delaware corporation headquartered in Springdale,

Arkansas, is a wholly owned subsidiary of Defendant Tyson Foods, Inc.

       28.     Defendants Tyson Foods, Inc., Tyson Chicken, Inc., Tyson Breeders, Inc. and Tyson

Poultry, Inc. are collectively referred to as “Tyson” in this Complaint. Tyson reports a wide variety


                                                  8
     Case: 1:19-cv-04194 Document #: 1 Filed: 06/21/19 Page 13 of 140 PageID #:13



of data to Agri Stats, including information about its breeder flocks and hatchery capacity, and data

for its complexes in Virginia, Pennsylvania, North Carolina, Georgia, Alabama, Mississippi, Texas,

Arkansas, Missouri, Indiana, Tennessee, and Kentucky. Until the Georgia Dock benchmark price

index stopped being published by the GDA in late November 2016, Tyson was one of the ten

Defendants that submitted false and artificially inflated price quotes to the GDA. One of its plant

managers served on the Georgia Dock Advisory Board. Tyson is a Georgia Dock Defendant.

               (ii)     Pilgrim’s Pride Corporation

       29.     Defendant Pilgrim’s Pride Corporation (“Pilgrim’s” or “Pilgrim’s Pride”) is a publicly

held Delaware corporation headquartered in Greeley, Colorado. Pilgrim’s Pride reports a wide variety

of data to Agri Stats, including information about its breeder flocks and hatchery capacity, and data

for its complexes in Virginia, West Virginia, North Carolina, Georgia, Tennessee, Florida, South

Carolina, Alabama, Texas, Arkansas, and Kentucky. Until the Georgia Dock benchmark price index

stopped being published by the GDA in late November 2016, Pilgrim’s Pride was one of the ten

Defendants that submitted false and artificially inflated price quotes to the GDA. Its executive vice

president of sales and operations served on the Georgia Dock Advisory Board. Pilgrim’s Pride is a

Georgia Dock Defendant.

       30.     Defendant Pilgrim’s Pride is liable for all conspiratorial acts undertaken while it was

in bankruptcy proceedings during 2009, and reentered, and reaffirmed its commitment to, the

conspiracy following its discharge from bankruptcy on December 29, 2009.

               (iii)    The Koch Defendants

       31.     Defendant Koch Foods, Inc. is a privately held Delaware corporation headquartered in

Park Ridge, Illinois.

       32.     Defendant JCG Foods of Alabama, LLC, an Alabama limited liability corporation

headquartered in Park Ridge, Illinois, is a wholly owned subsidiary of Defendant Koch Foods, Inc.
                                                   9
       Case: 1:19-cv-04194 Document #: 1 Filed: 06/21/19 Page 14 of 140 PageID #:14



        33.    Defendant JCG Foods of Georgia, LLC, a Georgia limited liability corporation

headquartered in Park Ridge, Illinois, is a wholly owned subsidiary of Defendant Koch Foods, Inc.

        34.    Defendant Koch Meat Co., Inc., an Illinois corporation headquartered in Chicago, is a

wholly owned subsidiary of Defendant Koch Foods, Inc.

        35.    Defendants Koch Foods, Inc., JCG Foods of Alabama, LLC, JCG Foods of Georgia,

LLC and Koch Meat Co., Inc. are collectively referred to as “Koch” in this Complaint. Koch reports

a wide variety of data to Agri Stats, including information about its breeder flocks and hatchery

capacity, and data for its complexes in Georgia, Tennessee, and Alabama. Until the Georgia Dock

benchmark price index stopped being published by the GDA in late November 2016, Koch, through

JCG Foods of Georgia, LLC, was one of the ten Defendants that submitted false and artificially

inflated price quotes to the GDA. Its vice-president of sales served on the Georgia Dock Advisory

Board. Koch is a Georgia Dock Defendant.

               (iv)   The Sanderson Farms Defendants

        36.    Defendant Sanderson Farms, Inc. is a publicly held Mississippi corporation

headquartered in Laurel, Mississippi.

        37.    Defendant Sanderson Farms, Inc. (Foods Division), a Mississippi corporation

headquartered in Laurel, Mississippi, is a wholly owned subsidiary of Defendant Sanderson Farms,

Inc.

        38.    Defendant Sanderson Farms, Inc. (Production Division), a Mississippi corporation

headquartered in Laurel, Mississippi, is a wholly owned subsidiary of Defendant Sanderson Farms,

Inc.




                                                10
       Case: 1:19-cv-04194 Document #: 1 Filed: 06/21/19 Page 15 of 140 PageID #:15



        39.    Defendant Sanderson Farms, Inc. (Processing Division), a Mississippi corporation

headquartered in Laurel, Mississippi, is a wholly owned subsidiary of Defendant Sanderson Farms,

Inc.

        40.    Defendants Sanderson Farms, Inc., Sanderson Farms, Inc. (Foods Division),

Sanderson Farms, Inc. (Production Division) and Sanderson Farms, Inc. (Processing Division) are

collectively referred to as “Sanderson Farms” in this Complaint. Sanderson reports a wide variety of

data to Agri Stats, including information about its breeder flocks and hatchery capacity, and data for

its complexes in Georgia, Mississippi, and Texas. Until the Georgia Dock benchmark price index

stopped being published by the GDA in late November 2016, Sanderson Farms was one of the ten

Defendants that submitted false and artificially inflated price quotes to the GDA. Sanderson Farms is

a Georgia Dock Defendant.

               (v)    House of Raeford Farms, Inc.

        41.    Defendant House of Raeford Farms, Inc. (“Raeford”) is a privately held North Carolina

corporation headquartered in Rose Hill, North Carolina. Raeford reports a wide variety of data to Agri

Stats, including information about its breeder flocks and hatchery capacity, and data for its North

Carolina and Louisiana complexes.

               (vi)   The Mar-Jac Defendants

        42.    Defendant Mar-Jac Poultry, Inc. (“Mar-Jac”) is a Delaware corporation headquartered

in Gainesville, Georgia. Mar-Jac reports a wide variety of data to Agri Stats, including information

about its breeder flocks and hatchery capacity, and data for its Gainesville, Georgia complex. Until

the Georgia Dock benchmark price index stopped being published by the GDA in late November

2016, Mar-Jac was one of the ten Defendants that submitted false and artificially inflated price quotes

to the GDA. Its vice president of operations served on the Georgia Dock Advisory Board. Mar-Jac is



                                                  11
     Case: 1:19-cv-04194 Document #: 1 Filed: 06/21/19 Page 16 of 140 PageID #:16



a Georgia Dock Defendant. Mar-Jac Poultry, Inc. and its subsidiaries are controlled by Sterling

Management Group, Inc.

       43.     Mar-Jac Poultry MS, LLC is a Mississippi limited liability company located in

Gainesville, Georgia.

       44.     Mar-Jac Poultry AL, LLC is an Alabama limited liability company located in

Gainesville, Georgia.

       45.     Mar-Jac AL/MS, Inc. is a Delaware corporation located in Gainesville, Georgia.

       46.     Mar-Jac Poultry, LLC is a Delaware limited liability company located in Gainesville,

Georgia.

       47.     Mar-Jac Holdings, Inc. is a Delaware corporation located in Gainesville, Georgia and

is the parent company of Mar-Jac Poultry, Inc., Mar Jac Poultry MS, LLC, Mar Jac Poultry AL, LLC,

Mar-Jac AL/MS, Inc., and Mar-Jac Poultry, LLC. Mar-Jac Poultry, Inc., Mar Jac Poultry MS, LLC,

Mar Jac Poultry AL, LLC, Mar-Jac AL/MS, Inc., Mar-Jac Poultry, LLC, and Mar-Jac Holdings, Inc.

are collectively referred to as “Mar-Jac.” During the relevant period, Mar-Jac and/or its predecessors,

wholly-owned or controlled subsidiaries, or affiliates sold Broilers in interstate commerce, directly or

through its wholly-owned or controlled affiliates, to purchasers in the United States.

               (vii)    The Perdue Defendants

       48.     Defendant Perdue Farms, Inc. is a privately held Maryland corporation headquartered

in Salisbury, Maryland.

       49.     Defendant Perdue Foods, LLC, formerly known as Perdue Farms LLC, is a privately

held Maryland limited liability corporation headquartered in Salisbury, Maryland, and a subsidiary of

Defendant Perdue Farms, Inc.



                                                  12
     Case: 1:19-cv-04194 Document #: 1 Filed: 06/21/19 Page 17 of 140 PageID #:17



       50.     Defendants Perdue Farms, Inc. and Perdue Foods, LLC are together referred to as

“Perdue” in this Complaint. Perdue reports a wide variety of data to Agri Stats, including information

about its breeder flocks and hatchery capacity, and data for its complexes in Delaware, Maryland,

North Carolina, South Carolina, Florida, and Kentucky. Until the Georgia Dock benchmark price

index stopped being published by the GDA in late November 2016, Perdue was one of the ten

Defendants that submitted false and artificially inflated price quotes to the GDA. Perdue is a Georgia

Dock Defendant.

               (viii) Wayne Farms, LLC

       51.     Defendant Wayne Farms, LLC (“Wayne Farms”) is a Delaware limited liability

corporation headquartered in Oakwood, Georgia. Wayne Farms reports a wide variety of data to Agri

Stats, including information about its breeder flocks and hatchery capacity, and data for its complexes

in North Carolina, Georgia, Alabama, Mississippi, and Arkansas. Until the Georgia Dock benchmark

price index stopped being published by the GDA in late November 2016, Wayne Farms was one of

the ten Defendants that submitted false and artificially inflated price quotes to the GDA. Its vice

president of fresh sales served on the Georgia Dock Advisory Board. Wayne Farms is a Georgia Dock

Defendant.

               (ix)     The George’s Defendants

       52.     Defendant George’s Inc. is a privately held Arkansas corporation headquartered in

Springdale, Arkansas.

       53.     Defendant George’s Farms, Inc., is a privately held Arkansas corporation

headquartered in Springdale, Arkansas. It is a wholly owned subsidiary of George’s, Inc. Defendants

George’s Inc. and George’s Farms, Inc. are together referred to as “George’s” in this Complaint.

George’s reports a wide variety of data to Agri Stats, including information about its breeder flocks

and hatchery capacity, and data for its complexes in Harrisonburg, Virginia and Springdale, Arkansas.
                                                  13
     Case: 1:19-cv-04194 Document #: 1 Filed: 06/21/19 Page 18 of 140 PageID #:18



               (x)    Simmons Foods, Inc.

       54.     Defendant Simmons Foods, Inc. (“Simmons Foods”) is a privately held Arkansas

corporation headquartered in Siloam Springs, Arkansas. Simmons Foods reports a wide variety of

data to Agri Stats, including information about its breeder flocks and hatchery capacity, and data for

its two Siloam Springs, Arkansas complexes.

       55.     Simmons Prepared Foods, Inc. is a privately held Arkansas company headquartered in

Siloam Springs, Arkansas. Simmons Prepared Foods, Inc. is a wholly-owned subsidiary of Simmons

Foods, Inc. During the relevant period, Simmons Foods, Inc. exclusively sold the chicken it produced

to Simmons Prepared Foods, Inc., which in turn resold the chicken in various forms to its customers.

Simmons Prepared Foods, Inc. and/or its predecessors, wholly-owned or controlled subsidiaries, or

affiliates was engaged in the processing, distribution, sale, pricing, and/or marketing of Broilers,

directly or through its wholly-owned or controlled affiliates, to purchasers in the United States.

Defendants Simmons Foods, Inc. and Simmons Prepared Foods, Inc. are collectively referred to as

“Simmons” or “Simmons Foods.”

               (xi)   The O.K. Foods Defendants

       56.     Defendant O.K. Foods, Inc. is an Arkansas corporation headquartered in Fort Smith,

Arkansas.

       57.     O.K. Farms, Inc., an Arkansas corporation headquartered in Fort Smith, Arkansas, is a

wholly owned subsidiary of Defendant O.K. Foods, Inc.

       58.     O.K. Industries, Inc., an Arkansas corporation headquartered in Fort Smith, Arkansas,

is a wholly owned subsidiary of Defendant O.K. Foods, Inc.

       59.     Defendants O.K. Foods, Inc., O.K. Farms, Inc. and O.K. Industries, Inc. are

collectively referred to collectively as “O.K. Foods” in this Complaint. O.K. Foods, which entities are


                                                  14
     Case: 1:19-cv-04194 Document #: 1 Filed: 06/21/19 Page 19 of 140 PageID #:19



subsidiaries of the Mexican poultry conglomerate Industrias Bachoco, reports a wide variety of data

to Agri Stats, including information about its breeder flocks and hatchery capacity, and data for its

Fort Smith, Arkansas complex.

               (xii)   Peco Foods, Inc.

       60.     Defendant Peco Foods, Inc. (“Peco Foods”) is a privately held Alabama corporation

headquartered in Tuscaloosa, Alabama. Peco Foods reports a wide variety of data to Agri Stats,

including information about its breeder flocks and hatchery capacity, and data for its complexes in

Gordo, Alabama and Sebastopol, Louisiana.

               (xiii) Harrison Poultry, Inc.

       61.     Defendant Harrison Poultry, Inc. (“Harrison”) is a Georgia corporation headquartered

in Bethlehem, Georgia. Harrison reports a wide variety of data to Agri Stats, including information

about its breeder flocks and hatchery capacity, and data for its Bethlehem, Georgia complex. Until the

Georgia Dock benchmark price index stopped being published by the GDA in late November 2016,

Harrison was one of the ten Defendants that submitted false and artificially inflated price quotes to

the GDA. Its owner and CEO served on the Georgia Dock Advisory Board. Harrison is a Georgia

Dock Defendant.

               (xiv)   The Foster Farms Defendants

       62.     Defendant Foster Farms, LLC is a privately held California corporation headquartered

in Modesto, California. Foster reports a wide variety of data to Agri Stats, including information about

its breeder flocks and hatchery capacity, and data for its complexes in Fresno, California, Livingston,

California, and the Pacific Northwest.

       63.     Defendant Foster Poultry Farms is a privately held California corporation

headquartered in Livingston, California. Foster Poultry Farms is a related entity of Foster Farms, LLC.

During the relevant period, Foster Poultry Farms and/or its predecessors, wholly-owned or controlled
                                                  15
       Case: 1:19-cv-04194 Document #: 1 Filed: 06/21/19 Page 20 of 140 PageID #:20



subsidiaries, or affiliates was engaged in the processing, distribution, sale, pricing, and/or marketing

of Broilers, directly or through its wholly owned or controlled affiliates, to purchasers in the United

States. Defendants Foster Farms, LLC and Foster Poultry Farms are collectively referred to as

“Foster” or “Foster Farms.

               (xv)     Norman W. Fries, Inc. d/b/a Claxton Poultry Farms, Inc.

        64.    Defendant Norman W. Fries, Inc. d/b/a Claxton Poultry Farms, Inc. (“Claxton”) is a

Georgia corporation headquartered in Claxton, Georgia. Claxton reports to Agri Stats a wide variety

of data, including information about its breeder flocks and hatchery capacity and its Claxton,

Georgia complex. Until the Georgia Dock benchmark price stopped being published by the GDA in

late November 2016, Claxton was one of the ten Defendants that submitted false and artificially

inflated price quotes to the GDA. Its CEO also served on the Georgia Dock Advisory Board. Claxton

is a Georgia Dock Defendant.

               (xvi)    The Mountaire Farms Defendants

        65.    Defendant Mountaire Farms, Inc. is a privately held Delaware corporation

headquartered in Millsboro, Delaware.

        66.    Defendant Mountaire Farms, LLC, a privately held Arkansas limited liability

corporation headquartered in Little Rock, Arkansas, is a wholly owned subsidiary of Defendant

Mountaire Farms, Inc.

        67.    Defendant Mountaire Farms of Delaware, Inc., a privately held Delaware corporation

headquartered in Millsboro, Delaware, is a wholly owned subsidiary of Defendant Mountaire Farms,

Inc.

        68.    Defendants Mountaire Farms, Inc., Mountaire Farms, LLC and Mountaire Farms of

Delaware, Inc. are collectively referred to as “Mountaire Farms” in this Complaint. Mountaire reports


                                                  16
     Case: 1:19-cv-04194 Document #: 1 Filed: 06/21/19 Page 21 of 140 PageID #:21



a wide variety of data to Agri Stats, including information about its breeder flocks and hatchery

capacity, and data for its complexes in Delaware and North Carolina.

                (xvii) Amick Farms, LLC

          69.   Amick Farms, LLC is a privately held Delaware limited liability company with its

corporate headquarters in Batesburg-Leesville, South Carolina, and with facilities in South Carolina,

Maryland and Delaware. Amick Farms, LLC is a wholly-owned subsidiary of OSI Group, LLC, a

privately held Delaware corporation with its corporate headquarters in Aurora, Illinois. During the

relevant period, Amick Farms, LLC and/or its predecessors, wholly owned or controlled subsidiaries,

or affiliates sold Broilers in interstate commerce, directly or through its wholly owned or controlled

affiliates, to purchasers in the United States.

                (xviii) The Case Foods Defendants

          70.   Case Foods, Inc. is a privately held Delaware corporation with its corporate

headquarters in Troutman, North Carolina. During the relevant period, Case Foods, Inc. and/or its

predecessors, wholly-owned or controlled subsidiaries, or affiliates sold Broilers in interstate

commerce, directly or through its wholly owned or controlled affiliates, to purchasers in the United

States.

          71.   Case Farms, LLC is a privately held Delaware limited liability company with its

corporate headquarters in Troutman, North Carolina, and with facilities and operations in Ohio and

North Carolina. Case Farms, LLC is a wholly owned subsidiary of Case Foods, Inc. During the

relevant period, Case Farms, LLC and/or its predecessors wholly owned or controlled subsidiaries, or

affiliates sold Broilers in interstate commerce, directly or through its wholly owned or controlled

affiliates, to purchasers in the United States.

          72.   Case Farms Processing, Inc. is a privately held North Carolina corporation with its

corporate headquarters in Troutman, North Carolina, and with facilities and operations in North
                                             17
     Case: 1:19-cv-04194 Document #: 1 Filed: 06/21/19 Page 22 of 140 PageID #:22



Carolina. Case Farms Processing, Inc. is a wholly owned subsidiary of Case Foods, Inc. During the

relevant period, Case Farms Processing, Inc. and/or its predecessors, wholly owned or controlled

subsidiaries, or affiliates sold Broilers in interstate commerce, directly or through its wholly owned

or controlled affiliates, to purchasers in the United States.

       73.     Defendants Case Foods, Inc., Case Farms, LLC, and Case Farms Processing, Inc. are

collectively referred to as “Case Foods.”

               (xix)   Agri Stats, Inc.

       74.     Defendant Agri Stats, Inc. (which is referred to in this Complaint as “Agri Stats”) is an

Indiana corporation headquartered in Fort Wayne, Indiana, and a subsidiary of Eli Lilly & Co., a

publicly-held Indiana corporation headquartered in Indianapolis.

       75.     Agri Stats is a co-conspirator of the Defendants, and has knowingly played an

important and active role in Defendants’ collusive scheme detailed in this Complaint. All of Agri

Stats’ wrongful actions described in this Complaint are part of, and in furtherance of, the unlawful

conduct alleged herein, and were authorized, ordered, or engaged in by Agri Stats’ various officers,

agents, employers or other representatives while actively engaged in the management and operation

of Agri Stats’ business affairs within the course and scope of their duties and employment, or with

Agri Stats’ actual, apparent, or ostensible authority. Agri Stats used the instrumentalities of interstate

commerce to facilitate the conspiracy, and its conduct was within the flow of, was intended to, and

did have, a substantial effect on the interstate commerce of the U.S., including in this District.

       76.     A representative from Agri Stats was elected to the board of the National Chicken

Council, one of the industry’s most important trade associations, in 2008 and 2010—two key periods

in the conspiracy alleged in this Complaint. Several Defendants, including Wayne Farms and




                                                    18
     Case: 1:19-cv-04194 Document #: 1 Filed: 06/21/19 Page 23 of 140 PageID #:23



Pilgrim’s, also have hired former Agri Stats executives to work in senior sales positions, and Agri

Stats employs or has employed several former executives of the Defendants.

        77.     “Defendant” or “Defendants” as used herein, includes, in addition to those named

specifically above, all of the named Defendants’ predecessors, including Broilers companies that

merged with or were acquired by the named Defendants and each named Defendant’s wholly owned

or controlled subsidiaries or affiliates that produced and sold Broilers, directly or through their wholly

owned or controlled affiliates, to purchasers throughout the United States, including in this District,

during the Relevant Period at prices that were artificially inflated as a result of their conspiracy alleged

in this Complaint. To the extent the term “Producer Defendants” is used herein, it refers to all

Defendants other than Agri Stats.

        78.     All of Defendants’ wrongful actions described in this Complaint are part of, and in

furtherance of, the unlawful conduct alleged herein, and were authorized, ordered, and/or engaged in

by Defendants’ various officers, agents, employees, or other representatives within the course and

scope of their duties and employment, or with Defendants’ actual, apparent or ostensible authority.

Defendants used the instrumentalities of interstate commerce to facilitate the conspiracy, and its

conduct was within the flow of, was intended to, and did have, a substantial effect on the interstate

commerce of the U.S., including in this District.

        79.     To the extent that subsidiaries and divisions within each Defendant’s corporate family

sold or distributed Broilers to direct purchasers, these subsidiaries played a material role in the

conspiracy alleged in this Complaint because Defendants wished to ensure that the prices paid for

such Broilers would not undercut the artificially raised and inflated pricing that was the aim and

intended result of Defendants’ coordinated and collusive behavior as alleged herein. Thus, all such

entities within the corporate family were active, knowing participants in the conspiracy alleged herein,


                                                    19
       Case: 1:19-cv-04194 Document #: 1 Filed: 06/21/19 Page 24 of 140 PageID #:24



and their conduct in selling, pricing, distributing and collecting monies from Plaintiff for Broilers was

known to and approved by their respective corporate parent named as a Defendant in this Complaint.

For the avoidance of doubt, several previously unnamed subsidiaries for Defendants are specifically

identified as coconspirators below.

III.      AGENTS AND CO-CONSPIRATORS

                Producer Co-Conspirator Allen Harim

          80.   Harim USA, Ltd. is a privately held Delaware corporation with its corporate

headquarters in Seaford, Delaware. During the relevant period, Harim USA, Ltd., and/or its

predecessors, wholly-owned or controlled subsidiaries, or affiliates sold Broilers in interstate

commerce, directly or through its wholly-owned or controlled affiliates, to purchasers in the United

States.

          81.   Allen Harim Foods, LLC is a privately held Delaware limited liability company with

its corporate headquarters in Seaford, Delaware, and with facilities and operations in Delaware,

Maryland and North Carolina. Allen Harim Foods, LLC is a wholly-owned subsidiary of Harim USA,

Ltd. During the relevant period, Allen Harim Foods, LLC and/or its predecessors, wholly-owned or

controlled subsidiaries, or affiliates sold Broilers in interstate commerce, directly or through its

wholly-owned or controlled affiliates, to purchasers in the United States.

          82.   Allen Harim Farms, LLC is a privately held Delaware limited liability company with

its corporate headquarters in Seaford, Delaware, and with facilities and operations in Delaware,

Maryland and North Carolina. Allen Harim Farms, LLC is a wholly-owned subsidiary of Harim USA,

Ltd. During the relevant period, Allen Harim Farms, LLC and/or its predecessors, wholly-owned or

controlled subsidiaries, or affiliates sold Broilers in interstate commerce, directly or through its

wholly-owned or controlled affiliates, to purchasers in the United States.


                                                   20
     Case: 1:19-cv-04194 Document #: 1 Filed: 06/21/19 Page 25 of 140 PageID #:25



          83.   Producer Co-Conspirators Harim USA, Ltd., Allen Harim Foods, LLC, and Allen

Harim Farms, LLC are collectively referred to as “Allen Harim.”

                Producer Co-Conspirator Keystone Foods

          84.   Keystone Foods, LLC is a subsidiary of Marfrig Alimentos, S.A., a Brazilian company.

On November 30, 2018, Defendant Tyson Foods, Inc. announced it had completed its acquisition of

Keystone Foods LLC from Marfrig. During the relevant period, Keystone Foods, LLC and/or its

predecessors, wholly-owned or controlled subsidiaries, or affiliates sold Broilers in interstate

commerce, directly or through its wholly-owned or controlled affiliates, to purchasers in the United

States.

          85.   Keystone Foods Corporation was (now consolidated) a subsidiary of Keystone Foods,

LLC and Marfrig Alimentos, S.A. During the relevant period, Keystone Foods Corporation and/or its

predecessors, wholly-owned or controlled subsidiaries, or affiliates sold Broilers in interstate

commerce, directly or through its wholly-owned or controlled affiliates, to purchasers in the United

States.

          86.   Equity Group Eufala Division, LLC is a Delaware limited liability company with its

headquarters in Bakerhill, Alabama and is a wholly-owned subsidiary of Keystone Foods, LLC.

During the relevant period, Equity Group Eufala Division, LLC and/or its predecessors, wholly-

owned or controlled subsidiaries, or affiliates sold Broilers in interstate commerce, directly or through

its wholly-owned or controlled affiliates, to purchasers in the United States.

          87.   Equity Group Kentucky Division LLC, formerly known as Cagle’s-Keystone Foods,

L.L.C., is a Delaware limited liability company with its headquarters in Franklin, Kentucky and is a

wholly-owned subsidiary of Grow-Out Holdings, LLC. During the relevant period, Equity Group

Kentucky Division LLC sold Broilers in interstate commerce, directly or through its wholly-owned

                                                   21
     Case: 1:19-cv-04194 Document #: 1 Filed: 06/21/19 Page 26 of 140 PageID #:26



or controlled affiliates, to purchasers in the United States.

          88.     Equity Group – Georgia Division LLC is a Delaware limited liability company with

its headquarters in Camilla, Georgia and is a wholly-owned subsidiary of Keystone Foods, LLC.

During the relevant period, Equity Group – Georgia Division LLC sold Broilers in interstate

commerce, directly or through its wholly-owned or controlled affiliates, to purchasers in the United

States.

          89.     Producer Co-Conspirators Keystone Foods, LLC, Keystone Foods Corporation, Equity

Group Eufala Division, LLC, Equity Group Kentucky Division LLC, and Equity Group – Georgia

Division LLC are collectively referred to as “Keystone Foods.”

          90.     Among the Defendant families included in this Complaint, various subsidiaries and

related entities actively participated in the conspiracy alleged herein and therefore are co-

conspirators, including the following:

          A.      Koch Foods

          (i)     JCG Industries, Inc., is an Illinois corporation with its headquarters in Chicago, Illinois,

and is a wholly-owned subsidiary of Koch Foods, Inc. During the relevant period, JCG Industries,

Inc. sold Broilers in interstate commerce, directly or through its wholly-owned or controlled affiliates,

to purchasers in the United States.

          (ii)    JCG Properties, L.L.C. is an Illinois limited liability company with its headquarters in

Chicago, Illinois, and is a wholly owned subsidiary of Koch Foods, Inc. During the relevant period,

JCG Properties, L.L.C. sold Broilers in interstate commerce, directly or through its wholly-owned or

controlled affiliates, to purchasers in the United States.

          (iii)   JCG Land Holdings, LLC is an Illinois limited liability company with its headquarters

in Park Ridge, Illinois, and is a wholly-owned subsidiary of Koch Foods, Inc. During the relevant


                                                      22
     Case: 1:19-cv-04194 Document #: 1 Filed: 06/21/19 Page 27 of 140 PageID #:27



period, JCG Land Holdings, LLC sold Broilers in interstate commerce, directly or through wholly-

owned or controlled affiliates, to purchasers in the United States.

          (iv)    JCG Foods LLC is a Delaware limited liability company with its headquarters in Park

Ridge, Illinois, and is a wholly-owned subsidiary of Koch Foods, Inc. During the relevant period, JCG

Foods LLC sold Broilers in interstate commerce, directly or through its wholly-owned or controlled

affiliates, to purchasers in the United States.

          (v)     Koch Foods of Cumming LLC, formerly known as Greko, L.L.C., is a Georgia limited

liability company with its headquarters in Cumming, Georgia, and is a wholly-owned subsidiary of

Koch Foods, Inc. During the relevant period, Koch Foods of Cumming LLC sold Broilers in interstate

commerce, directly or through its wholly-owned or controlled affiliates, to purchasers in the United

States.

          (vi)    Koch Foods of Gainesville LLC, formerly known as Gress Foods LLC, is a Georgia

limited liability company with its headquarters in Gainesville, Georgia, and is a wholly-owned

subsidiary of Koch Foods, Inc. During the relevant period, Koch Foods of Gainesville LLC sold

Broilers in interstate commerce, directly or through its wholly-owned or controlled affiliates, to

purchasers in the United States. vii. JCG Farms of Georgia LLC is a Georgia limited liability company

with its headquarters in Park Ridge, Illinois, and is a wholly-owned subsidiary of Koch Foods, Inc.

During the relevant period, JCG Farms of Georgia LLC sold Broilers in interstate commerce, directly

or through its wholly-owned or controlled affiliates, to purchasers in the United States.

          (vii)   Koch Foods of Mississippi LLC is a Mississippi limited liability company with its

headquarters in Morton, Mississippi, and is a wholly-owned subsidiary of Koch Foods, Inc. During

the relevant period, Koch Foods of Mississippi LLC sold Broilers in interstate commerce, directly or

through its wholly-owned or controlled affiliates, to purchasers in the United States.



                                                   23
     Case: 1:19-cv-04194 Document #: 1 Filed: 06/21/19 Page 28 of 140 PageID #:28



       (viii) Koch Farms of Mississippi LLC is a Mississippi limited liability company with its

headquarters in Morton, Mississippi, and is a wholly-owned subsidiary of Koch Foods, Inc. During

the relevant period, Koch Farms of Mississippi LLC sold Broilers in interstate commerce, directly or

through its wholly-owned or controlled affiliates, to purchasers in the United States.

       (ix)      Koch Freezers LLC is a Mississippi limited liability company with its headquarters in

Morton, Mississippi, and is a wholly-owned subsidiary of Koch Foods, Inc. During the relevant

period, Koch Freezers LLC sold Broilers in interstate commerce, directly or through its wholly-owned

or controlled affiliates, to purchasers in the United States.

       (x)       Koch Properties of Mississippi LLC was (presently dissolved) a Mississippi limited

liability company with its headquarters in Morton, Mississippi, and was a wholly-owned subsidiary

of Koch Foods, Inc. During the relevant period, Koch Properties of Mississippi LLC sold Broilers in

interstate commerce, directly or through its wholly-owned or controlled affiliates, to purchasers in the

United States.

       (xi)      Koch Foods of Alabama LLC is an Alabama limited liability company with its

headquarters in Montgomery, Alabama, and is a wholly-owned subsidiary of Koch Foods, Inc. During

the relevant period, Koch Foods of Alabama LLC sold Broilers in interstate commerce, directly or

through its wholly owned or controlled affiliates, to purchasers in the United States.

       (xii)     Koch Farms of Alabama LLC is an Alabama limited liability company with its

headquarters in Montgomery, Alabama, and is a wholly-owned subsidiary of Koch Foods, Inc. During

the relevant period, Koch Farms of Alabama LLC sold Broilers in interstate commerce, directly or

through its wholly owned or controlled affiliates, to purchasers in the United States.

       (xiii) JCG Farms of Alabama LLC is an Alabama limited liability company with its

headquarters in Park Ridge, Illinois, and is a wholly-owned subsidiary of Koch Foods, Inc. During



                                                    24
     Case: 1:19-cv-04194 Document #: 1 Filed: 06/21/19 Page 29 of 140 PageID #:29



the relevant period, JCG Farms of Alabama LLC sold Broilers in interstate commerce, directly or

through its wholly-owned or controlled affiliates, to purchasers in the United States.

       (xiv)   Koch Foods of Ashland LLC is an Alabama limited liability company with its

headquarters in Montgomery, Alabama, and is a wholly-owned subsidiary of Koch Foods, Inc. During

the relevant period, Koch Foods of Ashland LLC sold Broilers in interstate commerce, directly or

through its wholly owned or controlled affiliates, to purchasers in the United States.

       (xv)    Koch Farms of Ashland LLC is an Alabama limited liability company with its

headquarters in Montgomery, Alabama, and is a wholly-owned subsidiary of Koch Foods, Inc. During

the relevant period, Koch Farms of Ashland LLC sold Broilers in interstate commerce, directly or

through its wholly-owned or controlled affiliates, to purchasers in the United States.

       (xvi)   Koch Farms of Gadsden LLC is an Alabama limited liability company with its

headquarters in Montgomery, Alabama, and is a wholly-owned subsidiary of Koch Foods, Inc. During

the relevant period, Koch Farms of Gadsden LLC sold Broilers in interstate commerce, directly or

through its wholly owned or controlled affiliates, to purchasers in the United States.

       (xvii) Koch Foods of Gadsden LLC is an Alabama limited liability company with its

headquarters in Montgomery, Alabama, and is a wholly-owned subsidiary of Koch Foods, Inc. During

the relevant period, Koch Foods of Gadsden LLC sold Broilers in interstate commerce, directly or

through its wholly owned or controlled affiliates, to purchasers in the United States.

       (xviii) Koch Foods of Cincinnati LLC, f/k/a Preferred Foods, LLC, is an Ohio limited liability

company with its headquarters in Fairfield, Ohio, and is a wholly-owned subsidiary of Koch Foods,

Inc. During the relevant period, Koch Foods of Cincinnati LLC sold Broilers in interstate commerce,

directly or through its wholly-owned or controlled affiliates, to purchasers in the United States.

       (xix)   Koch Foods LLC, operating under the assumed names Koch Foods of Chattanooga

and Koch Foods of Morristown, is a Tennessee limited liability company with its headquarters in
                                                  25
     Case: 1:19-cv-04194 Document #: 1 Filed: 06/21/19 Page 30 of 140 PageID #:30



Chattanooga, Tennessee, and is a wholly owned subsidiary of Koch Foods, Inc. During the relevant

period, Koch Foods LLC sold Broilers in interstate commerce, directly or through its wholly-owned

or controlled affiliates, to purchasers in the United States.

          (xx)   Koch Farms LLC, operating under the assumed names Koch Farms of Chattanooga

and Koch Farms of Morristown, is a Tennessee limited liability company with its headquarters in

Chattanooga, Tennessee, and is a wholly owned subsidiary of Koch Foods, Inc. During the relevant

period, Koch Farms LLC sold Broilers in interstate commerce, directly or through its wholly owned

or controlled affiliates, to purchasers in the United States.

          B.     Tyson

          i. Tyson Sales and Distribution, Inc. is a Delaware corporation with its headquarters in

 Springdale, Arkansas, and is a wholly-owned subsidiary of Tyson Foods, Inc. During the relevant

 period, Tyson Sales and Distribution, Inc. sold Broilers in interstate commerce, directly or through

 its wholly-owned or controlled affiliates, to purchasers in the United States.

          C.     Perdue

          (i)    Perdue Foods, Inc. (presently dissolved) was a Maryland corporation with its

headquarters in Salisbury, Maryland, and a wholly-owned subsidiary of Perdue Farms, Inc. During

the relevant period, Perdue Foods, Inc. sold Broilers in interstate commerce, directly or through its

wholly-owned or controlled affiliates, to purchasers in the United States.

          (ii)   Harvestland Holdings, LLC (presently merged) was a Maryland limited liability

company with its headquarters in Salisbury, Maryland and is a wholly-owned subsidiary of Perdue

Farms, Inc. During the relevant period, Harvestland Holdings, LLC sold Broilers in interstate

commerce, directly or through its wholly-owned or controlled affiliates, to purchasers in the United

States.



                                                    26
     Case: 1:19-cv-04194 Document #: 1 Filed: 06/21/19 Page 31 of 140 PageID #:31



          (iii)   Perdue Food Products, Inc. (presently merged) was a Maryland limited liability

company with its headquarters in Salisbury, Maryland and is a wholly-owned subsidiary of Perdue

Farms, Inc. During the relevant period, Perdue Food Products, Inc. sold Broilers in interstate

commerce, directly or through its wholly-owned or controlled affiliates, to purchasers in the United

States.

          (iv)    Perdue Farms Incorporated (presently merged) was a Maryland limited liability

company with its headquarters in Salisbury, Maryland and is a wholly-owned subsidiary of Perdue

Farms, Inc. During the relevant period, Perdue Farms Incorporated sold Broilers in interstate

commerce, directly or through its wholly-owned or controlled affiliates, to purchasers in the United

States.

          D.      Wayne Farms

          (i)     WFSP Foods, LLC is a Georgia limited liability company with its headquarters in

Decatur, Alabama, and is a wholly-owned subsidiary of Wayne Farms, LLC. During the relevant

period, WFSP Foods, LLC sold Broilers in interstate commerce, directly or through its wholly-owned

or controlled affiliates, to purchasers in the United States.

          E.      George’s

          (i)     George’s Chicken, LLC is a Virginia limited liability company with its headquarters

in Edinburg, Virginia, and is a wholly-owned subsidiary of George’s, Inc. During the relevant period,

George’s Chicken, LLC sold Broilers in interstate commerce, directly or through its wholly-owned or

controlled affiliates, to purchasers in the United States.

          (ii)    George’s Family Farms, LLC is a Virginia limited liability company with its

headquarters in Edinburg, Virginia and is a wholly-owned subsidiary of George’s, Inc. During the

relevant period, George’s Family Farms, LLC sold Broilers in interstate commerce, directly or

through its wholly-owned or controlled affiliates, to purchasers in the United States.

                                                    27
     Case: 1:19-cv-04194 Document #: 1 Filed: 06/21/19 Page 32 of 140 PageID #:32



       (iii)   George’s Foods, LLC is a Virginia limited liability company with its headquarters in

Edinburg, Virginia, and is a wholly-owned subsidiary of George’s, Inc. During the relevant period,

George’s Foods, LLC sold Broilers in interstate commerce, directly or through its wholly-owned or

controlled affiliates, to purchasers in the United States.

       (iv)    George’s of Missouri, Inc. is a Missouri corporation with its headquarters in

Springdale, Arkansas, and is a wholly-owned subsidiary of George’s, Inc. During the relevant period,

George’s of Missouri, Inc. sold Broilers in interstate commerce, directly or through its wholly-owned

or controlled affiliates, to purchasers in the United States.

       (v)     George’s Processing, Inc. is an Arkansas corporation with its headquarters in

Springdale, Arkansas, and is a wholly-owned subsidiary of George’s, Inc. During the relevant period,

George’s Processing, Inc. sold Broilers in interstate commerce, directly or through its wholly-owned

or controlled affiliates, to purchasers in the United States.

       F.      Peco

       (i)     Peco Farms of Mississippi, LLC is a Mississippi limited liability company with its

headquarters in Jackson, Mississippi and is a wholly-owned subsidiary of Peco Foods, Inc. During

the relevant period, Peco Farms of Mississippi, LLC sold Broilers in interstate commerce, directly or

through its wholly-owned or controlled affiliates, to purchasers in the United States.

       G.      Pilgrim’s

       (i)     PFS Distribution Company is a Delaware company with its headquarters in Arlington,

Texas and is a wholly-owned subsidiary of Pilgrim’s Pride Corporation. During the relevant period,

PFS Distribution Company sold Broilers in interstate commerce, directly or through its wholly-owned

or controlled affiliates, to purchasers in the United States.

       (ii)    Merit Provisions, LLC is a Texas limited liability company with its headquarters in

Dallas, Texas and is a wholly-owned subsidiary of Pilgrim’s Pride Corporation. During the relevant

                                                    28
     Case: 1:19-cv-04194 Document #: 1 Filed: 06/21/19 Page 33 of 140 PageID #:33



period, Merit Provisions, LLC sold Broilers in interstate commerce, directly or through its wholly-

owned or controlled affiliates, to purchasers in the United States.

       (iii)   GC Properties, LLC is a Georgia limited liability company with its headquarters in

Powder Springs, Georgia and is a wholly-owned subsidiary of Pilgrim’s Pride Corporation. During

the relevant period, GC Properties, LLC sold Broilers in interstate commerce, directly or through its

wholly owned or controlled affiliates, to purchasers in the United States.

       (iv)    Pilgrim’s Pride of Nevada, Inc. is a Nevada corporation with its headquarters in

Greeley, Colorado and is a wholly-owned subsidiary of Pilgrim’s Pride Corporation. During the

relevant period, Pilgrim’s Pride of Nevada, Inc. sold Broilers in interstate commerce, directly or

through its wholly-owned or controlled affiliates, to purchasers in the United States.

       (v)     PPC Marketing, Ltd. is a Texas company with its headquarters in Pittsburg, Texas and

is a wholly-owned subsidiary of Pilgrim’s Pride Corporation. During the relevant period, PPC

Marketing, Ltd. sold Broilers in interstate commerce, directly or through its wholly-owned or

controlled affiliates, to purchasers in the United States.

       (vi)    Pilgrim’s Pride Corporation of West Virginia, Inc. is a West Virginia corporation with

its headquarters in Greeley, Colorado and is a wholly-owned subsidiary of Pilgrim’s Pride

Corporation. During the relevant period, Pilgrim’s Pride Corporation of West Virginia, Inc. sold

Broilers in interstate commerce, directly or through its wholly-owned or controlled affiliates, to

purchasers in the United States.

       H.      Foster Farms

       i. Napoleon Poultry Supply LLC is a Delaware limited liability company with its headquarters

 in Livingston, California and is a wholly-owned subsidiary of Foster Farms, LLC. During the

 relevant period, Napoleon Poultry Supply LLC sold Broilers in interstate commerce, directly or

 through its wholly owned or controlled affiliates, to purchasers in the United States.

                                                   29
     Case: 1:19-cv-04194 Document #: 1 Filed: 06/21/19 Page 34 of 140 PageID #:34



          I.      OK Foods

          (i)     O.K. Broiler Farms Limited Partnership was (presently dissolved) an Arkansas limited

partnership with its headquarters in Fort Smith, Arkansas and is a wholly-owned subsidiary of O.K.

Foods, Inc. During the relevant period, O.K. Broiler Farms Limited Partnership sold Broilers in

interstate commerce, directly or through its wholly-owned or controlled affiliates, to purchasers in the

United States.

          J.      House of Raeford

          (i)     House of Raeford Farms of Louisiana, L.L.C. is a Louisiana limited liability company

with its headquarters in Shreveport, Louisiana and is a wholly-owned subsidiary of House of Raeford

Farms, Inc. During the relevant period, House of Raeford Farms of Louisiana, L.L.C. sold Broilers in

interstate commerce, directly or through its wholly-owned or controlled affiliates, to purchasers in the

United States.

          (ii)    Johnson Breeders, Inc. is a North Carolina corporation with its headquarters in Rose

Hill, North Carolina and is a wholly-owned subsidiary of House of Raeford Farms, Inc. During the

relevant period, Johnson Breeders, Inc. sold Broilers in interstate commerce, directly or through its

wholly-owned or controlled affiliates, to purchasers in the United States.

          (iii)   Columbia Farms of Georgia, Inc. is a South Carolina corporation with its headquarters

in Batesburgh-Leesville, South Carolina and is a wholly-owned subsidiary of House of Raeford

Farms, Inc. During the relevant period, Columbia Farms of Georgia, Inc. sold Broilers in interstate

commerce, directly or through its wholly-owned or controlled affiliates, to purchasers in the United

States.

          (iv)    Raeford Farms of Louisiana, L.L.C. is a Louisiana limited liability company with its

headquarters in Arcadia, Louisiana and is a wholly-owned subsidiary of House of Raeford Farms, Inc.



                                                   30
      Case: 1:19-cv-04194 Document #: 1 Filed: 06/21/19 Page 35 of 140 PageID #:35



During the relevant period, Raeford Farms of Louisiana, L.L.C. sold Broilers in interstate commerce,

directly or through its wholly-owned or controlled affiliates, to purchasers in the United States.

       (v)     Columbia Farms, Inc. is a South Carolina corporation with its headquarters in

Columbia, South Carolina and is a wholly-owned subsidiary of House of Raeford Farms, Inc. During

the relevant period, Columbia Farms, Inc. sold Broilers in interstate commerce, directly or through its

wholly-owned or controlled affiliates, to purchasers in the United States.

       91.     When appropriate in context, Keystone Foods, Allen Harim, and the subsidiaries and

affiliates identified immediately above for certain Defendant families, are referred to collectively as

the “Producer Co-Conspirators.”

       92.     Various other persons, firms, and corporations not named as defendants have

participated as co-conspirators with Defendants and have performed acts and made statements in

furtherance of the conspiracy. The Defendants are jointly and severally liable for the acts of their co-

conspirators whether or not named as defendants in this Complaint.

       93.     Whenever reference is made to any act of any corporation, the allegation means that

the corporation engaged in the act by or through its officers, directors, agents, employees or

representatives while they were actively engaged in the management, direction, control or transaction

of the corporation’s business or affairs. Each of the Defendants named herein acted as the agent or

joint-venturer of or for the other Defendants with respect to the acts, violations and common course

of conduct alleged herein.

       94.     Defendants are also liable for acts done in furtherance of the alleged conspiracy by

companies they acquired through mergers and acquisitions.

IV.    JURISDICTION AND VENUE




                                                  31
        Case: 1:19-cv-04194 Document #: 1 Filed: 06/21/19 Page 36 of 140 PageID #:36



         95.    This action arises under Section 1 of the Sherman Act, 15 U.S.C. § 1, and Section 4 of

the Clayton Act, 15 U.S.C. § 15(a), and seeks to recover treble damages, costs of suit, and reasonable

attorneys’ fees for the injuries sustained by Plaintiff resulting from Defendants’ conspiracy to restrain

trade. The Court has subject matter jurisdiction under 28 U.S.C. §§ 1331, 1337(a), 1407, and 15 U.S.C.

§ 15.

         96.    Venue is proper in this District under 15 U.S.C. § 15(a), 15 U.S.C. § 22, and 28

U.S.C. §§ 1391(b) because during the relevant period Defendants resided, transacted business, were

found, or had agents in this District, and because a substantial portion of Defendants’ alleged wrongful

conduct affecting interstate trade and commerce was carried out in this District.

         97.    Defendants are amenable to service of process under Fed. R. Civ. P. 4(k)(1)(A) and

the Illinois long-arm statute 734 Ill. Comp. Stat. 5/2-209 because each Defendant has transacted

business in this state and because the Illinois long-arm statute extends jurisdiction to the limits of Due

Process, and each Defendant has sufficient minimum contacts with the state of Illinois to satisfy Due

Process.

         98.    This Court has personal jurisdiction over each Defendant because each Defendant has

transacted business, maintained substantial contacts, or committed overt acts in furtherance of its

illegal scheme and conspiracy throughout the U.S., including the effects of the conspiracy occurring

in this District. On information and belief, each Defendant has transacted business, maintained

substantial contacts, or committed overt acts in furtherance of the conspiracy in this District. The

alleged scheme and conspiracy have been directed at, and had the intended effect of, causing injury

to persons and entities residing in, located in, or doing business throughout the U.S., including in this

District.




                                                   32
     Case: 1:19-cv-04194 Document #: 1 Filed: 06/21/19 Page 37 of 140 PageID #:37



       99.     This Court also has personal jurisdiction over the Defendants because each of them

knew, or should have known, that because the Georgia Dock index price was used to price chicken

sold in Illinois and nationwide, their participation in the collusive manipulation of the Georgia Dock

would have effects on the price of chicken purchased in Illinois based on the Georgia Dock

benchmark. The alleged scheme and conspiracy have been directed at, and had the intended effect of,

causing injury to persons and entities residing in, located in, or doing business in the state of Illinois.

V.     TRADE AND COMMERCE

       A.      Background on the Broiler Chicken Market

       100.    Broiler chicken (referred to either as “Broilers” or “chicken” in this complaint) refers

to chicken raised for meat consumption to be slaughtered before the age of 10–13 weeks.2 Broilers

can be sold fresh or frozen, raw or cooked, or whole or in parts, but as used in this complaint the term

excludes chicken grown, processed, and sold according to halal, kosher, free-range or organic

standards.

       101.    According to a 2012 report by Focus Management Group, chicken “is a commodity

product with little or no product differentiation based on the processors,” and the CEO of Defendant

Pilgrim’s recently commented that “the chicken business per se is a commodity business.” The

commodity nature of chicken is evidenced by the fact that, as detailed below, numerous Defendants

have, during the relevant time period, purchased chicken from each other (then likely resold it) to

buttress their conspiracy by soaking up excess supply in the market.

       102.    Typically, when a product is characterized as a commodity, competition is based

principally on price—as opposed to other attributes, such as product quality or customer service.


2
  On January 1, 2014, the USDA’s Food Safety and Inspection Service (“FSIS”) implemented a final
rule lowering the age definitions for broilers/fryers from 13 weeks to the current 10 weeks. See 9
C.F.R. 381.170 (2014) (also noting that “FSIS is not establishing separate definitions for ‘broiler’ and
‘fryer’ chickens in this final rule”).
                                                  33
        Case: 1:19-cv-04194 Document #: 1 Filed: 06/21/19 Page 38 of 140 PageID #:38



           103.   Chicken producers pay USDA graders to examine their chickens, and almost all

companies sell USDA Grade A chicken, meaning that there is very little differentiation amongst

sellers.

           104.   Due to the lack of product differentiation, Defendants are forced to compete on price

(absent collusion) such that the supply decisions of each chicken producer impact the market price for

chickens. While an individual producer often has the incentive to increase production to maximize

profits, any increased production will ultimately reduce the profitability of the industry as a whole.

Thus, the commodity nature of the product in the chicken industry makes it easier to implement a

price-fixing scheme and provides industry players with the incentive to agree to reduce overall supply.

           105.   During the relevant period, Defendants collectively controlled nearly 90% of the

market for chicken in the United States. The chicken industry is almost entirely vertically integrated,

with producers (sometimes known as “integrators”) owning, or tightly controlling, each of the six

stages of the supply chain: breeding, hatching, chick-rearing and feeding, slaughtering mature birds,

processing, and selling. At the top of the supply chain are Defendants’ “breeder flocks,” which include

the hens that lay the eggs that, when hatched, become chickens slaughtered for meat consumption.

           B.     The United States Broiler Market Is a National Market Comprising Tens of
                  Billions of Dollars’ Worth of Annual Sales

           106.   According to the U.S. Poultry & Egg Association, the value of wholesale U.S. Broilers

produced in 2014 was $32.7 billion, up 6 percent from 2013. The market value varied between $21.8

and $30.7 billion from 2008-2013.

           107.   There is a single national market for Broilers in the United States. Prices for Broilers

sold in the United States are quoted in whole bird or disassembled parts, with adjustments for

transportation, product form (i.e., degree of processing or added value), and packaging at the time of

sale.

                                                     34
     Case: 1:19-cv-04194 Document #: 1 Filed: 06/21/19 Page 39 of 140 PageID #:39



       108.    About 50-70% of Broilers are sold under contract with a customer, about 10-20% are

sold on the spot market, and roughly 17-20% are exported.

       109.    Exports of Broilers from the United States account for approximately 45% of all United

States meat exports. Broilers produced in the U.S. are exported to well over 100 different countries,

with the major export markets including Mexico, Canada, Hong Kong, and China. Some of the exports

from the United States include products less desirable to United States consumers, such as chicken

feet or dark meat, but exports also increasingly include white meats and other products widely

consumed in the United States.

       110.    Exports of Broilers from the United States have increased since 2007 both in quantity

and value. In 2006 exports constituted only 14.8% of U.S. exports and increased to 16.5% by 2007.

But between 2008-2014 export levels were never lower than 18.5% of U.S. production levels,

dropping down to 16% in 2015 due to export bans by countries due to Avian Flu concerns.

       111.    While this complaint does not seek damages for Broilers sold into export commerce,

Broilers exported from the United States decrease available supply and increase Broiler prices in the

United States. Therefore, exports by Defendants were a mechanism used by Defendants to effect their

United States-based Broiler market conspiracy.

       112.    The prices for certain of Defendants’ chicken sales were based on benchmark price

indices, including the Georgia Dock whole-bird price, which was one of three benchmark price indices

used by chicken buyers until early 2017.

       113.    Defendants’ conduct, as described in this Complaint, was within the flow of, intended

to, and did have a substantial effect on, the interstate commerce of the U.S., including in this District.

       114.    During the relevant period, Defendants produced, sold, and shipped chicken in a

continuous and uninterrupted flow of interstate commerce. The conspiracy in which Defendants
                                                   35
      Case: 1:19-cv-04194 Document #: 1 Filed: 06/21/19 Page 40 of 140 PageID #:40



participated had a direct, substantial, and reasonably foreseeable effect on interstate commerce,

including commerce in Illinois.

       115.    During the relevant period, each Defendant, or one or more of its affiliates, used the

instrumentalities of interstate commerce to join or effectuate their conspiracy.

VI.    FACTUAL ALLEGATIONS REGARDING DEFENDANTS’ ILLEGAL
       CONSPIRACY

       A.      Overview of Defendants’ Illegal Conspiracy

       116.    In 2007, Pilgrim’s and Tyson attempted to cut their production levels enough to cause

industry prices to rise. However, despite Pilgrim’s and Tyson’s combined 40% market share, their

production cuts in 2007 were not enough to increase prices through supply cuts because other Broiler

companies increased their production.

       117.    As a result, in January 2008 Pilgrim’s and Tyson changed tactics, seeking broader

cooperation among major producers in the Broiler industry to increase prices. In January 2008, both

Pilgrim’s and Tyson stated to the chicken industry that neither Pilgrim’s nor Tyson would continue to

cut production. A few days after attending an industry event in late January 2008, Tyson’s CEO

announced Tyson would be raising prices because “we have no choice [but] to raise prices

substantially.” A day later, a Pilgrim’s executive announced publicly that Pilgrim’s would be cutting

its production and “the rest [] of the market is going to have to pick-up a fair share in order for the

production to come out of the system.”

       118.    The other Defendants soon joined Pilgrim’s and Tyson’s plan, making substantial cuts

to their own production.

       119.    Defendants went further, however, cutting their ability to ramp up production for 18

months or more by destroying breeder hens in their breeder flocks responsible for supplying the eggs

Defendants raise into chicken. This destruction of the breeder flock was unparalleled and the
                                                  36
     Case: 1:19-cv-04194 Document #: 1 Filed: 06/21/19 Page 41 of 140 PageID #:41



consequences reverberated in the chicken industry for many years. Further, when some Defendants in

2010 became “undisciplined” and began gradually increasing their production, Defendants made a

second wave of coordinated production cuts in 2011 and 2012, which included further substantial

destruction of industry breeder flocks. Defendants continued to limit the United States chicken supply

in subsequent years by destroying eggs, relying upon one another’s production to meet customer

needs, and exporting excess breeder flocks to Mexico, even when doing so was against their

independent economic interest.

       120.    The consequence of Defendants’ cuts in 2008 and 2011-2012 has been a nearly 50%

increase in wholesale chicken prices since 2008, by one measure, despite input costs (primarily corn

and soybeans) falling roughly 20% to 23% over the same time period. The rise in chicken prices

relative to input costs has led to record profits for Defendants.

       121.    To effectuate their conspiracy, Defendants turned to a modernized version of an

antitrust conspiracy in the chicken industry during the 1970s. During the 1970s, major chicken

producers held a weekly conference call to discuss production levels and prices for chicken. After the

Department of Justice and civil antitrust plaintiffs sued, that practice was suspended.

       122.    However, by January 2008, modern technology provided a way for Defendants to share

detailed production and pricing information and coordinate without industry-wide conference calls.

Producers now electronically transfer vast amounts of production data to Agri Stats which, while

supposedly anonymous, in fact provide Defendants with sufficient detail to determine with reasonable

accuracy producer-level data on production, cost, and general efficiencies. This permits the

Defendants to share, on a weekly and/or monthly basis, their confidential production and pricing

information, including forward-looking production information, which is easily forecasted on Broiler

breeder flock data that is reported and shared.


                                                   37
     Case: 1:19-cv-04194 Document #: 1 Filed: 06/21/19 Page 42 of 140 PageID #:42



        123.    From late 2014 into 2016, chicken input costs fell significantly. Economic theory

predicts that in a competitive market, all else being equal, chicken prices similarly would fall.

However, prices remained artificially inflated due to the Defendants’ agreement to artificially restrict

production and their manipulation of the Georgia Dock Broiler price index, published by the Georgia

Department of Agriculture (“GDA”). The facts surrounding this episode were unknown to Plaintiff

and the public until November 2016, when it became public that the United States Department of

Agriculture (“USDA”) had requested in July 2016 that the GDA investigate and verify the accuracy

of the Broiler prices provided to the GDA by several Defendants. When the GDA declined to do so,

citing the industry’s and its own lack of interest in verifying prices, USDA began publishing its own

chicken price statistic.

        124.    “Plus factors” are economic actions and outcomes, above and beyond parallel conduct

by oligopolistic firms, that are generally inconsistent with unilateral conduct but largely consistent

with explicitly coordinated action. There are numerous “plus factors” in the chicken industry during

the relevant period including, but not limited to, the following: (a) extensive information sharing

through Agri Stats and other means, (b) numerous opportunities to collude in a variety of forums, (c)

a coordinated change from contracts with fixed chicken prices to chicken prices that float with the

chicken spot market, (d) inter-Defendant trades and purchases that often are against independent self-

interest, and (e) multiple industry characteristics which facilitate collusion, such as high vertical

integration, high barriers to entry, high industry consolidation and concentration, inelastic supply and

demand, a lack of significant substitutes for chicken, and a history of government investigations and

collusive conduct.

        125.    Defendants’ restriction of chicken supply had the purpose and effect of increasing

prices to Plaintiff and other purchasers nationwide. First, as Defendants themselves acknowledge,

supply and demand in the chicken industry are inelastic. Therefore, a coordinated decrease in supply
                                                38
     Case: 1:19-cv-04194 Document #: 1 Filed: 06/21/19 Page 43 of 140 PageID #:43



as alleged herein necessarily will result in an increase in prices. As one industry consultant noted,

“[b]ecause of the inelastic nature of the supply and demand a reduction in supply will produce an

outcome more preferable to the industry than maintaining supply with a lower price.”

       126.     Second, as acknowledged by industry experts and Defendants themselves, pricing in

virtually all chicken sales is tied to spot market prices, which are publicly known and available through

industry price indices. For example, expert economist Dr. Colin A. Carter from the University of

California (Davis) has testified in another matter that documents indicate virtually all chicken

products, even if they’re not sold spot, are tied to the spot prices.

       127.     Defendants knew and intended that their coordinated limitation and reduction in

chicken supply would artificially increase all chicken prices—for spot market and contract sales—

above the level they would have been absent the conduct alleged herein.

       B.       Agri Stats Participated In, and Actively Facilitated, Defendants’
                Communications Among Themselves and Their Co-Conspirators, and Provided
                Data Necessary to Effectuate, Monitor and Enforce the Conspiracy

       128.     The USDA and various other entities publish aggregated weekly, monthly, and annual

supply and pricing information concerning the U.S. chicken industry. But only Defendant Agri Stats

receives from individual Defendants, and then provides to all other Defendants, detailed information

to accurately determine producer-specific production, costs, and general efficiency. Agri Stats collects

and aggregates chicken industry data in considerably more detail than any similar types of available

reports, including the following data categories:

               Breeder flock size and age, hatchery capacity, and the costs associated with breeder
                flocks, including feed and housing expense;

               Data about the production, delivery, and formulation of feed, including corn and
                soybean meal costs, which are two of Defendants’ most significant input costs;

               Grow-out information for chicken “flocks” provided to contract farmers, including
                the number of chickens placed, chick mortality by week and overall percentage,
                chick cost, days between flocks provided to contract farmers (i.e., “down time”),
                                                  39
     Case: 1:19-cv-04194 Document #: 1 Filed: 06/21/19 Page 44 of 140 PageID #:44



               feed conversion rate (pounds of feed per pound of chicken), average daily weight
               gain by chicks, live pounds produced per square foot of grower house, grower
               compensation, including average grower payment in cents per pound and cents per
               square foot, breed composition of flock (breed or cross-breed of flocks), detailed
               information on numerous mechanical aspects of chicken housing, and numerous
               other detailed cost, mortality, and operational information about disease,
               transportation, labor, and other grow-out related information;

              Slaughter, processing, and further processing information, including pay for
               processing plant workers, total production volume, market age of chickens at
               slaughter, weight of chickens at slaughter, birds per man hour, processing line
               speeds, and labor hours per pound;

              Inventory levels of chickens; and

              Financial information, such as monthly operating profit per live pound, sales per
               live pound, and cost per live pound.

       129.    Agri Stats collects data from Defendants, audits and verifies the data, and ultimately

reports back to Defendants detailed statistics on nearly every operating metric within the industry,

including the size and age of breeder flocks. Agri Stats’ survey methodology involves direct electronic

data submissions from—and to—Defendants of financial, production, breeder flock size and age,

capacity, cost, and numerous other categories of information by each chicken producer on a weekly

and monthly basis. At each of Defendants’ chicken complexes, certain employees, typically in the

accounting department, are responsible for submitting the data to Agri Stats once a week (historically,

on Thursdays) using an AS400 data link system.

       130.    Agri Stats thus facilitates the Broiler producers’ access to “massive amounts” of each

other’s competitively sensitive information. According to an expert witness for Pilgrim’s in the

contract-farmer litigation against Pilgrim’s, “[p]robably no one in the industry would know better than

[Agri Stats economist] Mike Donahue [as to whether Broiler production increased in 2008] because

EMI is the same company as Agri Stats, which is the company that gathers operating statistics from

virtually every company in the chicken industry. And they know definitively how many breeders are

out there, how many pullets are out there, how many broilers are produced every week, and head
                                                   40
     Case: 1:19-cv-04194 Document #: 1 Filed: 06/21/19 Page 45 of 140 PageID #:45



count and pounds, everything else. They have massive amounts of statistics. And that’s why they’re

so effective at reporting all of this [production information].”

       131.    Every Defendant and Producer Co-Conspirator included in this Complaint is known to

participate in Agri Stats and provides and receives the detailed information described in this

Complaint. Additionally, certain entities acquired by Defendants have previously participated in Agri

Stats, including Cagle’s, Inc., BC Natural Chicken, Peterson Farms, and Townsend’s.

       132.    Agri Stats describes itself as a “benchmarking” service that “allows organizations to

develop plans on how to adopt best practice, usually with the aim of increasing some aspect of

performance.” Sanderson Farms CEO Joe Sanderson claimed “[w]e use Agri Stats, which some of

you are probably familiar with. Agri Stats is a benchmarking service that we submit data to. Almost

everyone in our industry does as well. And we get the data back. It’s anonymous—the data is

anonymous, so we don’t know whose numbers the numbers belong to, but we can see performance

indicators all over the industry.”

       133.    However, contrary to these assertions, Defendants can (and do) readily determine

“whose numbers the numbers belong to.” Indeed, Defendants know that when it provides its internal,

confidential information to Agri Stats, the other producers will be able to access that information and

identify the Defendant that submitted it. Providing this specific, competitively sensitive information

to Agri Stats constitutes an unreasonable, anticompetitive restraint of trade, as does Agri Stats’

dissemination of the information in the detailed, readily decipherable form in which it is sent to

Defendants.

       134.    Agri Stats’ critical importance for a collusive production-restriction scheme in the

chicken market lies not only in the fact that it supplies data necessary to coordinate production

limitations and manipulate prices, but also in its market-stabilizing power. Price-fixing or output-

                                                   41
     Case: 1:19-cv-04194 Document #: 1 Filed: 06/21/19 Page 46 of 140 PageID #:46



restricting conspiracies, regardless of industry, are subject to inherent instability in the absence of

policing mechanisms, as each individual member has the incentive to “cheat” other group members—

for example, by boosting chicken production to capture higher prices even as other producers heed

their conspiratorial duty to limit production, which is what happened in the chicken industry for a

short period in 2010, when Defendants’ conspiracy temporarily faltered.

       135.    But Agri Stats knowingly participated in the Producer Defendants’ efforts to prevent

such cheating. Agri Stats’ detailed statistics—coupled with its regular, in-person meetings with each

Defendant, and routine participation in trade association events widely attended by Defendants’ senior

executives—serve a monitoring function, allowing each member of Defendants’ conspiracy to police

each other’s production figures (which are trustworthy because they have been audited and verified

by Agri Stats’ team) for any signs of “cheating.”

       136.    While Agri Stats reports are a closely guarded by Defendants, based on a handful of

public comments by Defendants’ senior executives and other information, and after an extensive

investigation, Plaintiff believes and alleges that Agri Stats reports include at a minimum the following

categories of information:

              Name of genetics company used for primary breeder stock;

              Hatchery capacity, costs, and age of Broiler breeder flocks;

              Feed Manufacturing, Delivery and Formulation data, including corn and soybean
               meal costs;

              Grow-out information for Broiler “flocks” provided to contract farmers, including
               the number of Broilers placed, chick mortality by week and overall percentage,
               chick cost, days between flocks provided to contract farmers (aka, “down time”),
               feed conversion rate (pounds of feed per pound of Broiler), average daily weight
               gain by chicks, live pounds produced per square foot of grower house, grower
               compensation, including average grower payment in cents per pound and cents per
               square foot, breed composition of flock (breed or cross-breed of flocks), detailed
               information on numerous mechanical aspects of Broiler housing, and numerous
               other detailed cost, mortality, and operational information about disease,
               transportation, labor, and other grow-out related information;
                                                   42
     Case: 1:19-cv-04194 Document #: 1 Filed: 06/21/19 Page 47 of 140 PageID #:47



                  Slaughter, processing, and further processing information, including pay for
                   processing plant workers, total production volume, market age of Broilers at
                   slaughter, weight of Broilers at slaughter, birds per man hour, processing line
                   speeds, and labor hours per pound;

                  Inventory levels of Broilers;

                  Sales data for finished product form and type, such as type of cut (whole bird, cut-
                   up, deboned), various packaging forms (such as bulk, tray pack, etc.), and data
                   segmented into various categories (such as exports, retail, foodservice, etc.); and

                  Financial information, such as monthly operating profit per live pound, sales per
                   live pound, and cost per live pound.

       137.        Defendants rarely mention their proprietary, privileged, and confidential exchange of

information with one another through Agri Stats. However, on occasion, Broiler producers (primarily

Sanderson Farms) have provided glimpses into their use of Agri Stats information. For instance:

                   Sanderson Farms reported in May 2008 that “every year we review our operations
                    and every facet within Agristats… we set operational goals every year . . . and
                    [we] try to improve our operations within this benchmarking service we call
                    Agristats.”

                   Sanderson Farms CEO Joe Sanderson commented on a December 2009 earnings
                    call that “my judgment is that based on what I see in Agr[i] stats nobody is
                    planning on, pullet placements say no ramp up and what I’ve gleaned from Agr[i]
                    stats, people are not planning on ramping up. I see a lot of information from
                    Agr[i] stats that tells me that nobody is going to ramp up.”

                   Sanderson Farms CEO Joe Sanderson commented in a May 2011 earnings call
                    that “my judgment is that there will be some others that are going to have to make
                    some adjustments that I believe cuts will be forthcoming in our industry based on
                    the losses we see in Agri Stats.” Asked later on the call by an analyst why he had
                    said on the call and a few months earlier that he “feel[s] confident that we are
                    going to see cutbacks” based on Agri Stats data, Sanderson indicated “industry
                    participants expected that [the market would improve in June and July] and I
                    think they wanted to carry their production into June and July and see if the
                    market would reward them for that it appears right now. . . . And then once you
                    get past July 4 . . . I think then you will start seeing reduced egg sets. . . .
                    Typically in my experience the first cut is not enough and you go back and look at
                    2008, I think the industry started cutting back maybe in June and that cut back
                    was not enough and then they made another cut in the late fall and I believe the
                    industry became profitable in January.”



                                                     43
     Case: 1:19-cv-04194 Document #: 1 Filed: 06/21/19 Page 48 of 140 PageID #:48



                  Tyson Foods noted in a December 2014 investor presentation that “[t]he point
                   being is that when you talk about the chicken cycle, most people will look at the
                   cyclicality. It’s very profitable right now. And we will not hit the top of the top,
                   because within the profitability segmentation right now, the most profitable
                   segments are in fact big bird, and secondly, tray pack. We can tell that through
                   Agri Stats. Now at the same time, when there is more poultry available and the
                   industry may not be as profitable, we would not expect to be anywhere close to
                   what the bottom of that cycle would be.”

       138.       Similar to Defendants, Agri Stats on occasion refers to the secret exchange of

information it facilitates among Defendants. In many instances, Agri Stats has played the role of

industry cheerleader rather than industry benchmarking service, with Agri Stats suggesting

specifically how much Broiler production should be cut based on Agri Stats data.

                  In July 2012 trial testimony in a lawsuit against Pilgrim’s by contract farmers,
                   testimony revealed that a November 2008 Agri Stats report “made statements to
                   the effect that it thought the industry was 5-percent oversupplied . . . relative . . .
                   to demand.”

                  Agri Stats holds regular “poultry outlook conferences” for meat industry
                   executives. For instance, Agri Stats hosted an April 23, 2015, conference in
                   Atlanta, Georgia for which an agenda indicated a presentation by Agri Stats Vice
                   President Sue Trudell would be provided concerning the “broiler market situation
                   and outlook” and an analysis of feed and macroeconomic factors. Such
                   presentations are restricted from circulation outside the invited participants to
                   EMI’s poultry outlook conference and are not publicly available.

                  Defendant Sanderson Farms invites Agri Stats employees to present about the
                   industry to Sanderson’s own investors, such as an October 18, 2013 presentation
                   by Agri Stats Vice President Sue Trudell.

                  In January 2009 Agri Stats Vice President Mike Donohue commented that “We
                   [i.e., Broiler producers] are an industry that is in demand . . . . We have a product
                   that people want and continue to consume.” (emphasis added).

                  Agri Stats subsidiary EMI also holds regular invitation-only “Analytics Web
                   Conference” calls.

                  Agri Stats Vice President Donohue also frequently appears at industry events,
                   such as the Spring 2011 IPE conference. Donohue provided comments as part of
                   an annual “market intelligence” forum about various industry performance
                   metrics. Additionally, Donohue’s co-panelist, Broiler industry insider Paul Aho,
                   explicitly suggested “[t]he market is calling for around a 5% reduction in chicken
                   production” in order for producers to achieve higher prices in 2011.

                                                      44
     Case: 1:19-cv-04194 Document #: 1 Filed: 06/21/19 Page 49 of 140 PageID #:49



                  Donohue also authors articles for the Agri Stats publication EMI Vital Signs. For
                   instance, the sole “sample” publication available on EMI’s website is a May 2013
                   article in EMI Vital Signs by Donohue, which analyzes whether Broiler producers
                   could continue to achieve high profit levels. Donohue carefully analyzed Agri
                   Stats data concerning pricing, inventory, and production levels, ultimately
                   concluding “[w]hen supply and demand factors are in good shape the industry can
                   get a good return on investment and for the short and medium term it appears that
                   there is certainly room for optimism in these factors.”

                  Donohue helps forecast supply and demand for the Broiler industry by using Agri
                   Stats data on breeder placements and inventory. For instance, at the US Poultry &
                   Egg Association’s Hatchery-Breeder Clinic in January 2012, Donohue noted that
                   chicken breast prices were at a particularly high level and “[i]t’s not just cutbacks
                   in production that have already occurred but seasonal demand later this year
                   which may set the industry up for an even better first half of 2012,” he said. “I
                   hope this carries over into the latter half of 2012 based on some of the production
                   forecasts that can be made based on breeder placements and inventories.”
                   Donohue also noted a concern that “if the industry chose to do so, it could ramp
                   up production within a 10-week period of time. The industry could blow apart any
                   recover[y] in the short term by filling up incubators again,” but noted that Agri
                   Stats data indicates the industry is slaughtering breeder flocks at 59 to 60 weeks
                   (instead of the typical 65 weeks), which suggested to him the industry was
                   managing its production carefully.

       139.       Although Agri Stats reports are not public, some parts have found their way into the

public record. One such instance is a presentation by Dr. Steve Bolen, an executive with Cobb-

Vantress, a bird genetics company wholly owned by Tyson Foods, Inc. Below is a single Agri Stats

page that was made available by Dr. Bolen in a presentation:




                                                    45
     Case: 1:19-cv-04194 Document #: 1 Filed: 06/21/19 Page 50 of 140 PageID #:50




        140.    Each line in the above table is for a broiler production complex, which is a small

geographic area, with all production facilities typically located within a 50-mile radius of a broiler

company’s feed mill and processing plant. The above table is for a single month – March 2014. The

report provides the various yields of the Defendants’ facilities for various cuts of meat (breast, fillets

and tenders). This table illustrates the incredible detail of the Agri Stats reports.

        141.    One Broiler industry expert testified in a case brought by contract farmers against

chicken producers that the sharing of information through Agri Stats by Broiler producers regarding

pay for contract-farmers creates “a potential vehicle for collusion” and presents a “classical antitrust

concern.” The same expert also remarked that Agri Stats was unusual even among other price surveys,

noting “[t]he sharing of price and other market information by so-called competitors is well known as
                                                  46
     Case: 1:19-cv-04194 Document #: 1 Filed: 06/21/19 Page 51 of 140 PageID #:51



a significant antitrust issue. Grower payout and cost information shared by most integrators is

incredibly detailed and comprehensive. As such it could provide critical data for competition

investigations and analyses of oligopoly and oligopsonistic behavior far more complex and advanced

than available for any other agricultural industry. An intensive inquiry is needed.”

       C.      Agri Stats’ Detailed Reports Enable Defendants to Accurately Assess and
               Monitor their Competitors’ Production Levels and Breeder Flocks

       142.    Agri Stats purports to maintain the confidentiality and anonymity of individual

companies’ data by giving each company a report identifying only that company’s specific chicken

complexes by name, but not identifying by name other chicken producers’ complexes described in the

report, but rather, listing competitors’ complexes by number. But Agri Stats reports are so detailed

that any reasonably informed producer can easily discern the identity of its competitors’ individual

chicken complexes. It is common knowledge among producers (and Agri Stats) that others can do so,

with some Defendants referring to the task of determining the identity of individual competitor’s data

as “reverse engineering.”

       143.    As described above, Agri Stats reports identify each complex with unique numbers,

including a coding system identifying the region and sub-region, for each chicken complex, with the

cover pages of each sub-regional report identifying by name the companies whose complexes are

covered in the report itself. Specific complexes are easily identifiable from their codes. Agri Stats’

coding system made it easy for Defendants’ employees—some of whom, including senior executives

at both Wayne Farms and Pilgrim’s, used to work at Agri Stats—to decipher production, feed, sales

and other competitively-sensitive metrics for their competitors’ facilities.

       144.    In fact, Agri Stats’ coding system, coupled with the insular nature of an industry where

“everybody knows everybody,” allows for Defendants’ employees to identify individual producers’

data by eyeballing the rows in any Agri Stats report. The coding system has never changed (e.g., the

                                                   47
     Case: 1:19-cv-04194 Document #: 1 Filed: 06/21/19 Page 52 of 140 PageID #:52



Tyson complex in Cummings, Georgia has always been identified as complex “222”), meaning that

once a Defendant deciphered the numeric code for a given competitor’s complex, that Defendant had

the ability to know their competitor’s data indefinitely.

       145.    Agri Stats plays an important role in Defendants’ signaling practices, coordination, and

policing efforts. The specific type or size of breeder flock housing, breed of chick, average bird size,

and production levels listed in Agri Stats data for Defendants’ complexes allows any given Defendant

to “reverse-engineer” and interpret the public statements and other publicly available information

about its competitors to determine which complexes are cutting back, and by how much. For example,

if in January a Defendant publicly states its intention to reduce production—even generically, without

specifying which complexes will cut back, or by how much—all their fellow producers will be able

to tell from the February and March Agri Stats reports whether that Defendant is following through

on its conspiratorial agreement. Further, Defendants Tyson, Pilgrim, and Sanderson are public

companies that report some aggregated data publicly, which executives from other companies use to

match up against the far more detailed information in the Agri Stats’ reports to identify other specific

data from their competitors.

       146.    Each Producer Defendant receives numerous types of Agri Stats reports, including

separate targeted reports for each major area of operations, such as breeding, hatching, hauling,

feeding, processing, selling, and administration. Defendants’ complex managers typically receive the

targeted reports for the specific aspects of chicken operations for which they have responsibility, and

the CEO, CFO, and a few other of Defendants’ top executives receive Agri Stats’ monthly “Bottom

Line Report” (which, for a portion of the relevant period, was called the “Executive Report”) geared

to top-level executives. The Bottom Line Reports contain one row for each chicken company reporting

to Agri Stats with columns for certain categories of information, such as operating profit dollars, profit


                                                   48
     Case: 1:19-cv-04194 Document #: 1 Filed: 06/21/19 Page 53 of 140 PageID #:53



percentage, corporate SG&A (i.e., overhead), interest expense, and other key operational information

related to sales, revenues, and costs.

       147.    Within each Agri Stats report (including the Bottom Line Report), unique information

referring to supposedly “anonymous” data permits Defendants to identify their competitors’

information contained within each category of report. For example, Agri Stats data on “Actual Live

Production Cost,” one of many important industry metrics listed in the Bottom Line Report, includes

line items for each of the “sub-regions” (described above) that shows, for each particular sub-region,

the weighted average figures for “chick cost,” “grower cost,” “feed ingredient cost,” “[feed] mill

delivery cost,” and “vaccination and medical cost.”

       148.    Information helping Defendants assess the size and age of breeder flocks is available

in the “Growth Rate Report” section of Agri Stats, which includes complex-by-complex numbers

showing the average age, in weeks (e.g., “63.22” or “51.76”) of the hens whose eggs, when hatched,

become the chickens later killed for meat consumption and supplied to Plaintiff and other chicken

buyers. The hens comprising the breeder flocks produce fertile eggs (at a rate of roughly five per

week) starting around 20 weeks of age, and are typically slaughtered at 65 weeks of age, when breeder

hens lose the ability to consistently lay fertile eggs. A breeder hen killed at 60 weeks lays 25 fewer

eggs than a hen killed at 65 weeks, meaning that there are 25 fewer chicks hatched and 25 fewer

mature chickens available to Plaintiff and other chicken buyers.

       149.    The bird-age data from the “Growth Rate Report” shows how close a given breeder

flock is to the end of its egg-laying lifespan, giving Defendants insight into how much longer that

flock’s capacity to lay eggs will impact the supply of chickens available for slaughter further down

the supply chain. In addition, because the “Growth Rate Report” is available each month, knowing

the average age of a given flock from month to month can help determine when flocks are being


                                                 49
     Case: 1:19-cv-04194 Document #: 1 Filed: 06/21/19 Page 54 of 140 PageID #:54



slaughtered and removed from the supply chain (e.g., if the average hen age drops to 4.00 weeks after

being at 48.00 weeks in the prior month’s “Growth Rate Report,” that is a clear indication a breeder

flock was slaughtered at 48 weeks).

       150.    Similarly, in some reports, Agri Stats shows the number of egg-laying hens, or pullets,

that a competitor is placing on farms. This largely determines the number of eggs that will be laid,

and therefore how many chickens will be hatched and grown – a key marker of future production.

       151.    The “Actual Live Production Cost” section of an Agri Stats report also includes (again,

by sub-region), the average number and overall weight of the chickens being processed. Other sections

of Agri Stats reports include similar, sub-region data for a range of competitively sensitive metrics,

such as bird age and mortality, “chick cost per settled flock,” and “grower expense.” Knowing the

number of complexes each Defendant operates in each sub-region— which, as detailed above, appear

by name at the very beginning of the Agri Stats reports—any Defendant can, with relative ease, assess

the performance of all competing complexes in a sub- region on a variety of important industry

metrics.

               (i)     Agri Stats’ Critical Role in the Chicken Industry

       152.    Agri Stats committed to a common scheme to restrain and stabilize the price and supply

of Broilers. Agri Stats operated not just as a central clearing house for the Broiler conspirators, but

also collected and re-circulated the other Defendants’ competitively sensitive data. The producers then

used this information to reach agreement on supply constraints to fix or raise prices and to enforce the

agreements among competitors.

       153.    Agri Stats’ role in the chicken industry extends beyond the collection and

dissemination of competitively-sensitive data. It is an active and knowing participant in, and facilitator

of, Defendants’ scheme. Agri Stats’ employees confirm for Defendants the data for a particular


                                                   50
     Case: 1:19-cv-04194 Document #: 1 Filed: 06/21/19 Page 55 of 140 PageID #:55



company at quarterly meetings with each company, or at the numerous trade association meetings

where Agri Stats executives present on a regular basis.

       154.    Agri Stats offers a service to Defendants whereby each quarter, personnel from Agri

Stats meet with each Defendant’s employees and give presentations about both company- and

industry-wide data. These meetings take place at both the production-plant level, where Agri Stats

personnel meet with Defendants’ complex managers, and at the executive level, where Agri Stats

personnel meet with the leadership of Defendants’ hatchery, breeder, and feed departments.

       155.    Since Agri Stats travels and presents among Defendants regularly, discussing each

Defendant’s non-public, proprietary data, Agri Stats is in a position to share information among

Defendants at these regular meetings. And that is exactly what happened. For example, during the

conspiracy, mid-level Tyson personnel working at complexes in the Mid-Atlantic region were advised

by their complex managers about competitors’ non-public production information following quarterly

meetings between the Tyson complex managers and Agri Stats account managers.

       156.    At these regular meetings with Defendants’ executives, Agri Stats lead detailed

discussions about industry profitability and the key contributing factors, including size and average

age of chicken breeder flocks, average hatchability of eggs, mortality rates, average bird rate, feed

cost, and other performance factors based on data Defendants provided. Agri Stats also led discussions

about the overall profit of the company and industry, including rankings of companies, overall

industry average, and the top and bottom third of the industry. Agri Stats also told Defendants’

executives how much the industry was over- or under-supplying the market and estimated demand,

and shared other information based on data Defendants provided.

       157.    Agri Stats’ presentations to the Defendants were based in part on color-coded data

compilations, known as “books,” specifically tailored for each Defendant based on the data the

                                                 51
     Case: 1:19-cv-04194 Document #: 1 Filed: 06/21/19 Page 56 of 140 PageID #:56



Defendant has submitted to Agri Stats. Agri Stats maintained at least six “books” for each Defendant:

(1) the light-blue “Live” book, with information on the Defendant’s breeders, hatchery feed, and

grow-out; (2) the red “Sales” book, with information on the Defendant’s current and year-to-date

sales; (3) the light-green “Production” book, with information on the Defendant’s yields; (4) the

brown “Profit” book, with information on the Defendant’s profits and losses; (5) the mustard-yellow

“Rendering” book, with information on the Defendant’s rendering facilities; and (6) the “Bottom

Line” book, with information on the totality of the Defendant’s sales, revenues and costs.

       158.    Anyone at Agri Stats had the ability to pull one or more of Defendant’s “books” and

relay that information to other Defendants. Indeed, Agri Stats has shipped copies of one Defendant’s

“books” to other Defendants on a number of occasions. Despite the impropriety and illegality of this

practice, when it was discovered following a routine review of shipping information, no one at Agri

Stats was held accountable nor were the “books” returned to Agri Stats.

       159.    In addition to its in-person meetings with Defendants, Agri Stats employees, including

company Vice President Michael Donohue and account managers Paul Austin, Paul Bunting, and

Dana Weatherford, regularly host, or present at, chicken industry events and investor conferences,

often citing Agri Stats data in discussing market, production, and demand trends in the chicken

industry. For example, Agri Stats holds events known as “poultry outlook conferences.” At one such

conference on April 23, 2015 in Atlanta, Donohue made a presentation that included “broiler market

situation and outlook” as an agenda item.

       160.    Donohue also helps forecast supply and demand for the chicken industry by using Agri

Stats data on breeder placements and inventory. At the U.S. Poultry & Egg Association’s Hatchery-

Breeder Clinic in January 2012, for example, he noted that chicken breast prices were at a particularly

high level and “[i]t’s not just cutbacks in production that have already occurred but seasonal demand


                                                  52
     Case: 1:19-cv-04194 Document #: 1 Filed: 06/21/19 Page 57 of 140 PageID #:57



later this year which may set the industry up for an even better first half of 2012,” he said. “I hope this

carries over into the latter half of 2012 based on some of the production forecasts that can be made

based on breeder placements and inventories.” Donohue also noted a concern that “if the industry

chose to do so, it could ramp up production within a 10- week period of time. The industry could blow

apart any recover[y] in the short term by filing up incubators again.”

               (ii)    Defendants’ Public Statements Show the Relevance of Agri Stats’ Data to
                       their Collective Efforts to Cut Production

       161.    Defendants rarely mention their exchange of information with one another through

Agri Stats. However, on certain public occasions, such as earnings or investor conference calls,

executives from Defendants Sanderson and Tyson (two of the three publicly traded Defendants) noted

the important role Agri Stats data plays in the industry.

       162.    For example, Sanderson’s CEO, Joe Sanderson, commented on an earnings call that

he “look[s] at Agri Stats and see[s] what people are doing and not doing,” and similarly stated on a

May 2011 earnings call that “my judgment is that there will be some others that are going to have to

make some adjustments that I believe cuts will be forthcoming in our industry based on the losses we

see in Agri Stats.” (emphasis added). Asked later on the May 2011 call by an analyst why Mr.

Sanderson made this statement and another statement a few months earlier that he “feel[s] confident

that we are going to see cutbacks” based on Agri Stats data, Mr. Sanderson indicated:

         Industry participants expected that [the market would improve in June and July]
         and I think they wanted to carry their production into June and July and see if the
         market would reward them for that it appears right now. . . . And then once you get
         past July 4 . . . I think then you will start seeing reduced egg sets. . . . Typically in
         my experience the first cut is not enough.

       163.    Tyson similarly noted in a December 2014 investor presentation that:

         The point being is that when you talk about the chicken cycle, most people will
         look at the cyclicality. It’s very profitable right now. And we will not hit the top of
         the top, because within the profitability segmentation right now, the most profitable
         segments are in fact big bird, and secondly, tray pack. We can tell that through Agri
                                                     53
     Case: 1:19-cv-04194 Document #: 1 Filed: 06/21/19 Page 58 of 140 PageID #:58



         Stats. Now at the same time, when there is more poultry available and the industry
         may not be as profitable, we would not expect to be anywhere close to what the
         bottom of that cycle would be. (emphasis added)

       164.       Defendants’ use of Agri Stats to secretly share highly confidential and proprietary

information about their breeder flock size and age, pricing, capacity, production, and costs at the level

of detail at which they do constitutes an unreasonable and anticompetitive restraint of trade. In a

competitive market, such proprietary, competitively sensitive information should be a closely guarded

secret. Economic theory suggests that the routine exchange among competitors of such sensitive

internal company information reduces competition.

       165.       The FTC’s and DOJ’s 2000 Guidelines For Collaborations Among Competitors

(“FTC/DOJ Guidelines”), and presentations by FTC attorneys, suggest that Agri Stats is far outside

the scope of permissible information sharing among competitors. For example:

                  The FTC/DOJ Guidelines note the high risk of antitrust issues for information
                   sharing programs in industries with a history of collusion.

                  The more competitively sensitive the information being shared, the higher the
                   antitrust concern for such information sharing. Upon information and belief, the
                   weekly and monthly Agri Stats reports include dozens of categories of detailed
                   information that in a competitive industry would be considered trade secrets.
                   Therefore, the competitive sensitivity of Agri Stats’ reports suggests a particularly
                   high level of antitrust concern.

                  The older or more historical the information being shared, the less concern the
                   FTC and DOJ have with information collaborations. However, Agri Stats reports
                   are issued weekly and/or monthly, and its EMI reports are issued daily, so as to
                   provide nearly current production, sales, and other data to Defendants. Moreover,
                   the nature of Broiler breeder flocks is that they predict future Broiler supply, so by
                   sharing such information in a way that permits company-by-company
                   identification, Defendants are in fact sharing future anticipated production
                   information with one another, which clearly suggests high antitrust concern under
                   the FTC/DOJ Guidelines.

                  The FTC/DOJ Guidelines also provide a “safety zone” (i.e., presumptively
                   permissible) for collaborations among competitors that account for no more than
                   20 percent of each relevant market in which competition may be affected, but
                   Defendants account for approximately 90-95% of Broiler production.

                                                     54
     Case: 1:19-cv-04194 Document #: 1 Filed: 06/21/19 Page 59 of 140 PageID #:59



        166.    One chicken industry expert testified in a case against Pilgrim’s brought under the

Packers and Stockyard Act, 7 U.S.C. §§ 181-229, that sharing information through Agri Stats by

chicken producers regarding pay for contract farmers creates “a potential vehicle for collusion” and

presents a “classical antitrust concern.” The same expert also remarked that Agri Stats was unusual

even among other price surveys, noting:

         The sharing of price and other market information by so-called competitors is well
         known as a significant antitrust issue. Grower payout and cost information shared
         by most integrators is incredibly detailed and comprehensive. As such it could
         provide critical data for competition investigations and analyses of oligopoly and
         oligopsonistic behavior far more complex and advanced than available for any other
         agricultural industry. An intensive inquiry is needed.

        167.    When given access to Agri Stats’ reports in connection with litigation where he served

as an expert witness, an agricultural economist who, to that point, had only “heard rumors of a

secretive poultry industry information-sharing service,” said that he “was shocked at the incredible

detail” of the information presented in the reports.

        168.    A sworn declaration from a poultry and egg industry expert in Freedom of Information

Act litigation seeking disclosure of competitively-sensitive FDA egg-farm reports stated, with respect

to Agri Stats, that:

         Individual disclosure is not required when industry participants are familiar enough
         with the industry to connect the information supplied with the individual companies
         at issue. My experience is that competitors . . . are prolific at quantifying their
         competitor’s business information on their own. For example, industry processors
         share commercial data through companies such as AGRISTATS (Fort Wayne, IN),
         a shared business database company . . . started for the poultry industry in 1985.
         AGRISTATS has the following mission statement: “IMPROVE THE BOTTOM
         LINE PROFITABILITY FOR OUR PARTICIPANTS BY PROVIDING
         ACCURATE AND TIMELY COMPARATIVE DATA WHILE PRESERVING
         THE CONFIDENTIALITY OF INDIVIDUAL COMPANIES.” Note the mission
         is to share comparative data while protecting individual companies. I can speak
         personally that I have seen and read these broiler industry reports, and, based on
         my familiarity with the industry, I can easily connect the information supplied with
         the individual companies whose confidentiality is supposedly preserved. Therefore,
         it is my opinion that virtually everyone in the industry can connect the information
         supplied in AGRISTATS with the individual companies who supplied the data.
                                                   55
     Case: 1:19-cv-04194 Document #: 1 Filed: 06/21/19 Page 60 of 140 PageID #:60



       169.    A 2017 Bloomberg News article titled “Is the Chicken Industry Rigged? Inside Agri

Stats, the Poultry Business’s Secretive Info-Sharing Service,” highlighted the role Agri Stats plays in

Defendants’ efforts to monitor and police their conspiratorial activity:

         Peter Carstensen, a law professor at the University of Wisconsin and former Justice
         Department antitrust lawyer who has studied Agri Stats while researching the
         modern poultry industry, casts the level of plant-by-plant detail in the company’s
         reports as “unusual.” He explains that information-sharing services in other
         industries tend to deal in averaged-out aggregated data – for example, insurance
         rates in a given state. Such services run afoul of antitrust law, he says, when they
         offer projections or provide data so detailed that no competitor would reasonably
         share it with another. Getting detailed information is a particularly useful form of
         collusion, Carstensen says, because it allows co-conspirators to make sure they’re
         all following through on the agreement. “This is one of the ways you do it. You
         make sure that your co-conspirators have the kind of information that gives them
         confidence – so they can trust you, that you’re not cheating on them,” he says. “That
         is what creates stability for a cartel.”

       170.    Agri Stats has profited by its participation in this conspiracy through its receipt of

payments from Producer Defendants of a share of the revenues earned from supracompetitive prices

charged for chicken as a result of the conspiracy.

       D.      Defendants’ Conspiracy Artificially Increased and Maintained Chicken Prices

               (i)     The State of the U.S. Chicken Market in 2007.

       171.    In the year preceding the beginning of Defendants’ conspiracy, the U.S. chicken

market was floundering. In 2007, a glut of chicken—the result of significant overproduction by

Sanderson Farms, Mountaire Farms, and Raeford—began to flood the market, and prices cratered. By

the time the Great Recession fully hit the American economy in 2007 (or, by some accounts, 2008),

the oversupply and low prices of chickens put Defendants—individually and collectively, as an

industry—in dire straits.

       172.    In 2007, the two largest chicken producers, Pilgrim’s and Tyson, reduced their

production, and a few other producers—Foster, Peco Farms, and Perdue—followed their lead. But

cuts by only five industry participants were not enough to affect industry supply to the point that prices
                                                   56
     Case: 1:19-cv-04194 Document #: 1 Filed: 06/21/19 Page 61 of 140 PageID #:61



would meaningfully increase. In addition, production cuts in 2007 followed the typical pattern of

focusing on short-term reductions in production, such as slaughtering chickens early, but not on

significant cuts at the top of the supply chain, particularly culling of breeder flocks, which have longer-

term effects on supply.

       173.    The failure of the 2007 shorter-term production cuts to raise prices made Tyson and

Pilgrim’s realize that their unilateral supply cuts would not raise industry prices without a broader

industry supply cut by most of their competitors, and further, that cuts that did not reduce Broiler

breeder flocks left the industry vulnerable to near-term increases in supply. Tyson and Pilgrim’s

realized that by making cuts that were not followed by their smaller competitors, they were essentially

giving away market share to those competitors.

       174.    In 2008, during an early stage of the Great Recession, Defendants faced what promised

to be a historically bad year for the chicken industry. So, they made a joint decision not to return to

the previous industry practice of short-term or medium-term production cuts, which had led to the

destructive boom-and-bust cycles that plagued chicken producers for years.

       175.    In early 2008, through press releases and earnings and investor calls, at investment

bank conferences, at events hosted by Agri Stats, and at the myriad trade association meetings

attended by many of their senior-most executives, Defendants began calling on one another to heed

the mistakes of the past, preaching that oversupply was decimating industry profits, and increased

supply-side “discipline” was needed to halt the downward trajectory of chicken prices.

       176.    This production “discipline”—i.e., the reduction or relative stabilization of industry

capacity, particularly at the breeder flock level where such efforts would be most effective—was a

mechanism to increase Defendants’ profits. Defendants’ efforts were supported by public statements

made by their executives, which involved more than an announcement of a Defendant’s own conduct.

                                                    57
     Case: 1:19-cv-04194 Document #: 1 Filed: 06/21/19 Page 62 of 140 PageID #:62



In fact, as alleged below, many of Defendants’ executives’ calls for a new era of “discipline” included

explicit statements that deeper production cuts were an industry-wide imperative that would pay

dividends for “the industry” as a whole. Defendants, who collectively control nearly 90% of the U.S.

chicken market, jointly engaged in this production reduction effort.

       177.    While spearheaded by the CEOs and senior personnel of Defendants Tysons and

Pilgrim’s—who, as publicly-held entities holding sizable shares of the U.S. chicken market, were

well-positioned to rally the entire industry—, Defendants’ executives’ public discussion of industry

conditions was not limited to the larger, publicly-held Defendants. For example, Harrison CEO Mike

Welch and Sanderson Farms COO Lampkin Butts were panelists at a symposium hosted by industry

journal Watts PoultryUSA, where the discussion topics included industry consolidation, efficiency,

and bird size, with references to information gleaned from Agri Stats (whose vice president, Mike

Donohue, was in the audience).3

               (ii)   Defendants Depart from Historical Practice by Collectively Reducing Breeder
                      Flocks in Unprecedented Amounts Beginning in 2008

       178.    By early 2008, Defendants had implemented their conspiracy by making significant

production cuts, including unprecedented cuts in their breeder flocks. The vertically integrated

Defendants have the ability to manipulate supply to the chicken market at one or more stages of the

supply chain. At the top of the supply chain, Defendants can most effectively manipulate supply

by reducing the size of breeder flocks, and retiring or killing breeders at an earlier age than the

optimum age. Reducing breeder flocks has the most significant, and long-lasting, effect on supply of

chickens in the market.


3
  Excerpts of comments made by Messrs. Welch and Butts are publicly available on Watts
PoultryUSA’s YouTube channel. See “Broiler company executives say bird size increase will
continue,” available at https://www.youtube.com/watch?v=ZBgEecBi7D4 and “Lampkin Butts
describes     changes       in     the   poultry industry,” available at https://www.youtube.com
/watch?v=RN1IAphbQXs&t=53s. (both last visited January 9, 2010).
                                             58
     Case: 1:19-cv-04194 Document #: 1 Filed: 06/21/19 Page 63 of 140 PageID #:63



       179.    Because breeder flocks are created from a limited pool of so-called “grandparent”

chickens from one of only three genetics companies (Aviagen, Hubbard, and Tyson’s Cobb-

Vantress), it takes substantial time—anywhere from six to eighteen months, or more—to re-populate

a breeder flock that has been reduced through early culling. While Defendants continued to use their

traditional methods to effect their supply-reduction scheme (at the middle or end of the supply chain,

such as by reducing eggs placements, killing newly-hatched chicks, or idling processing plants), their

conspiracy was cemented by the long-term effects of breeder flock reductions.

       180.    Defendants’ collective output-restriction caused a significant slowing in overall

chicken production during the conspiracy, bucking the historic trend of steady annual production

increases. The overall effect is shown in the graph below, drawn from USDA data, showing that while

chicken production grew a total of 21% from 2000 to 2008 (an average of 2.3% per year, proof that

the “3% more broilers” quip is more than anecdotal), but then slowed to a total of roughly 10% from

2008 through 2016 (an average of slightly more than 1% per year)—a significant decrease in the pace,

timing, and manner of chicken production during the conspiracy period:




                                                 59
     Case: 1:19-cv-04194 Document #: 1 Filed: 06/21/19 Page 64 of 140 PageID #:64




       181.    Broiler prices were significantly elevated during the relevant period due to Defendants’

conduct. This is contrary to pricing patterns prior to the relevant period, and contrary to what would

be expected in a competitive market. For instance, during much of the Great Recession, Broiler prices

steadily rose despite flat or declining input costs. Similarly, Broiler prices during the 2015 through

2016 period remained artificially inflated and failed to account for the historic drop in corn and

soybean prices, which constitute 50 – 70% of Broiler input costs.

       182.    A 2013 industry analyst forecast predicted that Broiler prices would drop 7.1% in 2014

due to a 50% fall in corn prices. But instead, Broiler prices increased 9.2%.

       183.    Since January 1, 2008, by one measure Broiler prices have been at or near all-time

highs roughly half of the time, despite the effects of the Great Recession.

                       (a)    Defendants’ Executives Publicly Decried the Effect of Oversupply
                              on “Our Industry,” Telling their Competitors that Unified Action
                              Was Necessary

                                                  60
     Case: 1:19-cv-04194 Document #: 1 Filed: 06/21/19 Page 65 of 140 PageID #:65



       184.    From January 23-25, 2008, Defendants attended the International Poultry Expo

conference in Atlanta where, according to the trade association organizing the annual multi-day event,

attendees representing over 99.4% of the production of the major chicken companies participated.

Numerous employees from Defendants attended the conference, including some of Defendants’ senior

executives.

       185.    On a January 28, 2008 earnings call, Tyson CEO Dick Bond—who in the same call

disclosed that the company had re-joined Agri Stats and had “just recently . . . got our first series of

data”—stated that “we have no choice [but] to raise prices substantially.” However, the commodity

nature of chickens does not allow one producer to successfully raise market prices in the absence of

widespread reductions in supply relative to the then-current demand, so Bond’s comment does not

make sense absent an intention (or knowledge) on his part that Defendants would coordinate an

industry-wide reduction in supply. After learning in 2007 that production cuts that it made alone could

not force up industry prices, Tyson also sent a clear message to its co-conspirators: we are not making

production cuts until you do.

       186.    The day after Tyson’s statements confirming its use of Agri Stats and expressing its

plans to increase prices, Pilgrim’s told its competitors to reduce their production of chickens to allow

prices to recover. On a January 29, 2008, earnings call, Pilgrim’s CFO Rick Cogdill said the industry’s

oversupply of chickens was hurting market prices. Cogdill explained that Pilgrim’s had done its part

in 2007 by reducing production 5%, so “the rest [] of the market is going to have to pick-up a fair

share in order for the production to come out of the system.”

       187.    Cogdill went on to explain that Pilgrim’s alone could not reduce supply enough to help

market prices recover, and that its past efforts to reduce supply had merely led to smaller players

increasing their market share at Pilgrim’s expense. Cogdill noted that “[W]e have walked away from


                                                  61
     Case: 1:19-cv-04194 Document #: 1 Filed: 06/21/19 Page 66 of 140 PageID #:66



sales in certain cases, where the pricing just did not make any sense. So we are trying to hold the line.

We are losing at times the competitive bids . . . . So we are trying to take a leadership position from a

pricing perspective.” He then made the following statements urging Pilgrim’s competitors to do their

part in reducing chicken industry supply:

                  “[A]ctions are going to have to be taken one way or the other through the industry
                   to pass along these costs. We were the leader in cutting production last year to
                   help drive that. . . . [W]e’ve got to make sure that we get the supply in line with
                   demand at an acceptable price, not just in line with what the customer wants to
                   buy at a cheap price;”

                  When asked by an analyst “do you have an estimate internally of what the state of
                   oversupply in the industry might be? What you would hope to see cut from others
                   that would make you feel like the industry was more rational?” Cogdill replied
                   “It’s really hard to say that the faster we get to production adjustment the quicker
                   the recovery could happen . . . . And if the industry doesn’t react soon enough it
                   will have to react stronger in the end;” and

                  Cogdill responded to an analyst’s query about the industry’s failure to follow
                   Tyson’s 2007 cuts by stating that, “I think you kind of hit on it there. . . . It’s not
                   like we had 5% of surplus capacity that we could just reduce our operations and
                   not feel that . . . I mean we cannot be the ones that are out there continually
                   reducing production, and let the other producers capitalize on that. I mean if it’s
                   5% last year, 5% this year, 5% next year, you can see that that’s a spiral to the
                   demise of our company, which we are not willing to accept.”

       188.       On a January 31, 2008 earnings call, Sanderson Farms CEO Joe Sanderson explained

that he, too, anticipated the industry would cut production. Asked about production cuts by an analyst,

Mr. Sanderson said he thought a production cut was “probable” and “if it’s bad and ugly and deep in

February, March and April, you’ll see the production cuts take place during that period of time.

There’s still 25% of the industry still making money but I would expect to see those reductions come

over the next 90 to 120 days.”

                         (b)     Defendants Begin to Cut Production in Concert

       189.       Around March 4, 2008, senior executives from Defendants, including Pilgrim’s newly-

installed CEO, Clint Rivers, Tyson Senior VP Donnie Smith, Amick Farms President and CEO Ben

Harrison, and Case Foods CEO Tom Shelton, as well as Fieldale Farms President Thomas Hensley,
                                            62
     Case: 1:19-cv-04194 Document #: 1 Filed: 06/21/19 Page 67 of 140 PageID #:67



met in Washington, D.C. at an Executive Committee meeting of the National Chicken Council’s

Board of Directors.

       190.    Shortly after that trade association meeting, Pilgrim’s again sounded the call to cut

overall industry supply, and proceeded with production cuts. On March 12, 2008, Pilgrim’s new CEO

Clint Rivers publicly announced the closure of seven chicken facilities in order to reduce industry

oversupply, stating “we believe [these] actions . . . are absolutely necessary to help bring supply and

demand into better balance . . . . That portion of the demand for our products that exists solely at

pricing levels below the cost of production is no longer a demand that this industry can continue to

supply.” (emphasis added).

       191.    Under competitive conditions, other chicken producers would typically respond to

Pilgrim’s substantial supply cuts by increasing their production. Yet just the opposite occurred.

Following Pilgrim’s announcement, a series of production cuts were publicly announced by other

Defendants and Fieldale Farms between April 3 and April 11, 2008:

         April 3, 2008: Fieldale Farms announced a 5% production cut stating that “We’re hoping
         this cut puts supply and demand back into better balance.” Fieldale Farms is not a publicly-
         traded company, and there was no reason—other than signaling to its fellow producers that
         it was following through on its conspiratorial agreement—why it would publicly disclose
         its production plans.

         April 9, 2008: Simmons announced in a press release a 6% reduction in production
         throughout its processing plants, a move heralded by Wall Street analysts, who noted that
         production cuts across smaller companies in the chicken industry, like Simmons, would be
         positive for chicken prices. Simmons is not a publicly traded company, and there was no
         reason—other than signaling to its fellow producers that it was following through on its
         conspiratorial agreement—why it would publicly disclose its production plans.

         April 10, 2008: Cagle’s Inc. (later acquired by Koch Foods) announced in a press release
         a 4% reduction in processing of chickens, noting that the cut “will reduce product being
         sold through less profitable commodity outlets.”

         April 3-11, 2008: Wayne Farms, O.K. Foods, and Koch Foods each announced 2-8%
         reductions in production. None of these companies are publicly-traded, and there was no


                                                  63
     Case: 1:19-cv-04194 Document #: 1 Filed: 06/21/19 Page 68 of 140 PageID #:68



         reason—other than signaling to their fellow producers that they were following through on
         their conspiratorial agreements—why they would publicly disclose their production plans.

       192.    Several other chicken producers cut their production between April 1, 2008 and May

15, 2008, but did not publicly announce them. But because of Agri Stats, there was not a need to make

a public announcement. For instance, at his BMO Capital Markets Agriculture & Protein Conference

presentation on May 15, 2008 at the Millennium Broadway Hotel in New York City, Sanderson

Farms CEO Joe Sanderson stated—in the presence of several competitors attending the conference,

including Pilgrim’s CEO Clint Rivers and CFO Richard Cogdill and Tyson CEO Richard Bond—that

“we have seen for the last 6 or 7 weeks . . . some companies in our industry announce cutbacks. There

have been I think six companies have announced cutbacks. I know some companies have cut back

and have not announced.” (emphasis added). Such knowledge of non-public production cuts by

competitors is highly suggestive of communication among chicken companies, either secret direct

communications among themselves, or using Agri Stats as a facilitator, or both.

       193.    After seeing many of its competitors abide by capacity reductions between April 3-11,

on April 11, 2008, Pilgrim’s suggested it might close its large El Dorado, Arkansas processing plant,

which employed 1,620 workers. Then, on April 14, 2008, it announced a further production cut of 5%

of egg sets.

       194.    On April 29, 2008, Tyson CEO Dick Bond told a Wall Street analyst, “I think the

industry has changed . . . . I don’t think the industry will be up [in production] that much anymore,

we have seen some sizable declines here lately in egg sets and placements. So, we’re going to be up

a little bit but probably not a significant amount, not as much as we might have once anticipated.”

       195.    Despite the large number of coordinated production cuts announced by producers in

April 2008, Pilgrim’s CEO, Clint Rivers, encouraged further action by the industry at a May 15, 2008,

speech at the BMO Capital Markets conference at the Millennium Broadway Hotel— the same

                                                 64
     Case: 1:19-cv-04194 Document #: 1 Filed: 06/21/19 Page 69 of 140 PageID #:69



conference, also attended by Tyson CEO Richard Bond, where Sanderson Farms CEO Joe Sanderson

disclosed his knowledge of non-public, unannounced production cuts by competitors. According to

an industry publication, Rivers announced that he hoped to see the chicken industry continue to cut

production to help the industry return to profitability, stating that “he would like the industry to trim

total production by 3%-4%, calling it a prudent move in light of recent price volatility in the grain

markets.” He also noted that “[t]he cuts need to be fairly deep.”

       196.    A June 2008 Agri Stats report noted that “[b]eginning in April [2008], the weekly

hatchery data started to show declines in egg sets and chick placements relative to year-earlier, which

confirms the announced intentions to reduce broiler production and will result in slaughter falling

below year-ago by mid-June.” The same report also noted that “[i]t is unclear how long the slaughter

declines will continue, and if other companies will choose to cut production as well making them

deeper than initially thought. Those who have announced cutbacks indicate they will continue until

margins normalize. At this time we expect to see the declines continue until at least late 2009, and

cuts could be deeper than now projected.”

       197.    A May 21, 2008 Wall Street Journal article noted that conditions in the industry were

starting to change: “Three things are making analysts more optimistic: Companies are cutting

production, weekly egg-set numbers are declining (egg sets are fertile eggs placed in incubators), and

prices are responding positively to the thinning supply lines.” The article also noted “[i]t is unusual

for egg sets to decline at this time of year.” The reason such a reduction was unusual in May is that

egg sets result in chickens that are ready for market approximately 10 weeks later, which in this case

would have been first week of August, and is still the peak of the high-demand summer grilling season.

       198.    During an earnings call on May 22, 2008, Sanderson Farms CEO Joe Sanderson was

asked if he thought industry cuts were sufficient to keep the industry profitable in the autumn.


                                                   65
     Case: 1:19-cv-04194 Document #: 1 Filed: 06/21/19 Page 70 of 140 PageID #:70



Sanderson responded: “[w]e don’t know yet. We will make a cut as we always do after Labor Day.

We will make a 4-5% cut following Labor Day as we always do going into Thanksgiving, Christmas,

and January [and] we reduce our egg sets and around Thanksgiving, Christmas, New Years and Martin

Luther King. That is a period of slow demand for us, and we don’t announce that, but we always do

it. It is just a period when we take downdays and we will do that. But if we think more is needed, we

will evaluate that sometime in August, and if need be will do it. We cut back in 2006, we cut back in

’97-98. I don’t know if we announced it or not, but we will do what we need to do.” Mr. Sanderson

provided no explanation why Sanderson Farms chose to publicly disclose its “regular” production cut

if it had never done so in the past.

        199.    In early June 2008, Pilgrim’s CEO Clint Rivers noted in a June 4, 2008, presentation

that “[o]ur supply in chicken, we are oversupply . . . we need to see some balance in the supply. . . .

Simply put, at this time there is still too much breast meat available to drive market pricing

significantly higher.”

        200.    Other Defendant CEOs soon picked up on Rivers’ call for further action. On June 19,

2008, chicken industry executives participated in a media conference call intended to lobby the federal

government to limit the ethanol mandate—a federal program requiring the production of corn-based

ethanol, which Defendants claimed drove up their corn costs by lessening the amount of corn they

could buy to feed their chickens. According to one report, Mark Hickman, Chairman of the National

Chicken Council and CEO of Peco Foods, told participants that “the poultry industry is entering a

second phase of production cutbacks, following a 1 percent to 2 percent cutback in production earlier

this year “and that “we are hearing talk that this was not nearly enough, so liquidation is in round

two.” This statement referred to the need for Defendants’ decision to reduce chicken breeder flocks

to affect longer-term supply restraint in the industry, rather than the short-term production cuts like

breaking eggs or slaughtering chickens earlier to reduce weight.
                                                  66
     Case: 1:19-cv-04194 Document #: 1 Filed: 06/21/19 Page 71 of 140 PageID #:71



       201.    On June 23, 2008, shortly after Peco Foods’ CEO publicly suggested that further

production cuts were needed, Wayne Farms announced a 6% production cut. Wayne Farms President

& CEO Elton Maddox said in a statement that “[s]oaring feed ingredient costs aggravated by the

government’s food for fuel mandate has created the need for us to rationalize our business.” Like

many other executives, Maddox cited ethanol subsidies as the reason for the production cuts. Wayne

Farms’ announcement came only three days after Agri Stats suggested further cuts were needed and

four days after Peco Foods CEO Hickman suggested further cuts were needed.

       202.    On July 2, 2008, Foster Farms announced it was abandoning plans to build a new

chicken plant in northeastern Colorado that it had previously announced in April 2008 would employ

about 1,000 people. In a statement, Foster Farms CEO, Don Jackson, noted “[i]n these difficult

conditions with costs escalating primarily due to grain and fuel prices and chicken prices lagging it

does not make economic sense to go forward with expansion at this time.”

       203.    On July 7, 2008, O.K. Foods announced a 7.5% reduction in egg sets, citing “record

high prices for corn and soybean meal, which it attributes to the U.S. government’s mandated ethanol

policies along with recent flooding in the Midwest ‘Corn Belt’ region.”

       204.    On August 11, 2008, Pilgrim’s announced the closure of its Clinton, Arkansas,

processing plant and a facility in Bossier City, Louisiana. Pilgrim’s press release noted the closures

“are part of the company’s ongoing effort to operate more efficiently and return to profitability amid

high feed costs and an oversupply of chicken on the market.” The closure of the Clinton processing

plant represented an additional 1.25% incremental increase of the company’s previously announced

production cuts. Pilgrim’s stated that it would keep both plants idled until “industry margins can be

sustained at more normalized levels of profitability.” Pilgrim’s also noted that “[w]ith Labor Day

approaching and no indication that the actions taken to date by Pilgrim’s Pride or other industry


                                                 67
     Case: 1:19-cv-04194 Document #: 1 Filed: 06/21/19 Page 72 of 140 PageID #:72



members are having a positive effect on selling prices for our products, it is now clear that more

significant decisive action is necessary.”

       205.     In August 2008, Raeford announced publicly, as reported by newspaper the Charlotte

Observer, that it would begin reducing its chicken production by 5 percent. The company said in a

statement to industry publication Watt Poultry that “[t]he current obstacles that face our industry

require that supply be brought in line with demand.” A production cutback was remarkable for

Raeford, which had pursued a strategy of aggressive production growth that resulted in the company

doubling its chicken production from 2001 to 2007.

       206.     On an August 26, 2008 earnings call, Sanderson Farms CEO Joe Sanderson stated that

“[s]o long as this weakness continues, the poultry industry will need to cut production further until

supply is in line with demand.” When asked later whether the industry had already made enough

production cuts, he noted “we kind of thought we were going to see reductions in July . . . [based on]

213/214 [million] egg sets back in April and that really did not materialize. When you look at USDA

slaughter numbers in July, they were 100% and 101% and now we’re looking at egg sets of 206 and

207 million that are going to show up sometime in October or November. We’ll see when we get

there. Those are barely impressive cuts. My suspicion is, as I’ve told you in May, the industry typically

make the cut [sic] and it’s tentative. We’ll have to see if it works. . . . I’m very skeptical that those

cuts are going to be enough to return us margins to cover these grain costs.”

       207.     By September 2008, chicken industry publication Watts PoultryUSA reported that

“[m]ost U.S. chicken integrators ha[d] announced plans to close small operations, consolidate

complexes and further processing plants and to reduce output by 3 percent to 5 percent to ‘maximize

efficiency.’”




                                                   68
         Case: 1:19-cv-04194 Document #: 1 Filed: 06/21/19 Page 73 of 140 PageID #:73



          208.   On October 3, 2008, Defendants’ senior executives attended the National Chicken

Council’s Annual Meeting in Washington, D.C. Agri Stats CEO, Blair Snyder—elected the day before

as a “director-at-large” to the National Chicken Council’s board—moderated a CEO panel that

included the CEOS of Pilgrim’s, Tyson, Perdue and Sanderson Farms. Explaining Pilgrim’s desire to

push through an industry-wide price increase, Pilgrim’s CEO Clint Rivers told panel members and

the audience “[w]e need to get those [input] costs pushed through, but we’ve yet to see that happen.”

          209.   On October 10, 2008, in response to a USDA report of falling egg sets in the chicken-

industry, Pilgrim’s told the Associated Press that “[t]his is very positive news for the industry and

may signal that the industry is taking a more rationalized approach to production heading into the

fall.”

          210.   Indeed, an industry analyst noted that at the time “the industry has cut about 10 to 12

percent of its production.”

          211.   During Fall 2008, Sanderson Farms also implemented its previously announced “fall

cuts” a month early and delayed the opening of a new deboning facility.

          212.   On October 18, 2008, Wayne Farms President & CEO Elton Maddox released a

statement (even though Wayne Farms was not a publicly-traded company) announcing the closure of

the company’s College Park, Georgia plant, resulting in the layoff of over 600 employees. Maddox

cited “changing market conditions” and a need to “maximize efficiencies” as justification for the plant

closure.

          213.   By December 23, 2008, it was reported that Tyson had cut its production by 5%.

Tyson also noted that it had reduced production “in recent years through the closing or sale of poultry

plants and by running the company’s remaining operations at reduced capacity utilization.”



                                                   69
     Case: 1:19-cv-04194 Document #: 1 Filed: 06/21/19 Page 74 of 140 PageID #:74



       214.    In a February 18, 2009 interview, Tyson Senior Group Vice President Donnie Smith

noted that “[a]cross our industry, we’re down about six percent versus where we were a year ago.

We’re seeing an impact from that on market prices . . . the industry fundamentals are improving.”

       215.    In late February 2009, a report noted that Pilgrim’s had cut another 9-10% of its

production.

       216.    According to the same report, Tyson told the audience at a February 2009 investors’

conference that it did not intend to reduce its production further because “[u]sing WATT PoultryUSA

data on ready-to-cook (RTC) pounds, our numbers have declined 5-7% from 2000 to 2008 on RTC

pounds while at the same time the industry has grown 31%. Over time, we have done plenty of cutting

back.” In other words, Tyson felt it had already taken its fair share of needed production cuts, so

competitors needed to take any further action. However, as indicated below, Tyson’s statements about

not reducing production appear to be posturing, because generally Tyson did reduce its production

during the 2008-2015 period in line with other producers.

       217.    By February 25, 2009, Sanderson Farms told The Morning News of Northwest

Arkansas that it had made cuts to its supply of chickens by processing smaller chickens and

running its plants at lower capacity utilization rates. Sanderson Farms also told a group of investors

around this time that “[b]ecause we don’t expect much help from the demand side, chicken market

improvement will have to come from supply cuts.”

       218.    Similarly, the CEO of Simmons Foods, Todd Simmons, noted in a February 25, 2009

interview that “[w]e are seeing lower demand in the food-service customer base. We have made

adjustments in bird weights to ensure our production meets with our customer’s needs.”

       219.    Seeing further cuts from smaller producers in the industry led Pilgrim’s to announce

historically large cuts to its production on February 27, 2009. In a press release announcing the closure

                                                   70
     Case: 1:19-cv-04194 Document #: 1 Filed: 06/21/19 Page 75 of 140 PageID #:75



of three processing plants located in Douglas, Georgia, El Dorado, Arkansas, and Farmerville,

Louisiana, Pilgrim’s stated the plants were “underperforming” and said the closures would “improve

the company’s product mix by reducing commodity production and to significantly reduce its costs

in the midst of an industry-wide oversupply of chicken and weak consumer demand resulting from a

national recession.” Pilgrim’s also stated that the idling of these three plants would reduce its total

pounds of chickens produced by 9-10%.

       220.    Overall, “[a]t least 11 companies reported reductions in weekly ready-to-cook

production in 2008,” including Defendants Tyson, Pilgrim’s, Perdue, Simmons, Raeford, Cagle’s

(later bought by Koch Foods), George’s, O.K. Foods, Harrison, and GNP Company (now owned by

Pilgrim’s). Other companies reduced their planned production levels or delayed the planned opening

of new chicken complexes.

                      (c)     Defendants’ Chicken Production Cuts, from 2008 to Early 2009,
                              Included Unprecedented Reductions to Chicken Breeder Flocks

       221.    As noted above, in 2008, Defendants ended a decades-long trend of annual additional

chicken production, surprising industry observers. What makes the production cuts in 2008 and early

2009 remarkable is that chicken producers did not just reduce the pounds of chickens they

produced—they also went further up their supply chains than ever before to restrict their ability to

ramp up production for years into the future. While previous downturns had led some producers to

use short-term methods to reduce overall pounds of chickens supplied to the market, in 2008,

Defendants took their reductions to the next level by substantially reducing their breeder flocks, as

shown in the highlighted section of the graph below:




                                                  71
     Case: 1:19-cv-04194 Document #: 1 Filed: 06/21/19 Page 76 of 140 PageID #:76




       222.    The effect of the supply cuts on chicken pricing in 2008 and the first months of 2009

was clear—during the worst recession in generations, chicken prices rose through mid-to-late 2008,

staying at or near all-time highs until late 2009. For instance, by May 28, 2009, Sanderson Farms

reported strong profits that were twice the estimates of Wall Street analysts, which according to one

industry publication was “aided by production cuts and lower feed costs that offset still-weak

demand.”

       223.    Similarly, at a May 14, 2009, BMO Capital Markets conference in New York City,

interim Tyson CEO Leland Tollett noted that “poultry market fundamentals had improved. Pullet

placements, an[] indication of future broiler supplies, have been down the past five months compared

to the same period last year. Egg sets continue to run six percent or more below year ago levels and

cold storage inventories of poultry have declined about 20 percent since peaking in November 2008.”




                                                 72
     Case: 1:19-cv-04194 Document #: 1 Filed: 06/21/19 Page 77 of 140 PageID #:77



       224.    During 2009 and 2010, Defendants’ senior executives continued to meet with one

another at trade association meetings and industry events, such as the National Chicken Council and

the International Poultry Expo. For instance, at the National Chicken Council’s October 2009 Annual

Conference, which was attended by Ben Harrison (Amick Farms President & CEO) and Robert Turley

(Allen Harim President & CEO), one industry analyst wrote that participants had emphasized

continued “production discipline,” Defendants’ euphemism for limiting chicken supply.

       225.    However, as prices continued to rise during late 2009 and early 2010, producers started

increasing production in response to the higher prices just as they had done in previous decades—

although, because of 2008 and 2009’s unprecedentedly deep and early breeder flock culls, this

temporary spike in production took months to effectuate, rather than the few weeks it would have

taken had producers killed off their breeder flocks at the rates and times at which they had done so in

the past. The rising production by producers in early 2010 led to a reported oversupply of chickens

that began to depress prices by late 2010. It was time for Defendants to revamp their faltering

conspiracy to make it more effective. Defendants had learned the value of coordinated supply

reductions in 2008; they were quick to react with a new round of publicly- announced production cuts

in the first half of 2011, which quickly helped prices recover.

                       (d)    Defendants’ Conspiracy, Hatched in the Great Recession,
                              Continued into 2011 With Another Round of Collective
                              Production Cuts

       226.    Around early 2011, Tyson, in addition to limiting its own production, embarked on a

strategy to soak up excess supply produced by its competitors. Tyson called the strategy “Buy vs.

Grow.” Tyson’s Buy vs. Grow strategy allowed Tyson to buy up excess production from its

competitors and avoid the depression of prices that would occur had the excess production been sold

on the open market. In return, Tyson could communicate the volumes of Broilers it would be willing

to purchase from competitors in the current and future months, thus suggesting to each competitor the
                                                  73
     Case: 1:19-cv-04194 Document #: 1 Filed: 06/21/19 Page 78 of 140 PageID #:78



amount of production it should cut that would not be purchased by Tyson. As one investment analyst

described it, Tyson’s program “involves maintaining or even reducing [Tyson’s] own chicken

production levels, with buying more chicken on the open market from their rival chicken producers,

in an effort to keep the chicken market from being over supplied.” Even though it would have been

cheaper (with respect to the cost of pounds purchased) for Tyson to grow its own Broilers instead of

buying them from a competitor, Tyson engaged in its Buy vs. Grow program because it allowed Tyson

to better control supply and production in the Broiler industry and reap the benefit of higher market

prices on all of the rest of its Broiler pounds sold.

        227.    On January 24-26, 2011, Defendants’ senior executives attended the International

Poultry Expo in Atlanta, Georgia, including Tyson CEO Donnie Smith. The IPE featured an annual

market intelligence panel with Mike Donohue from Agri Stats and industry-insider Paul Aho.

According to one report, Donohue noted that “‘2008 was the worst year financially for the (U.S.)

broiler industry that most people have ever seen’ . . . The industry’s response in 2008 was a 5 to 6%

reduction in pounds produced. He said that the broiler industry is currently at record high weekly

slaughter volumes.” Aho noted “[t]his could be a very difficult year with cutbacks, rationalization,

and consolidation . . . . The market is calling for around a 5% reduction in chicken production.”

        228.    On a February 4, 2011, Tyson earnings call, COO James Lochner noted that “until

industry supply more closely aligns with demand” Tyson’s Broiler business would “be challenged.”

Tyson CFO Dennis Leatherby also referred to a supply-demand imbalance in the chicken industry.

        229.    On a February 16, 2011, Cagle’s earnings call, Cagle’s reportedly said it had begun a

20% reduction in production at a deboning operation in an effort to balance supply and demand.

Cagle’s told one publication that it was “optimistic that the industry will exhibit the production




                                                    74
     Case: 1:19-cv-04194 Document #: 1 Filed: 06/21/19 Page 79 of 140 PageID #:79



restraint necessary to support higher pricing for Cagle’s products allowing for return to profitable

margins.”

       230.    On or around February 25, 2011, Sanderson Farms CEO, Joe Sanderson, announced

on an earnings call that Sanderson would be delaying the development and construction of a second

North Carolina Broiler complex.

       231.    On March 7, 2011, House of Raeford announced a 10% reduction in egg sets that began

in early February. CEO Bob Johnson noted in an accompanying press release that “we decided that

acting now was a responsible action for our company in light of continuing unstable economic

conditions. . . . Hopefully the chicken prices will begin to increase later this year. In addition, if

Congress will take action to cut unreasonable government support for the ethanol industry, then grain

prices should decrease to a more manageable pricing level.”

       232.    On March 15, 2011, Simmons announced it was laying off 180 workers at its Siloam

Springs, Arkansas processing plant “[d]ue to economics specific to our industry, resulting from high

grain prices predominantly caused by corn being used in ethanol, we have decided to realign some of

our production resulting in the elimination of 180 positions as of April 15.”

       233.    On April 13-15, 2011, the Georgia Poultry Federation held its annual meeting at the

Brasstown Valley Resort in Georgia. Defendants’ senior executives attended the meeting. Among

other positions that Defendants’ employees were elected to at the meeting, Donnie Wilburn (Director

Live Operations, Harrison Poultry) was elected Vice Chairman of the Board of Directors and Phillip

Turner (Plant Manager, Mar-Jac) was elected to the Board of Directors.

       234.    On April 15, 2011, Defendant Mountaire disclosed, in a press report, the abandonment

of a planned capacity increase, with Mountaire President Paul Downes explaining that “the only way



                                                  75
     Case: 1:19-cv-04194 Document #: 1 Filed: 06/21/19 Page 80 of 140 PageID #:80



to higher prices is less supply. The only way to less supply is chicken companies will shut down or

cut back. . . . I think that’s what we’re going to see.” (emphasis added).

       235.    Downes’ view of the state of the chicken industry was echoed, and amplified, by Joe

Sanderson, CEO of Defendant Sanderson Farms, who stated on a May 24, 2011 earnings call that “the

deal is that the industry—forget Sanderson—the industry cannot sustain losses like they are sustaining

for a long period of time. They will—they can’t do it and you have been observing this for years and

years and the industry has been losing money since Novemberish and balance sheets deteriorate and

losses have to stop. The only way to stop losses with $7 corn is to reduce production and get prices

up. That is the rule and the law of the jungle.” Sanderson continued, “my judgment is that there will

be some others that are going to have to make some adjustments that I believe cuts will be forthcoming

in our industry based on the losses we see in Agri Stats.” (emphasis added).

       236.    Sanderson’s comments came roughly one week after he and Lampkin Butts,

Sanderson’s President and COO, attended the BMO Farm to Market Conference in New York City,

along with the CEOs of Defendants Pilgrim’s Pride (Bill Lovette) and Tyson (Donnie Smith). The

conference included a presentation by Lovette that noted Pilgrim’s new focus on matching production

to meet demand, including by adjusting “head,” i.e., breeder flocks, to better balance supply and

customer demand.

       237.    During 2011, Fieldale Farms reduced its production by an unspecified amount.

       238.    During 2011, Mar-Jac reduced its production 10% and reported that other Broiler

producers were doing so as well.

       239.    On May 17-18, 2011, senior executives from Sanderson Farms, Pilgrim’s, and Tyson

attended the BMO Farm to Market Conference. Attending were Sanderson Farms CEO & Chairman



                                                   76
     Case: 1:19-cv-04194 Document #: 1 Filed: 06/21/19 Page 81 of 140 PageID #:81



Joe Sanderson, Sanderson President & COO Lampkin Butts, Pilgrim’s President & CEO Bill Lovette,

Tyson CEO Donnie Smith, and Tyson Senior Group VP of Fresh Meats Noel White.

       240.    Pilgrim’s President & CEO Bill Lovette presented at the May 17, 2011, BMO Farm to

Market Conference. Lovette’s presentation noted Pilgrim’s shift away from fixed-rate contracts to

market-based pricing. Pilgrim’s also noted its new focus on matching production to forecasted

demand, including by adjusting head and bird weights at selected plants to better balance supply and

customer demand.

       241.    On a June 6, 2011 earnings call announcing it would not increase capacity in the

foreseeable future, Cagle’s—a Georgia-based integrator whose assets were bought by Defendant

Koch Foods in 2012 following Cagle’s bankruptcy—said that “the industry must lower supply in order

to offset reduced demand and to support higher market prices. Cagle’s continues to process at 80 per

cent of capacity at its Pine Mountain Valley deboning facility and does not contemplate any increase

in the foreseeable future.” (emphasis added).

       242.    On approximately June 20, 2011, Tyson begin pulling eggs from its incubators to

reduce Broiler volumes.

       243.    On June 21, 2011, Cagle’s announced it was laying off 300 employees at its Pine

Mountain Valley, Georgia plant to reduce Broiler volumes.

       244.    In June and July 2011, Defendants’ senior executives attended industry events,

including a seminar held by the 2011 Food Media Seminar, which included a panel made up of the

CEOs of Defendants Tyson (Donnie Smith), Peco Foods (Mark Hickman), and Perdue (Jim Perdue),

and Defendant Sanderson Farms’ President and COO (Lampkin Butts). On June 27-29, 2011, the US

Poultry & Egg Association held a Financial Management Seminar at the Ritz Carlton in Amelia Island,



                                                77
     Case: 1:19-cv-04194 Document #: 1 Filed: 06/21/19 Page 82 of 140 PageID #:82



Florida. Among other presentations, Pilgrim’s President & CEO Bill Lovette presented to a group of

150 attendees that included senior executives from Defendants.

       245.    On June 27, 2011, Simmons announced it was laying off 223 employees by August at

its Siloam Springs, Arkansas plant to “shift production to better address soaring corn prices.” In its

press release, Simmons blamed U.S. Ethanol policies for reducing its production.

       246.    On July 12, 2011, Tyson CEO Donnie Smith, Tyson executive Bernard Leonard

(Chairman of the NCC at the time), Sanderson Farms COO Lampkin Butts, Peco Foods CEO Mark

Hickman, and Perdue CEO Jim Perdue participated in a panel together at the 2011 Food Media

Seminar.

       247.    On July 29, 2011, Pilgrim’s announced the closure of its Dallas, Texas processing plant

and the layoff of 1,000 employees. Pilgrim’s President & CEO Bill Lovette explained that “[w]hile

the decision to close a plant and eliminate jobs is always painful, we must make better use of our

assets given the challenges facing our industry from record-high feed costs and an oversupply of

chicken . . . . A key component of that effort is improving our capacity utilization through production

consolidation and other operational changes. By closing the Dallas facility, we can consolidate that

production volume at three other plants and help those sites run closer to full capacity.”

       248.    On an August 1, 2011 earnings call, Sanderson Farms CEO, Joe Sanderson, informed

analysts that the company’s normal fall production cut of 4% beginning in November would remain

in place beyond January 2012 or until such time as demand improved. Sanderson also stated that it

“wouldn’t surprise me if the industry makes further, deeper reductions in egg sets in October or

November . . . Nobody knows what cuts might be needed until we get to October, but I think that the

cutbacks may need to be more than the 6% in head that the industry has in place.” (emphasis added).




                                                  78
     Case: 1:19-cv-04194 Document #: 1 Filed: 06/21/19 Page 83 of 140 PageID #:83



       249.     A week later, on August 8, 2011, Tyson’s CEO said on an earnings call that “domestic

availability must be in balance with demand before industry economics can improve. Tyson

continuously strives to match our supply to demand and as a result we made a production adjustment

in the third quarter . . . . Our goal is to match supply to demand. And following over-production the

industry experienced, we cut production in the third quarter, but those cuts have not yet impacted the

market.” (emphasis added).

       250.     On August 18, 2011, Cagle’s announced it was reducing 20% of its production at its

large Pine Mountain Valley, Georgia plant.

       251.     In early October 2011, Defendants’ senior executives attended the National Chicken

Council’s 57th Annual Conference in Washington, D.C. Among the discussion panels at the event

was one about the “new paradigm” in the chicken industry. The panel included senior executives

from Defendants Perdue (Clint Rivers, by then Perdue’s President of Foodservice and Supply Chain,

after having been Pilgrim’s CEO) and Koch Foods (Mark Kaminsky, COO and CFO). Panelists said

that “the industry is accustomed to cycles, but not one quite like the latest, and companies are going

to need to adjust. Discipline on the supply side was one suggestion. Getting better prices from retailers

was another.”

       252.     On November 17, 2011, Wayne Farms issued a press release announcing the closure

of its Decatur, Alabama plant and layoffs of 360 employees.

       253.     On a November 21, 2011, earnings call, Sanderson Farms CEO, Joe Sanderson,

responded to a question about a production decrease that “when we talk about the 4% number, that is

what we project the industry to be. Obviously, we’re going to be a part of that.”

       254.     Throughout 2012, Defendants continued to meet at trade association meetings and

industry events, giving them the opportunity to discuss the impact of their collective production cuts

                                                   79
     Case: 1:19-cv-04194 Document #: 1 Filed: 06/21/19 Page 84 of 140 PageID #:84



and otherwise monitor their conspiracy. In the first quarter of 2012, for example, Defendants’ top

executives attended the National Chicken Council’s board of directors meeting in Atlanta, which was

held in conjunction with the January 25-26, 2012 International Poultry and Processing Expo. On

March 20-21, 2012, the National Chicken Council’s board of directors, which included many of

Defendants’ senior executives, met again in Washington, D.C.

       255.    In early 2012, Sanderson Farms cut its production by 4%, which included a reduction

in breeder flocks.

       256.    At USPOULTRY’s Hatchery-Breeder Clinic in January 2012 in Atlanta, Agri Stats

Vice President, Mike Donohue, noted the importance of reducing breeder flocks, stating that “if the

industry chose to do so, it could ramp up production within a 10-week period of time. The industry

could blow apart any recover[y] in the short term by filling up incubators again.” But he also noted

that the Agri Stats data indicated that the industry was slaughtering breeder flocks at 59 to 60 weeks,

instead of the typical 65 weeks. The kind of early slaughter of breeder flocks—including, for example,

the bird-age data included in the “Growth Rate Report” described above—meant that Defendants

subsequently were unable to increase production for at least eighteen months, as they would have

been able to do had they not made cuts at the top of the supply chain.

       257.    The shift in the way the industry supplied chicken was summarized in a March 2012

report published by agricultural lender, CoBank. Entitled “The U.S. Chicken Industry: Re-invented

and Revitalized” with sections captioned “‘Same-Old, Same-Old’ – No More” and “It’s a New

Ballgame,” the report noted that the:

         U.S. chicken industry has gone through the proverbial wringer, but last year appears
         to have been the low point. In recent years, the chicken companies have all lost
         money, some more than others. And five U.S. companies have exited the industry
         since 2008. As the losses mounted, the industry realized that its standard business
         practices sorely needed to be reformed. The surviving chicken companies found it


                                                  80
     Case: 1:19-cv-04194 Document #: 1 Filed: 06/21/19 Page 85 of 140 PageID #:85



         to be not just prudent, but absolutely essential to revise those practices. The poultry
         industry today operates much differently than it did just a few years ago.

       258.    The CoBank report highlighted one of the reasons for this sea-change: the Defendants’

reduction of breeder flocks that began in mid-2011, noting that “the recent cuts in the hatchery flock

will prevent a quick response,” with “U.S. chicken production [. . .] on track to fall to its lowest level

in 5 years by mid-2012.” The highlighted section of the following graph shows that these cuts bucked

the historical trend of breeder flock reductions, going even deeper than the then-unprecedented 2008-

2009 cuts:




       259.    The sentiment of CoBank’s March 2012 report was mirrored by Pilgrim’s CEO, Bill

Lovette, on an April 27, 2012 earnings call, where he reported that “the die is cast for 2012,” and that

“we’re comfortable that the industry is going to remain constrained.” (emphasis added).

       260.    Trade association meetings and industry events in the middle of 2012 gave the

Defendants additional opportunities to meet and discuss the effect of their collusive efforts to reduce


                                                   81
     Case: 1:19-cv-04194 Document #: 1 Filed: 06/21/19 Page 86 of 140 PageID #:86



production. Examples of these opportunities to conspire included the National Chicken Council Board

of Directors met in Washington D.C. on March 20 – 21, 2012; Urner Barry’s annual marketing

seminar, from April 29 – May 1, 2012; the National Chicken Council’s board of directors meeting in

Lake Tahoe on June 21, 2012; and the July 15, 2012 meeting of the National Chicken Council’s

marketing committee in Stowe, Vermont. Each of these meetings was attended by a number of

Defendants’ senior executives.

       261.    In a July 9, 2012 article, Tyson CEO Donnie Smith was quoted as saying “the company

will not over produce chicken at these expensive grain levels, preferring to buy commodity pieces in

the secondary market to fill orders where necessary.”

       262.    On an August 6, 2012 earnings call, Tyson CEO Donnie Smith stated that “[o]ver the

past couple of years we have substantially reduced a number of fixed price contracts we have with

customers and currently have less than 15% of our Poultry volume [on] annual fixed price contracts.

The vast majority of our contracts are tied to specific markets or allow for conversations about

adjusting prices to move—prices to offset higher input and we will continue to push for even more of

these types of contracts. I believe supply will begin to rationalize as well, making it easier for us to

have those pricing conversations.”

       263.    On August 23, 2012, Koch Foods CEO, Joseph Grendys, gave an interview with

Bloomberg News. He stated that “[c]osts have gone up so much due to the drought that the industry

will be forced to get price increases of 10 to 15 percent across all product lines” for 2013 over this

year. He went on to note that “‘[t]he industry needs to be smart’ and focus on pricing to ensure it

remains profitable . . . . Even if it does become unprofitable in the fourth quarter, the industry may

resume making money after the first quarter of 2013.” The article also mentioned Koch was going to

use quarterly adjustments for price in its contracts for the first time since 2008.


                                                   82
     Case: 1:19-cv-04194 Document #: 1 Filed: 06/21/19 Page 87 of 140 PageID #:87



       264.    On August 28, 2012, Sanderson Farms announced a further 2% production cut that it

blamed on corn and soybean prices.

       265.    By September 2012, Defendants’ 2011 production cuts, particularly their reduction of

breeder flocks, had resulted in increased prices for Plaintiff. Cutting those flocks meant that

Defendants could not increase Broiler supplies in the short or medium term, even if they wanted to.

The higher chicken prices seen in the market by September 2012 were not justified by the costs of

Defendants’ primary inputs, corn and soybean meal, which by the fourth quarter of 2012, had dropped

significantly in price following near-record highs in the summer of 2012.

       266.    On October 10-11, 2012, the National Chicken Council held its annual meeting in

Washington, D.C. Among Defendants’ senior executives attending the meeting were the President of

Defendant Fieldale Farms (Thomas Hensley) and CEO of Defendant O.K. Foods (Paul Fox). Messrs.

Hensley and Fox participated in an “Industry Outlook Panel” where participants discussed the

question of what the industry “learn[ed] from 2011 and how will the industry apply those lessons in

2012 and 2013.” (emphasis added).

       267.    These actions, taken collectively and not in isolation, demonstrate a level of

coordination and “discipline” not seen in this industry prior to the relevant period.

                       (e)     Drastically-Reduced Breeder Flocks Boost Chicken Prices and
                               Raise Defendants’ Profits to Record Levels

       268.    Defendants’ cuts to the Broiler breeder flocks in 2011-2012 sent flock levels down to

levels not seen for almost two decades, as shown in the following graph:




                                                   83
     Case: 1:19-cv-04194 Document #: 1 Filed: 06/21/19 Page 88 of 140 PageID #:88




       269.    For most of the remainder of 2012 through 2016, Defendants reaped the benefits of

their coordinated supply restraints as prices rose and profits soared to record levels. During this time,

Defendants’ executives repeatedly heralded the industry’s newly found supply “discipline.” For

example, on a May 3, 2013 investor call, Pilgrim’s Pride CEO, Bill Lovette, said that:

         Obviously, revenue is going to be a function of price, in part, and in this case a big
         part; and obviously, price is going to strengthen as supply continues to be
         disciplined and constrained . . . So I think the industry is doing an admirable job in
         being disciplined on the supply side and I think we’ve got a combination where we
         combine that discipline with strong demand for product and that’s why you’ve seen
         the pricing environment that we’re now enjoying. . . . I believe the industry has
         learned over the past three to five years that chicken economics is going to be driven
         by the supply and demand of chicken and not necessarily what corn or soybean meal
         costs. I think I’m confident to say, we’ve figured that out and we’re doing a good
         job of balancing supply and demand. (emphasis added).

       270.    On the May 3, 2013 investor call, Lovette specifically referenced the continued

importance of restraining the industry’s breeder flocks:

         I only know what we’ve seen happen in the past. Now, certainly, this summer if the
         industry chooses to grow the breeder supply significantly, that’s definitely going to
         impact 2014. What I’m saying is, so far, we’ve seen no indication that the industry
                                                   84
     Case: 1:19-cv-04194 Document #: 1 Filed: 06/21/19 Page 89 of 140 PageID #:89



         plans to grow the breeder supply and as a matter of fact, it’s actually shrunk. . . .
         I’ll reiterate that I think the industry has learned that the economics of our business
         is tied very closely to the supply of chickens and we’ve done a good job so far of
         maintaining discipline such that even paying nearly $8.50 for corn, we’ve been able
         to be profitable as an industry. (emphasis added).

        271.    On October 4, 2013, Defendants’ CEOs and other senior executives met at the annual

meeting of the National Chicken Council in Washington, D.C., where a panel, including the CEOs of

Defendants Tyson (Donnie Smith), Simmons Foods (Todd Simmons), was “chipper about the

prospects for their industry in the next few years.” This meeting was also attended by Keystone Foods

executive Tim Esslinger.

        272.    Defendants had reason to be positive. For example, on a January 31, 2014, earnings

call, Tyson CEO, Donnie Smith, reported that through Tyson’s “buy versus growth strategy we

continue to keep our supply short of demand . . . .” Tyson’s continued use of Buy vs. Grow, including

through the present, allows Tyson and other Defendants to reduce production on a month-to-month

basis and have opportunities to learn more information about one another’s production and pricing.

        273.    On a February 21, 2014 earnings call, Pilgrim’s Pride CEO, Bill Lovette, reflected on

what had led to the company’s record earnings. Lovette noted that “I think the one thing that creates

. . . has created the stability is the discipline of the industry to not allow profitability in the past to

drive supplies in the future . . . And I think that discipline really . . . is the one ingredient that has made

for more stable earnings that we have seen.” (emphasis added).

        274.    At a March 12, 2014 industry conference, Tyson CEO, Donnie Smith, told attendees

that a “meaningful change” in chicken production would not occur until the second half of 2015, a

statement he could confidently make because Defendants’ unprecedented 2011-2012 cuts in breeder

flocks made it impossible for them to “meaningfully change” chicken production any sooner.




                                                      85
     Case: 1:19-cv-04194 Document #: 1 Filed: 06/21/19 Page 90 of 140 PageID #:90



       275.    Industry analysts noted the change in the nature of Defendants’ production cuts. On

May 6, 2014, a Stephens, Inc. analyst said in an interview that historically “it has been very easy to

increase the chicken supply because the cycle is so short. It only takes four to eight weeks to grow a

chicken, but U.S. chicken producers are having a hard time increasing the chicken supply by much.

They cut production capacity throughout the supply chain when grain prices were very high. Because

of this, they cannot materially increase supply for 2014. We likely won’t see a material increase in

production until the second-half of 2015.”

       276.    During 2013 and into 2014, Defendants continued to find ways to actively depress the

size of Broiler hatchery flocks, such as using the pretext of avian flu in Mexico to justify exporting

hatchery flock Broilers to Mexico to repopulate flocks rather than use such Broilers to increase

domestic production levels. Indeed, Defendants continued their program of exporting Broiler hens

and eggs to Mexico in 2015, with Tyson explicitly noting in a May 4, 2015, earnings call that it was

sending 3% of its eggs to Mexico to “fill incubators.” Similarly, during a July 2016 earnings call,

Pilgrim’s CEO Bill Lovette noted his “confidence that we’re going to do the right thing with respect

to maintaining [] discipline. We’ve certainly had the hatching egg supply to grow much more if we

chose not to export those eggs. I think in May we exported 81 million hatching eggs or so outside of

the country. The industry could have chosen to set some of those eggs domestically, but that was not

the choice that was made. And so again that gives us confidence that we’re going to continue to be

disciplined as an industry.”

       277.    Defendants’ coordinated exportation of Broiler hatching eggs from the U.S. from 2013

through the present is an active effort to artificially reduce the supply of Broilers in the U.S. below

what it would be absent Defendants’ active and continued participation in an illegal antitrust

conspiracy. Upon information and belief, Tyson and other Defendants exported hatching eggs to

Mexico and other foreign countries from 2013-2016 to artificially reduce the supply of Broilers in the
                                               86
     Case: 1:19-cv-04194 Document #: 1 Filed: 06/21/19 Page 91 of 140 PageID #:91



U.S. and increase the price of Broilers in the U.S. The value Tyson and others received for exporting

hatchery eggs to Mexico would have been far exceeded by the price Tyson would have received for

hatching those same eggs in the U.S. and selling the resulting Broiler meat in the U.S. market.

Therefore, but for Defendants’ agreement and conspiracy as alleged in this Complaint, it would have

been against Tyson’s independent economic self-interest to export hatching eggs to Mexico and to

forgo higher hatching egg prices in the United States. But Defendants’ new-found discipline

ameliorated any remaining risk and resulted in higher U.S. broiler prices.

       278.    An October 2014 CoBank analysis noted that Defendants’ strategy of targeting breeder

flocks paid dividends during 2013 and 2014. According to the report:

         [P]roduct demand should remain robust through the rest of this year and well into
         2015, bolstered by a gradually improving domestic economy, continued strength in
         export demand, and the towering prices of beef and pork. Broiler production,
         however, has been slow to respond, with integrators having had problems
         expanding the number of chicks placed for growout. Broiler meat production is on
         track to grow just 1.5 percent in 2014 from a year ago, with a similarly modest gain
         expected for 2015. Producers have been somewhat constrained in their attempts to
         expand the nation’s chicken flock by the limited supply of broiler hatching eggs.
         When the broiler-producing industry reduced production in 2011 and 2012, the
         hatchery supply flock was also reduced, and it has not yet been rebuilt to prior
         levels. Following seven months of [Year-over-Year (“YoY”)] declines, the number
         of chicks placed for growout finally posted a modest 1 percent YoY gain in August.
         However, it will take another 6-9 months for integrators to rebuild the supply of
         broiler hatching eggs in preparation for expanding the overall flock, so significant
         growth in broiler production will not materialize until late 2015 or early 2016.

       279.    The October 2014 CoBank report also noted the effect of these production cuts, stating

that wholesale prices for chicken “have risen to unusually high levels.”

       280.    On October 10, 2014, NCC President Mike Brown wrote an op-ed in The National

Provisioner. The title of Brown’s article, “Biofuel policy holds back production rampup,” continued

to blame the Broiler industry’s boogey man of the Renewable Fuel Standard (aka the ethanol mandate)

instead of Broiler producers’ collusive agreement to not increase production in line with demand.

Brown wrote, “current favorable market conditions would normally stimulate production to be
                                            87
     Case: 1:19-cv-04194 Document #: 1 Filed: 06/21/19 Page 92 of 140 PageID #:92



somewhat higher, that is, a percentage more aligned with the long-run annual average of 4 percent.

So why are chicken producers not stepping up production to better match the long-term average of 4

percent? We would if we could, but we can’t. We would like to produce more pounds of chicken, but

unfortunately we are not there yet. The primary reason for the industry’s inability to increase

production can be attributed to problems caused by a failed policy” of the Renewable Energy

Standard. Brown also went on to blame fertility issues in the breeder stock and a propane shortage

that made it difficult to heat chicken houses as other reasons the industry could not increase

production.

       281.    On October 29, 2014, Simmons Foods announced the closure of its Jay, Oklahoma

spent hen processing plant. Spent hens are Broiler breeders that have reached the end of their

productive life cycle. The Simmons facility processed spent hens on behalf of many Defendants,

providing Simmons with opportunities to monitor changes in other Defendants Broiler breeder

supplies. The closure of Simmons’ Jay, Oklahoma facility is indicative of the reduced Broiler breeder

capacity resulting from Defendants’ initiatives to cut Broiler breeder capacity across the industry.

       282.    During a February 12, 2015, earnings call, Pilgrim’s President & CEO Bill Lovette

summed up the restriction of supply which Defendants had implemented since 2008 (including

Lovette himself, as COO of competitor Case Foods from 2008 to 2011): “I looked at some numbers

supplied by Agri Stats earlier in the week and found some interesting facts. If you go back to 2008,

the industry slaughtered 8.35 billion head. And by 2011, that slaughtered head had declined by

approximately 8% to 7.7 billion. And it’s actually remained about that same level through 2014 at

about 7.7 billion. If you look at live weight pounds produced, it was 47.1 billion in 2008. It declined

to 45.06 billion in 2011. And in 2014, for the first time since 2008, it reached 47.3 billion, so only

200 million more pounds above 2008 levels. And then on the average weight side, the average weight

in 2008 was 5.64, and it’s averaged just above 6 from 2011 through 2014. So with all of that data in
                                                 88
     Case: 1:19-cv-04194 Document #: 1 Filed: 06/21/19 Page 93 of 140 PageID #:93



mind, what it tells me is the industry remains fairly disciplined on the supply side and demand has

been increasing for chicken against the backdrop of increasing beef and pork supplies.”

       283.    The year 2015, like 2014, was a banner year for Defendants’ profits resulting from

their conspiracy. Watts PoultryUSA’s March 2016 issue noted, for example, that Tyson had achieved

“record earnings and sales in fiscal year 2015 . . . posting $40.6 billion in sales, including ringing up

higher chicken sales. Yet, Tyson lowered chicken production in 2015. What’s at work here? This

paradoxical performance, in part, reflects the fact that Tyson, along with other top U.S. broiler

companies, is redefining its business model to achieve profitable growth.” The true explanation for

the 2015 performance of Tyson and its competitors, however, was the conspiracy alleged in this

Complaint.

       284.    In late 2015, Broiler industry analyst Heather Jones noted that chicken supplies had

not increased as expected from the avian flu due to the fact Defendants had started breaking eggs

rather than setting eggs. Defendants coordinated the breaking of eggs with one another during 2015,

in part, by the exchange of production information through Agri Stats.

       285.    This trend continued into 2016. With the notable exception of the Georgia Dock,

chicken prices declined in 2016, but significantly less than input costs. Defendants maintained

artificially high chicken prices and high profitability during 2016 by exercising “discipline” on the

supply-restriction.

       286.    For instance, during an April 2016 earnings call, an analyst noted that Pilgrim’s CEO,

Bill Lovette, “mentioned that you think the industry domestically has been much more disciplined

than they have been in the past, I’m wondering if you could just elaborate a little bit more on what

sort of drives that view and then maybe what gives you confidence that this discipline will hold.”

Lovette responded, “[w]hat drives the view is the actual numbers that we see, ready to cook pounds

                                                   89
     Case: 1:19-cv-04194 Document #: 1 Filed: 06/21/19 Page 94 of 140 PageID #:94



are up about 3.1% year to date. If you look at placements year to date, they’re up 1%, egg sets up

0.7%, hatchery utilization actually declined in Q1 to 91%. So in the phase of coming off two of the

most profitable years in the industry, we’re not seeing, not realizing large amount of production

increases.”

       287.    Tellingly, Pilgrim’s CFO Fabio Sandri added immediately after Lovette’s comments

that “what drove that I believe it is that [the] industry is more geared towards profitability rather than

just market share or field growth.” (emphasis added). In other words, Defendants were no longer

competing with one another to gain market share by growing their companies as one would expect in

a competitive market, but instead, worked collectively to increase profitability by being “disciplined”

in terms of supply growth.

       288.    Defendants also kept up the regular use of signaling one another to perpetuate their

collusion during 2016 by using the code word “discipline” to note their continued adherence to the

supply-restriction dimension of their conspiracy by keeping breeder flocks low. For instance, during

a February 2016 earnings call, Pilgrim’s CEO, Bill Lovette, noted that:

         [T]he industry continues to be disciplined in terms of U.S. supply. Although
         monthly pullet data tend to be volatile and have occasionally been at the high end
         of our expectations, we see modest growth of the breeder flock, and more
         importantly, little to no increase in egg sits [sic] and chick placements as a positive.
         We believe that at least part of the reason is because chicken producers are being
         disciplined and are much quicker to react than in the past and in adjusting supply
         growth to the actual market conditions. (emphasis added).

       289.    Other CEOs also had to try to explain the marked shift in the chicken industry’s

profitability in recent years, after the decades-long pattern of boom and bust regarding chicken pricing

and profitability. During a February 2016 Sanderson Farms earnings call, BMO Capital Markets

analyst Ken Zaslow noted the industry’s history of volatility in pricing and profitability for chicken

companies, questioning if there was “any changing of the industry dynamic” that had occurred.


                                                   90
     Case: 1:19-cv-04194 Document #: 1 Filed: 06/21/19 Page 95 of 140 PageID #:95



Sanderson Farms CEO Joe Sanderson replied “we might be at a capacity wall, you know? . . . Since

back in 2007 . . . there are three or four plants shuttered . . . It does feel different.”

        290.    On an analyst call on May 26, 2016, Mr. Sanderson echoed his earlier statements about

how much the industry had changed since 2007, noting that “when you go back and look and see how

many eggs are being set right now and you go back and look at what the industry will [sic] set in 2007

. . . egg sets in 2007 were 220 million eggs a week, and we’re setting 208 million, 209 million, 210

million eggs a week.” Sanderson’s comments about egg sets were amplified by Pilgrim’s CEO Bill

Lovette later that summer, stating on a July 28, 2016 analyst call that “I think what we have seen with

egg sets is absolutely a testament to the discipline of our industry that we’ve seen in the last really

two to three years.”

        291.    On the July 28, 2016 call, Lovette also commented on Defendants’ continued restraint

of breeder flock population, noting that “the breeder flock in total is only up about 0.5%” over the

same time period, and ended the analyst call describing the “positive notion [we] have about the

discipline that we continue to see exhibited by the entire industry,” which “gives us more confidence

that we’re going to do the right thing with respect to maintaining that discipline. . . .and . . . gives us

confidence that we’re going to continue to be disciplined as an industry.”

        292.    On an August 8, 2016 earnings call, Tyson’s former CEO Donnie Smith—who was

then transitioning the CEO role to Thomas Hayes, the company’s former Chief Commercial Officer

who became the CEO in late 2016—stated that “our chicken business is . . . it continues to do great,”

a comment seconded by Hayes, who said about the company’s chicken business that “year-over-year,

we’re doing great . . . all that business is very profitable to us.”

                (iii)   Collusively Manipulating the Georgia Dock Benchmark Price Index

                        (a)     Overview of the Georgia Dock, USDA Composite, Urner Barry,
                                and EMI chicken price indices

                                                      91
     Case: 1:19-cv-04194 Document #: 1 Filed: 06/21/19 Page 96 of 140 PageID #:96



       293.    Broiler chicken prices are reported primarily by three entities: Urner Barry (a

commodity price reporting service), the Georgia Department of Agriculture (aka “Georgia Dock,”),

and the USDA. Additionally, Agri Stats collects detailed pricing information through its subsidiary

Express Markets, Inc. (“EMI”).

       294.    Urner Barry collects and publishes daily price information for Broilers, while for the

USDA’s Composite index, USDA collects and publishes Broiler price information on a weekly basis.

USDA’s Composite price index is publicly available for free. Urner Barry’s chicken price information

is subscription-based, so all producers and many purchasers subscribe for a fee. The USDA and Urner

Barry’s Broiler price indices are based upon a system of double verification, which includes

telephonic and written surveys of all or nearly all chicken producers, but also verification of reported

prices from purchasers such as brokers and customers.

       295.    The most detailed price report is not publicly available and is produced by Agri Stats

and its subsidiary, Express Markets, Inc. According to a May 2010 FarmEcon study, EMI’s pricing

report4 includes “pricing data on whole birds and chicken parts that is considerably more detailed than

the USDA,” Urner Barry, or Georgia Dock reports, as it is based on actual sales invoices from Broiler

companies.




4
  Agri Stats subsidiary EMI was formed around 2000 to compete with the price reporting service of
Urner Barry. Unlike Agri Stats reports for Defendants, EMI releases daily pricing data to both
Defendants and potential purchasers of Broilers, though the reporting service costs thousands of
dollars and is not publicly available. EMI reports capture all transactions by Broiler producers, who
automatically transmit invoice information electronically from each transaction to EMI. The reports
include all sales volume information from the previous day, including the size of containers, type of
cut, whether the product was chilled with ice or CO2, the price, and numerous other pieces of
information.
                                                 92
     Case: 1:19-cv-04194 Document #: 1 Filed: 06/21/19 Page 97 of 140 PageID #:97



        296.    Published prices for Broilers from Urner Barry, Georgia Dock, and USDA relate to the

spot market for Broilers. However, prices for chicken, whether sold under contract or on the spot

market, generally move with spot market prices as reported by Georgia Dock or Urner Barry.

        297.    Statements by chicken company executives and industry experts confirm that chicken

sales, whether by contract or on the spot market, are tied to spot market pricing. For instance,

Sanderson Farms CEO Joe Sanderson explained in a May 2008 speech that Sanderson Farms’ contract

sales to retail customers have prices tied to the Georgia Dock price survey and Sanderson Farms’

contract sales to food distributors are “based on formulas tied to the Urner Barry.” Similarly, expert

economist Dr. Colin A. Carter from the University of California (Davis) testified that “internal

Pilgrim’s documents show that virtually all chicken products, even if they’re not sold spot, are tied to

the spot prices. . . . 83 percent of Pilgrim’s chicken sales are reflecting the spot price within a given

year. So there’s only about 16 percent of their sales that are not tied to the spot market over a relatively

short period of time.” Further, because half of “fixed contracts” actually had terms tied to Broiler spot

market prices, Dr. Carter concluded that 92% of Pilgrim’s Broiler sales were tied to Broiler spot

market prices such as Georgia Dock.

        298.    As a consequence of the inelasticity of supply and demand in the Broiler industry

(discussed below) and the availability of the spot market price indices (discussed above), public price

increase announcements by Defendants were unnecessary. Defendants knew and intended that a

decrease in supply pursuant to their agreement would increase Broiler spot market prices, and

therefore that all Broiler prices would increase.

                        (b)     The Georgia Dock Pricing Methodology and Its Susceptibility to
                                Manipulation

        299.    Defendants’ successful efforts to boost chicken prices by collectively reducing supply

were buttressed in the latter years of their output-reduction scheme through their collusive

                                                    93
     Case: 1:19-cv-04194 Document #: 1 Filed: 06/21/19 Page 98 of 140 PageID #:98



manipulation of the Georgia Dock benchmark price index, a chicken industry pricing benchmark

contained in contracts between Defendants and a significant proportion of their customers. The

Georgia Dock, USDA Composite, and Urner Barry all measure the same (or very similar) size and

grade of chicken.5 The Georgia Dock benchmark price index, like the other two indices, sets prices

for both the “whole bird” and various parts of the chicken (wings, tenders, leg quarters, thighs,

drumsticks and breasts) using the same pricing methodology. The “whole bird” price is the baseline

for pricing all parts of a chicken.

        300.    Buyers, including Plaintiff, relied on the Georgia Dock benchmark price index because

they believed it accurately reflected the market price for the chicken they bought— especially since

the Georgia Dock was an industry-accepted benchmark price index for wholesale chicken prices that

was meant to reflect the market price of chicken. And, the Georgia Dock Defendants came together

to manipulate the Georgia Dock benchmark price index.

        301.    Compared to the other two indices available to chicken buyers, there were significant

differences in how the Georgia Dock benchmark price index was compiled that made it highly

susceptible to manipulation by the Georgia Dock Defendants. The Georgia Dock Defendants are the

ten producers whose price quotes submitted to the GDA went into the Georgia Dock index, namely

(ranked by their market share in Georgia, which dictated how much weighting each producer’s quote

was given in compiling the Georgia Dock benchmark price): Pilgrim’s Pride (33%); Tyson (14%);

Fieldale (14%); Perdue (9%); and Sanderson Farms, Koch, Claxton, Mar-Jac, Harrison and Wayne

Farms, each with a 5% market share.




5
  Unlike the other indices, the Georgia Dock benchmark price did not include freight or transportation
costs. At its inception, the Georgia Dock benchmark price was known as the “Georgia F.O.B. Dock”
price; the Georgia Dock was “F.O.B.” the supplier’s shipping dock, meaning that the buyer was
responsible for paying the freight.
                                                 94
     Case: 1:19-cv-04194 Document #: 1 Filed: 06/21/19 Page 99 of 140 PageID #:99



       302.    The significant difference between the Georgia Dock price index and other Broiler

price indices in recent years cannot be explained by only one or two outlier companies reporting

artificially high Broiler prices to the GDA, as the one cent Rule requires that outlier prices deviating

by more than one cent from the initial dock price be excluded from the final Georgia Dock price.

Instead, the deviation of the Georgia Dock price index from other indices— indices that are

themselves based on verified sales by Defendants—can only be attributed to all or nearly all

participating Broiler producers collectively submitting artificially high and identical or very nearly

identical Broiler prices to the GDA.

       303.    To compile the Georgia Dock price index, according to an internal GDA document

provided recently to the New York Times through an open records request, “each participating

[Broiler producer] company is called [by the GDA] on Wednesday every week to report the price

offered to companies in which they have contracts in place with.” A single price is given by each

Broiler producer company and it is accepted without any verification of actual invoices or any other

form of auditing to verify accuracy. In response to a recent press inquiry, the GDA explained its failure

to audit any self-reported data from Defendants by stating, “We don’t see any reason they would

submit information that wasn’t truthful.”

       304.    Despite the GDA’s public statements about confidence in the Georgia Dock price

index, the GDA employee who collected prices each week from Broiler companies, Arty Schronce,

was deeply concerned. In a 2016 internal GDA memorandum, disclosed publicly for the first time on

November 17, 2016, in a Washington Post article, Schronce wrote that he “continue[d] to have

concerns about” the Georgia Dock, had “voiced concerns in the past,” and that he thought the Georgia

Dock price index was “a flawed product that is a liability to the Georgia Department of Agriculture.”

Schronce also noted, “I was told that poultry companies know what they are doing and all I need to


                                                   95
    Case: 1:19-cv-04194 Document #: 1 Filed: 06/21/19 Page 100 of 140 PageID #:100



do is to gather and consolidate the info I am provided. However, I have come to question the validity

of some of the information provided.”

       305.    Schronce’s Memorandum confirms the significance of the one cent rule. Schronce’s

memorandum noted that after a January 2016 article about the Georgia Dock price index in the Wall

Street Journal (see below, ¶ 407), one “company appears to basically not take part in the Whole Bird

Dock Price process. They seem to deliberately submit a low bid that they know will be kicked out.

However, they can claim that they are submitting something lower. In essence, they can take

advantage of a high whole bird price while maintaining that they want it to be lower.”

       306.    Until late 2016, the Georgia Dock pricing methodology was not publicly available.

Chicken buyers whose transactions with Defendants were based on the Georgia Dock whole-bird

price mistakenly believed it reflected the actual market price of chicken. Moreover, because (until

August 2016) the USDA also published the Georgia Dock benchmark price alongside the USDA

Composite, many chicken buyers erroneously believed the Georgia Dock price to be a USDA price.

       307.    In addition, Defendants falsely represented that the Georgia Dock benchmark price is

based on a complicated “algorithm” from the GDA that takes into account various factors, such as

bird weights, weather, mortality rates, and demand. Plaintiff was misinformed that the Georgia Dock

benchmark was supposed to be based on the Georgia Dock Defendants’ actual sales prices as reported

to the GDA. But neither was true: there was no complicated “algorithm,” nor did the Georgia Dock

Defendants report their true prices to the GDA, agreeing instead to intentionally report false,

artificially high (or artificially stabilized) prices. The reality was that the Georgia Dock price was

simply whatever the Georgia Dock Defendants said it was. Hypothetically, if one week the Georgia

Dock price was $1.75, and the following week the Georgia Dock Defendants told the GDA that the




                                                 96
    Case: 1:19-cv-04194 Document #: 1 Filed: 06/21/19 Page 101 of 140 PageID #:101



sales price of their chicken was now $2, the Georgia Dock price was $2—and the prices that Plaintiff

and others paid for chicken increased commensurately.

       308.    Once a week, Schronce, would call the same ten individuals at the Georgia Dock

Defendants to collect price quotes, which were supposed to reflect their actual sales prices. He

weighted each producer’s price quote by its above-referenced relative market share (referred to by the

GDA as that company’s “voice”).

       309.    The price quoted by each Georgia Dock Defendant to the GDA was based on 2.5-to-3

pound whole chickens, but only a handful of the Georgia Dock Defendants actually processed 2.5-to-

3 pound birds in Georgia. So, according to internal GDA documents, the Georgia Dock Defendants

were “supposed to adjust their whole bird quote as if they are producing that sized bird.” Once the

final Georgia Dock whole bird price was calculated, the GDA then used a formula to calculate prices

for different chicken cuts and parts based on the whole bird price the Georgia Dock Defendants

provided to the GDA each Wednesday.

       310.    In compiling the Georgia Dock benchmark price, there was no team of economists or

statisticians surveying buyers and sellers in the national chicken market. Unlike the USDA Composite

or Urner Barry, which use data from numerous producers and buyers on both sides of the market, the

Georgia Dock reflected prices sourced solely from a handful of producers.

       311.    Schronce, who began compiling the Georgia Dock Defendants’ price quotes in 2012

following the retirement of his predecessor, first made a preliminary calculation based on the single

price quotation from each company. Then “[a]ny company that provides a whole bird quote that is

more than one cent above or below the initial dock price calculation will not be included in the

calculation for the whole bird dock price that week. Its voice is taken out of the formula and the dock

price is recalculated without it.” This so-called “one-cent rule” is, according to internal GDA

                                                  97
    Case: 1:19-cv-04194 Document #: 1 Filed: 06/21/19 Page 102 of 140 PageID #:102



documents, meant “to shield [] one company having the ability to greatly influence the price up or

down.”

         312.   Due to the GDA’s one cent rule, it was not possible for only one or two Broiler

companies to report a significantly higher Broiler price to the Georgia Dock without being disregarded

as outliers by the GDA. Accordingly, on information and belief, Plaintiff alleges that Defendants

began collectively reporting prices to the GDA that not only were identical or nearly identical, but

also were significantly above the actual market rate. As a result, Georgia Dock prices continued to

rise and later stabilize during 2015-2016 at near historic highs. As described further in this Complaint,

it was not until a series of articles was published between November 3, 2016 and November 17, 2016

that information was publicly available to show Defendants may have fixed the Georgia Dock price.

         313.   Nothing was done to verify or substantiate these numbers. There was no “double-

verification;” customers were never contacted to check to see if the producers’ prices were legitimate.

The entire process was based on unverified, verbal “price quotes” from the same small set of chicken

producers (the Georgia Dock Defendants) submitted each week to a single GDA employee, a

methodology that was “susceptible to manipulation.”

         314.   To facilitate their control of the Georgia Dock benchmark price, the Georgia Dock

Defendants convinced the GDA to convene a non-public, non-governmental “Advisory Board”

composed of senior executives from eight of the ten private sector Georgia Dock Defendants to advise

the GDA on the Georgia Dock price. From at least September 2012 through 2016, the Advisory Board

included Gus Arrendale (CEO, Fieldale Farms), Mike Welch (CEO and President, Harrison), Jerry

Lane (Former CEO, Claxton Poultry), Jayson Penn (EVP Sales and Operations, Pilgrim’s), Pete

Martin (VP of Operations, Mar-Jac), Vernon Owenby (Manager of Tyson’s facility in Cumming,




                                                   98
    Case: 1:19-cv-04194 Document #: 1 Filed: 06/21/19 Page 103 of 140 PageID #:103



Georgia), Steve Clever (VP of Fresh Sales, Wayne Farms), and Dale Tolbert (VP of Sales, Koch

Foods).

       315.    The existence and conduct of this private sector Advisory Board was not known to

chicken buyers until November 2016 when it was first made public following a press report about a

2016 memorandum written by Schronce that was highly critical of the Georgia Dock methodology.

He wrote in the memorandum that he had “questions about the ‘Advisory Board’ and its role over an

office of a state regulatory agency that is supposed to be independent. I was told I could not make any

changes without clearing them with the Advisory Board.” The Advisory Board gave the Georgia Dock

Defendants a vehicle to discuss and artificially set price quotes to ensure compliance with their price-

fixing agreement.

       316.    In December 2015, the GDA began an internal review process of the Georgia Dock

pricing methodology, in large part, because the agency had “serious concerns” about the way the index

was compiled. The GDA’s internal review was not made public at the time it began, and was not

revealed until it was described in a series of press reports beginning in November 2016. Schronce, in

his 2016 memorandum, expressed concerns that some companies have a “larger, even outsized role

in determining the Georgia Whole Bird Dock Price,” and that “[i]n essence, they can take advantage

of a high whole bird price.”

       317.    On July 19-20, 2016, high-level USDA officials met with GDA representatives in

Atlanta, Georgia to discuss the Georgia Dock price. The USDA officials shared their conclusion that

GDA could no longer simply accept Broiler prices from Defendants and their Producer Co-

Conspirators without verification, and instead would have to verify invoice-level data to confirm

reported prices. On July 20-21, 2016, USDA officials requested that the GDA provide the USDA with

data from Broiler producers to “test and review” the Georgia Dock price for accuracy.


                                                  99
    Case: 1:19-cv-04194 Document #: 1 Filed: 06/21/19 Page 104 of 140 PageID #:104



       318.    On July 22, 2016, USDA’s weekly BMNR publication noted that beginning on August

5, 2016, GDA “will be issuing a new weekly market report for negotiated Georgia broiler/fryer whole

birds and bird parts, which will replace the current [Georgia Dock price].” The GDA did not comply

with USDA’s August 5 deadline, however, and in the August 5 USDA BMNR all price information

from the GDA and Georgia Dock was removed and only a hyperlink to the GDA’s website was

included.

       319.    In 2016, high-level officials within the GDA began to raise antitrust concerns regarding

the Georgia Dock. For instance, a July 27, 2016, report from GDA Director of Regulatory Compliance

& Budget Alec Asbridge to GDA Commissioner Gary Black concluded that “[t]he top 10 poultry

producing companies now control over 80% of the industry output. The combination of vertical

integration, limited competition and lowered production periods has led to steady prices that have

shown to be fairly resistant to changing market conditions. These factors alone illicit [sic] anti-trust

review.” (emphasis added).

       320.    GDA Director Asbridge’s July 27, 2016, report also noted that over time, the GDA

became a vehicle for Defendants to “report[] a weighted average price per pound on broilers [Georgia

Dock price] based off of contracts that have been determined at the private level and reported without

regulatory oversight. The formulas to calculate weighted average prices have been determined on the

private level and have not been standardized since the inception of the [GDA Poultry Market News

division] in 1968, which there is no written record of.” (emphasis added). In other words, it was

Defendants themselves who wrote the rules and formulas that make up the Georgia Dock price, not

the GDA.

       321.    Director Asbridge’s July 27, 2016, report also concluded that “[t]he extent of the use

of the [Georgia Dock price] in contract negotiations is presently unknown but inquiries made by media


                                                  100
    Case: 1:19-cv-04194 Document #: 1 Filed: 06/21/19 Page 105 of 140 PageID #:105



and other governmental entities indicate that it is utilized on a more regular basis than previously

expected.” (emphasis added). In short, the GDA had been publishing the Georgia Dock price for

decades, but until the last few months, apparently did not know the scope of reliance on the Georgia

Dock price. Notably, a revised and highly sanitized version of the July 27, 2016 report from Director

Asbridge to GDA Commissioner Black was circulated internally at GDA on August 5, 2016. The

sanitized August 5 report removed references to the existence of factors in the Broiler industry

eliciting “antitrust review” and to the fact that the Georgia Dock price was reported for decades by

GDA “without regulatory oversight.”

       322.    On August 12, 2016, GDA Director Asbridge provided Georgia Poultry Federation

President Mike Giles with the sanitized version of the report and asked Giles to review it before the

GDA sent it to the USDA, “to ensure what I presented is accurate and best represents industry’s

concern with only reporting a spot price.” As noted elsewhere in this Complaint, the Georgia Poultry

Federation represents the poultry industry in Georgia, and most Defendants are members.

Remarkably, the GDA also noted in a separate email the same day to Giles and the Georgia Poultry

Federation that “[t]he GDA is in agreement with the poultry industry that there is no desire to review

invoices for verification of data reported,” even though the information and means to do so are readily

at hand—Defendants already report such invoice information to Agri Stats on a daily basis. According

to a subsequent email dated August 24, 2016, Georgia Poultry Federation President Giles called GDA

Director Asbridge back and gave “his and industry’s sign off on the dock price summary report. We

can move forward with sending to USDA.” GDA Director Asbridge also proposed another meeting

between GDA and the Georgia Poultry Federation to discuss recommendations about verifying

Georgia Dock data.

       323.    Under pressure from the USDA, and realizing that the Georgia Dock pricing

methodology raised significant antitrust concerns, the GDA considered revising the methodology in
                                                101
    Case: 1:19-cv-04194 Document #: 1 Filed: 06/21/19 Page 106 of 140 PageID #:106



the autumn of 2016. After the Georgia Dock Defendants balked at the GDA’s new methodology—

which required them to verify and attest to the accuracy of their price quotes—the GDA halted the

Georgia Dock benchmark price index altogether when it did not receive sufficient price quotes to

compile the index. The last Georgia Dock benchmark price was published by the GDA on November

23, 2016. However, for several months after the last Georgia Dock price was published by the GDA,

certain Defendants, including at least Pilgrim’s, continued to use the November 23, 2016 benchmark

price of $1.0975/lb. to set their wholesale prices to chicken buyers.

       324.    On October 6, 2016, a USDA press release noted the expansion of its National Whole

Broiler/Fryer report, which included new weekly price information regarding 2.5-to-3 pound Broilers

that replaced the same weight Broiler previously reported by the Georgia Dock price. Importantly, the

new USDA price roughly matched the Urner Barry price, suggesting that the Georgia Dock price

continues to be subject to manipulation by Defendants and does not reflect actual market prices.

       325.    On November 3, 2016, the New York Times published the first account of the USDA’s

inquiry into the Georgia Dock, based on information received via Freedom of Information Act and

open records requests for internal USDA and GDA documents. Subsequently, a November 8, 2016,

article by the Washington Post provided additional detail on the inquiry, including a comment from

the USDA that “they discontinued publishing the Georgia Dock price ‘when data from the source

report could not be independently verified.’” In the Washington Post article, Sanderson Farms CFO

Mike Cockrell was quoted as saying “the Georgia Dock has come to be a trusted reflection of the

supply and demand for retail stores.” In a press release cited in a Bloomberg News article on

November 17, 2016, Tyson stated that “[w]hen the Georgia Department of Agriculture asks us for

pricing data, we provide accurate information based on actual and recent transactions.” Sanderson

Farms’ and Tyson’s continued defense of the Georgia Dock price index as one that customers should

trust shows that Defendants continue their efforts to conceal the conspiracy alleged in this Complaint.
                                                  102
    Case: 1:19-cv-04194 Document #: 1 Filed: 06/21/19 Page 107 of 140 PageID #:107



                       (c)    Georgia Dock Prices Diverged from the USDA Composite and
                              Urner Barry Price Indices Beginning in 2013

       326.    In early 2013, the behavior of the Georgia Dock index significantly changed. The

changes resulted from the conspiracy by the Georgia Dock Defendants to agree on artificial prices

quoted to the GDA for inclusion in the Georgia Dock benchmark price.

       327.    Beginning in early 2013 and continuing until November 2016, the Georgia Dock

Defendants agreed among themselves to submit artificially high and identical, or near-identical, prices

to the GDA, which allowed them to continually increase, and successfully stabilize, chicken prices

tied to the Georgia Dock benchmark price index.

       328.    Historically, the Georgia Dock benchmark price was highly correlated to the prices in

the USDA Composite and Urner Barry indices; the movement (i.e., volatility) of the Georgia Dock

price mirrored the patterns of the other two indices (e.g., prices go up or down depending on market

forces, such as supply and demand). This changed in 2013, when the price volatility that had marked

the Georgia Dock (and which still marks the other two indices) largely disappeared. Georgia Dock

prices mostly stabilized, while prices in the other two indices remained volatile.6

       329.    Starting in 2013, monthly price volatility in the Georgia Dock markedly decreased,

particularly with respect to downward price movements (i.e., when prices dropped, they dropped far

less drastically than they had prior to 2013). This near-disappearance of price volatility was unique to

the Georgia Dock. Both of the other price indices stayed volatile while the Georgia Dock remained

stable, as reflected in the following graph, which compares prices of the various indices both before

and during the relevant period:




6
 Plaintiff alleges that prices reported in the EMI, Urner Barry, and USDA Composite price indices
were also supracompetitive and artificially inflated by the conduct of Defendants.
                                                  103
    Case: 1:19-cv-04194 Document #: 1 Filed: 06/21/19 Page 108 of 140 PageID #:108




       330.    Beginning in 2013, the Georgia Dock benchmark price began to behave in a markedly

different manner due to Defendants’ price-fixing conspiracy. Starting in early 2013, the Georgia Dock

component of Defendants’ conspiracy kicked into high gear, as the Georgia Dock price—for the first

time ever—became negatively correlated with the other two price indices (i.e., the Georgia Dock

price increased while prices in the other two indices decreased). This marks a dramatic change from

2002 to 2012, where all three indices were positively correlated with each other (i.e., they moved up

and down together).7

       331.    After at least a decade of high correlation with the USDA Composite and Urner Barry

indices, the Georgia Dock benchmark price diverged dramatically from the other two indices in 2013

and thereafter—Georgia Dock prices were far more stable, and substantially higher, than the USDA



7
 After 2013, the USDA Composite and Urner Barry indices remained positively correlated with each
other.
                                           104
    Case: 1:19-cv-04194 Document #: 1 Filed: 06/21/19 Page 109 of 140 PageID #:109



Composite and Urner Barry prices. The stability and level of Georgia Dock prices from 2013 through

November 2016 was the direct result of Defendants’ conspiracy.

       E.      The Structure and Characteristics of the Chicken Market Make It Highly
               Susceptible to Collusion

               (i)        Highly Concentrated Market with Vertically Integrated Producers

       332.    The Broiler industry is almost entirely vertically integrated, with Broiler-processing

firms owning or tightly controlling almost all aspects of production, processing, and marketing. In the

Broiler industry, “vertical integration” means the chicken company owns or controls each aspect of

breeding, hatching, rearing, feeding, basic processing, and selling of chicken. Many integrated

chicken companies also own further processing plants.

       333.    Because chicken producers have determined over time that the economics of growing

chicks into full size Broilers are unfavorable, the chicken industry has developed a system of

production-contract farming. The integrated producers provide the feed and chicks to farmers (which

remain under ownership of the integrated producer); the contract farmer then has roughly 6-7 weeks

to grow the chicks into full-size broiler chickens. During this “grow out” period, the integrated

producer’s employees frequently monitor the chickens. Once fully grown, chickens are picked up by

the integrated producer and brought to an integrator-owned processing plant (aka, slaughterhouse).

Some of the chickens are sold without any further processing, while other chickens are further

processed by integrated companies into value-added specialty products (e.g., chicken nuggets, etc.).

       334.    The graphic below indicates the key stages of Broiler production that vertically

integrated chicken companies control, which are all those points in the production process which

provide integrated chicken companies complete control over supply and allow them to capture the

greatest profit margin:



                                                  105
    Case: 1:19-cv-04194 Document #: 1 Filed: 06/21/19 Page 110 of 140 PageID #:110




       335.    According to a paper prepared in connection with the USDA and DOJ’s failed effort

to increase competition in the Broiler industry in 2010, “[c]ontrol over the number of birds delivered

to the processing plants allows processors to match more closely inputs to plant capacities and lower

per-unit processing costs, as well as to better meet consumer requirements.” In connection with the

same effort by the USDA and DOJ, a former expert witness for Defendant Tyson, Michael Dicks,

wrote, “[i]n the poultry industry vertical coordination allows integrators to manage excess capacity to

manage price. Integrators can minimize the effect on producers by increasing the time between

collection and delivery of birds or reducing the number of flocks per year rather than terminating

grower contracts in much the same way the USDA requires all commodity program recipients to

adhere to acreage reduction program guidelines and grower associations require members to cut back

marketable output.”

       336.    Modern chicken producers rely on a handful of unique breed lines to mass produce

essentially identical chickens with desirable genetic traits. Genetics companies, which develop strains

of grandparent and great-grandparent breeding stock, sell to integrated Broiler producers breeders that

                                                 106
    Case: 1:19-cv-04194 Document #: 1 Filed: 06/21/19 Page 111 of 140 PageID #:111



have special hybrid characteristics, such as a tendency to produce a large chicken breast. Genetics

companies create a “biological lock” on their unique Broiler lines by tightly controlling the purebred

genetic strain that they develop. After an integrated producer purchases young breeder hens (aka

“breeder pullets”) from a primary breeder, the integrated producer raises the birds to be breeders that

lay eggs to be taken to incubators at an integrator-owned hatchery. The chicks from Broiler company

hatcheries are then sent out to the integrated producer’s contract farmers to raise into adult Broilers.

       337.    At present, no company except Tyson owns the genetics or produces the grandparent

or great-grandparent strain for the Broilers it raises and slaughters. Nearly all U.S. producers now rely

on 3 global genetics conglomerates: Cobb-Vantress (owned by Tyson), Hubbard, and Aviagen. These

three companies supply the breeder stock, and therefore ultimately the Broilers, that account for 98%

of Broilers raised in the U.S. and 80% of Broilers raised globally. While there were 26 Broiler genetics

companies world-wide in 1981, acquisitions by the three remaining companies have essentially

eliminated any other meaningful competitors in the U.S. Tyson’s Cobb-Vantress subsidiary has

approximately 50% market share.

       338.    Since a supply of primary breeders is essential to each Broiler producer’s business,

Tyson’s ownership and control of subsidiary Cobb-Vantress provides it with exceptional leverage

over other Defendants to mandate compliance with Defendants’ illegal agreement. Tyson can offer

other Defendants the carrot of access to Cobb-Vantress’ unique Broiler genetic lines, with desirable

qualities like high conversion rates of feed into meat. However, Tyson can also use Cobb-Vantress as

a stick against any competitor who Tyson and/or its co-conspirators believe is overproducing chickens

by providing such competitors inferior, sick, or an insufficient number of breeder pullets, or

withholding breeder pullets altogether that the competitor needs to operate a profitable business.




                                                  107
    Case: 1:19-cv-04194 Document #: 1 Filed: 06/21/19 Page 112 of 140 PageID #:112



       339.     Perdue was the last Broiler integrator in the U.S. to maintain its own genetics research

company besides Tyson, but Perdue sold its genetics company to Tyson in 2014. In announcing the

sale, Perdue issued a press release that stated “there are no longer significant advantages to having

our own breed . . . it is important that we have the flexibility to select the breeder combination that

works best for each specific customer requirement.” The press release went on to note that “[w]ith the

outstanding exception of the Cobb-Vantress enterprise owned by Tyson Foods, no producer has

managed to effectively compete using an in-company breeding program against a multinational

primary breeder. To be cost effective a genetics program based on index selection incorporating the

measurement of significant traits and applying sophisticated molecular markers and field testing

requires a magnitude of scale exceeding the capacity of individual producers.”

                (ii)   The Market For Broilers Is Characterized By Inelastic Supply And Demand

       340.     Inelastic demand means that increases in price result in limited declines in quantity

sold in the market. In order for a group of companies to profit from raising prices above competitive

levels, demand must be inelastic at competitive prices, which allows group members to raise prices

without seeing a decline in sales revenue. Industry studies show that in the U.S. chicken market, not

only is the demand for chicken inelastic, it has become increasingly more inelastic over the past 40

years. In connection with a joint DOJ-USDA workshop on the poultry market in 2010, agriculture

economist, Dr. Michael Dicks, presented research demonstrating how vertical integration incentivizes

chicken producers to implement supply restrictions, stating that in the U.S. poultry industry “vertical

coordination allows integrators to manage excess capacity to manage price. Integrators can minimize

the effect on producers by increasing the time between collection and delivery of birds or reducing

the number of flocks per year . . . Because of the inelastic nature of the supply and demand a reduction

in supply will produce an outcome more preferable to the industry than maintaining supply with a

lower price.”

                                                  108
    Case: 1:19-cv-04194 Document #: 1 Filed: 06/21/19 Page 113 of 140 PageID #:113



               (iii)   There Are No Significant Substitutes For Broiler Chickens

       341.    Pork and beef are the most likely alternative sources of protein to chicken, but pork

and beef are not economic substitutes for chicken. Numerous studies have found that the cross

elasticity of demand between chicken, beef, and pork is either negative or statistically insignificant,

meaning that pork and beef are complements to chicken, but not substitutes.

       342.    The historically high spread between the price of pork and beef versus chicken since

2008 has also reduced any possibility of substitution of chicken with pork or beef.

               (iv)    The Broiler Industry Has Experienced High Consolidation And Is Highly
                       Concentrated

       343.    According to a November 2013 USDA report, “[d]uring the past 16 years, firms in the

Broiler industry continued to decrease in number and grow in size, thereby gaining further economies

of scale and scope in processing and marketing. According to the National Chicken Council, 55

federally inspected Broiler companies operated in 1995, compared with 41 companies in 2010.” By

2014, there were only 35 such companies.

       344.    In fact, the trend towards consolidation among all segments of the Broiler industry

goes back decades, as shown below. This consolidation has largely squeezed out the large number

of smaller Broiler companies that used to represent a significant portion of Broiler industry

production.




                                                 109
    Case: 1:19-cv-04194 Document #: 1 Filed: 06/21/19 Page 114 of 140 PageID #:114




       345.   As of 2015, Defendants controlled 88.8% of Broiler production in the United States.

Since the start of the relevant period, there has been surprising stability in market share for each

Defendant, as shown by the graph below. The two exceptions are Pilgrim’s loss of market share due

to its large plant closures during bankruptcy in 2008-2009 and Koch Foods’ increase in market share

due to the purchase of a plant from Tyson and purchase of bankrupt Cagle’s, Inc.




                                                110
    Case: 1:19-cv-04194 Document #: 1 Filed: 06/21/19 Page 115 of 140 PageID #:115



       346.    Broiler companies increasingly rely on de facto consolidation whereby Defendants

acquire nearly complete control over seemingly independent smaller Broiler companies. Defendants’

de facto consolidation creates “zombie” Broiler companies that on paper are separate and independent

entities, but are in fact completely controlled by Defendants through co-packing contracts. For

instance, Tyson Foods has co-packing arrangements with a number of smaller Broiler producers in

which Tyson purchases either (1) the company’s entire production of Broilers (including dark meat)

or (2) all of the company’s white meat (i.e., chicken breast and wings) and encourages the company

to export the less valuable dark meat to remove that supply from the United States market.

       347.    Upon information and belief, Defendants’ co-packing contracts with smaller producers

are typically 2-5 years in length. Even where the co-packing arrangement is only 10- 20% of a smaller

producer’s overall supply, Defendants are in a position to pressure smaller producers to limit their

production. Co-packing contracts give Defendants unprecedented control over supposedly

independent producers, including control over the breed of bird grown, what feed can be used, how

many birds can be grown, and numerous other aspects of raising Broilers. With respect to processing,

Defendants not only require exacting specifications for co-packing partners, but also put Defendants’

own employees in the processing plants of their co-packers and supervise every significant detail of

the slaughter and packing process.

       348.    Upon information and belief, the purpose and/or effect of Defendants’ co-packing

arrangements is to avoid scrutiny from antitrust regulators that would come with formal merger

arrangements, including possible discovery of Defendants’ anticompetitive agreement to reduce the

supply of Broilers in the U.S.

               (v)     The Broiler Industry Has A History of Government Investigations And
                       Collusive Actions.



                                                111
      Case: 1:19-cv-04194 Document #: 1 Filed: 06/21/19 Page 116 of 140 PageID #:116



         349.    In April 1973, the United States Department of Justice filed a civil antitrust action

against the National Broiler Marketing Association (“NBMA”) alleging the NBMA and its members

conspired to fix Broiler prices and restrict Broiler production in violation of Section 1 of the Sherman

Act. The DOJ sought to enjoin the NBMA and its dozens of members from continuing a conference

call program where members (and even some non-members) coordinated the pricing and production

of Broilers. In response, numerous private civil antitrust actions were filed against the NBMA and 42

individual defendants in the In re Chicken Antitrust Litigation case. The NBMA and Broiler producers

eventually settled the case, resulting in a settlement of roughly $30 million.

         350.    Beginning in 2010, the USDA undertook a series of public workshops to explore

competition issues in the upstream, contract-farmer Broiler market. A workshop held in Normal,

Alabama, on May 21, 2010, focused on corporate concentration and lack of competition in the Broiler

industry. The workshops led to the proposal of new rules aimed at encouraging competition in the

meat industry, but extreme political pressure from Defendants and their allies eventually watered

down the rule and led to the resignation of the official charged with imposing tougher regulations.

         351.    In 2011, George’s Inc. acquired the Harrisonburg, Virginia processing plant from

Tyson Foods. The DOJ brought an action to stop the acquisition (United States v. George’s, Inc.),8

which alleged the purchase would impermissibly reduce the available options for contract farmers to

sell their grower services. The DOJ eventually settled with George’s in June 2011 after obtaining an

agreement to require George’s to make capital improvements to the facility that would increase its

capacity and permit contract farmers to sell more grower services to the processing plant.

         352.    According to a June 2014 USDA Report, “the [Broiler] industry faces a range of public

policy issues, [including] competition . . . [c]oncerns[, including] the exercise of market power by


8
    United States v. George’s Foods, LLC et al., No. 5:11-cv-00043 (W.D. Va.).
                                                  112
    Case: 1:19-cv-04194 Document #: 1 Filed: 06/21/19 Page 117 of 140 PageID #:117



Broiler integrators have prompted merger litigation, USDA regulatory initiatives, congressional

proposals, and investigations by Federal agencies.”

       353.    Numerous cases in recent years have documented the lack of competition in the

contract-farmer Broiler market, which while upstream in the supply chain from the direct purchaser

market in which Plaintiff purchased chicken from Defendants, suggest an absence of true competition

and instead suggest a practice of coordination and collusion among Defendants. In cases such as

Adams v. Pilgrim’s Pride, No. 2:090-cv-00397 (E.D. Tex.), Been v. O.K. Industries, No. 08-7078

(E.D. Okla.), and Wheeler v. Pilgrim’s Pride Corp., No. 5:06-cv-00004 (E.D. Tex.), contract-farmers

have alleged violations of the Packers and Stockyards Act by integrated Broiler producers.

               (vi)   Existence of Numerous Trade Associations and Access to Competitors’ Data
                      through Agri Stats

       354.    The existence of industry trade associations makes a market more susceptible to

collusive behavior because they provide a pretext under which co-conspirators can engage in

anticompetitive conduct. Industry trade associations also provide mechanisms for sharing

information, and monitoring, deterring, detecting and punishing cheating. The following U.S. chicken

industry trade associations, all of which count all or nearly all Defendants as members, allowed

Defendants to coordinate their price-fixing and supply restriction conspiracy: National Chicken

Council, United States Poultry & Egg Export Council, U.S. Poultry & Egg Association, Georgia

Poultry Federation, North Carolina Poultry Federation, and Poultry Federation (representing chicken

producers in Arkansas, Missouri and Oklahoma). Indeed, according to Communication in Poultry

Grower Relations: A Blueprint to Success, a book written by a management consultant affiliated with

the U.S. Poultry & Egg Association, “representatives from the various [chicken producers] readily

share information while attending the numerous seminars offered by the U.S. Poultry & Egg

Association, National Chicken Council” and other trade groups, further noting that “industry leaders

                                                113
    Case: 1:19-cv-04194 Document #: 1 Filed: 06/21/19 Page 118 of 140 PageID #:118



realize the industry’s tremendous potential, and their spirit of cooperation is based on knowing that

which is good for individual companies is good for the industry.”

       355.    Defendants are members of several Broiler-related trade associations and other forums,

which they used to facilitate their conspiratorial conduct. Integrated Broiler producers have numerous

regular events through which they can communicate in person with one another. Regular and frequent

attendance by Defendants’ CEOs and top-level executives at trade association meetings is the norm

rather than the exception.

       356.    According to its website, “[t]he National Chicken Council represents integrated

chicken producer-processors, the companies that produce, process and market chickens. Member

companies of NCC account for approximately 95 percent of the chicken sold in the United States.”

The CEOs of the top integrated Broiler producers are routinely on the board of directors and meet at

least quarterly with one another through the NCC.

       357.    The NCC has three annual board meetings attended by Defendants’ senior executives,

including most or all Defendants’ CEOs and other top executives. CEOs generally always attend the

following three NCC meetings each year, in addition to special committee meetings or other special

NCC events: (a) the January meeting of the NCC held along with the International Poultry Expo, (b)

the mid-year Board of Directors meeting, and (c) the NCC Annual Meeting in October. Generally,

CEOs arrive the night before an NCC meeting and socialize with their colleagues, then have small

private dinners with one or more of their competitors’ CEOs or top executives. The next day, the

formal NCC meetings are held and executives from Agri Stats and other allied industry organizations

make presentations at the meeting. A formal lunch is held during the meeting and provides CEOs and

top executives and opportunity to talk casually with their competitors. Following the meeting,

Defendants’ CEOs and top-level executives often meet, socialize and golf, hunt, or fish together.


                                                 114
    Case: 1:19-cv-04194 Document #: 1 Filed: 06/21/19 Page 119 of 140 PageID #:119



Amick Farms President and CEO Ben Harrison, who served on the NCC Board of Directors

throughout the relevant period, is currently the NCC’s Chairman. Similarly, Allen Harim President

and CEO Robert Turley served on the NCC Board of Directors throughout the relevant period and

regularly attended its meetings. Thomas Shelton, Chairman and CEO of Case Foods, has continuously

been a member of NCC since 1988 through the relevant period serving on the Board of Directors and

as President during that time. Numerous executives of Keystone Foods, including Jeff Bailey

(Director of National Account Sales), Jenelle Duncan (Domestic Sales Manager), Chuck Cooper

(Senior Director Supply Chain), Charles Hill (VP Sales & Marketing), and Keith Lewis (former

Senior Vice President for U.S. Poultry and Fish), were also members of the NCC during the relevant

period.

          358.   Upon information and belief, CEOs and top-level executives from Defendants discuss

topics with one another relating to pricing, production, and other non-public, proprietary information

outside of NCC’s formal meetings at the informal settings surrounding NCC meetings described

above. These regular, informal, and in-person opportunities to discuss pricing and production in the

Broiler industry gives CEOs and top-level executives comfort that their competitors remain

committed to a plan to artificially restrict Broiler production.

          359.   The United States Poultry & Egg Export Council (“USAPEEC”) has its home office

in Stone Mountain, Georgia. Defendants are members of USAPEEC. USAPEEC has a network of

international offices and consultants in key export markets. The mission of USAPEEC is to promote

exports of U.S. poultry and eggs around the world. The group has evolved into an association that is

an advocate for the industry on trade policy issues. USAPEEC has about 200-member companies and

organizations. USAPEEC holds Board of Directors meetings quarterly and includes executives from

all or nearly all Defendants and co- their conspirators.


                                                  115
    Case: 1:19-cv-04194 Document #: 1 Filed: 06/21/19 Page 120 of 140 PageID #:120



       360.    The U.S. Poultry & Egg Association (“U.S. Poultry”) describes itself as the world’s

largest and most active poultry organization. U.S. Poultry’s members include producers and

processors of Broilers, turkeys, ducks, eggs and breeding stock, as well as allied companies.

Defendants are all members of U.S. Poultry. U.S. Poultry holds regular Board of Directors meetings

each quarter during January, March, June, and each fall.

       361.    The Georgia Poultry Federation “is a non-profit trade association which represents the

poultry industry in Georgia, the nation’s leading broiler producing state. The Federation was founded

in 1951, and since that time has represented the interests of the entire poultry industry at the state and

federal level on legislative and regulatory matters.” The Georgia Poultry Federation’s mission is “[t]o

protect and improve the competitive position of the poultry industry in Georgia, the nation’s leading

poultry producing state.” The Georgia Poultry Federation has regular meetings each April, August,

and September which typically are attended by Defendants’ senior executives. Defendants House of

Raeford, Perdue, Wayne Farms, Tyson, Sanderson Farms, Pilgrim’s, Mar-Jac Poultry, Harrison

Poultry, Claxton Poultry, and Producer Co-Conspirator Keystone Foods (and Fieldale Farms) are

members of the Georgia Poultry Federation.

       362.    The North Carolina Poultry Federation “has been the voice of the North Carolina

poultry industry since 1968.” The mission of the North Carolina Poultry Federation “is to create a

favorable climate for business success for everyone involved in the poultry industry in North

Carolina.” The North Carolina Poultry Federation holds regular meetings each year, including annual

meetings and Board of Directors meetings which typically are attended by Defendants’ senior

executives. Defendants Tyson Foods, Perdue, Mountaire Farms, House of Raeford, Wayne Farms,

Sanderson Farms, and Pilgrim’s, and Producer Co-Conspirator Case Foods are each members of the

North Carolina Poultry Federation.


                                                   116
    Case: 1:19-cv-04194 Document #: 1 Filed: 06/21/19 Page 121 of 140 PageID #:121



       363.    The Poultry Federation was established in 1954 as a non-profit trade organization to

represent the poultry and egg industries in Arkansas, Missouri, and Oklahoma. In 1998, the Arkansas,

Missouri, and Oklahoma organizations were consolidated and became The Poultry Federation. The

Poultry Federation claims to promote all poultry interests relating to production, distribution,

merchandising, and consumption of poultry, and poultry products. It disseminates information relating

to the various phases of the Broiler industry to improve and expand markets, to increase efficiency in

production and marketing, and to encourage and support research in production and marketing of

poultry. The Poultry Federation holds regular meetings each year, including Board of Directors

meetings with Defendants’ senior executives identified below. Defendants Foster Farms, O.K.

Industries, Inc., Pilgrim’s, Simmons Foods, Peco Foods, Tyson Foods, George’s, Inc., and Wayne

Farms are each members of the Poultry Federation.

       364.    The International Poultry Expo (“IPE”) was held annually from 2008-2012. The IPE

billed itself as “the networking hub of the world for the poultry industry.” The IPE was held annually

in late January in Atlanta, Georgia. Defendants’ senior executives, and numerous mid-level executives

and other employees, attended the IPE each year. The International Producers and Processors Expo

(“IPPE”) is the world’s largest annual poultry, meat, and feed industry event. IPPE held its first event

in January 2013 and combined three previously separate expos—the IPE, the International Feed Expo,

and the International Meat Expo. According to the IPPE’s website, a wide range of international

decision-makers attend this annual event to network and become informed on the latest technological

developments and issues facing the industry. The 2015 IPPE featured more than 7,245 international

visitors from over 103 countries, including attendees from Chile, France, Singapore, and Australia.

IPPE indicates that Defendants each sent their “Top Management” to the 2014 IPPE in January 2014.

The most popular panel each year is the “market intelligence” forum, which features an Agri Stats


                                                  117
    Case: 1:19-cv-04194 Document #: 1 Filed: 06/21/19 Page 122 of 140 PageID #:122



executive speaking regarding the Broiler industry. Similarly, Defendants’ senior executives attended

IPPE in 2015 and 2016.

       365.    The International Poultry Council (“IPC”) was formed in 2005 and is composed of

national trade associations from 23 countries, as well as 40 individual companies that are “Associate”

members. The IPC website bills the organization as the “voice of the global poultry industry” and its

mission is to “strengthen communication between the industries of different countries.” The NCC,

USAPEEC, and USPOULTRY are members of the IPC on behalf of United States poultry producers,

along with individual company members of the IPC, including Tyson, Cobb-Vantress (a Tyson

subsidiary), Sanderson Farms, and JBS S.A. (Pilgrim’s parent company). Additionally, the Chilean

poultry trade association (“APA”) and the Australian Chicken Meat Federation (“ACMF”) are also

members of the IPC.

       366.    Defendants’ CEOs and senior executives participate in numerous investor conferences

organized by Wall Street analysts, providing further opportunities to meet and communicate with one

another. Such conferences are held on an annual and/or ad hoc basis including, but not limited to,

the Goldman Sachs Global Staples Forum (held every May), Bank of America Merrill Lynch Global

Agriculture Conference (held every February), BMO Capital Markets Annual Ag & Protein

Conference (held every May), BMO Capital Markets Conference (held every May), BMO Farm to

Market Conference (held every May), Urner Barry Annual Executive Conference and Marketing

Seminar (held every April or May), and JP Morgan Basic Materials Conference (held every June).

       367.    Defendants also permitted one another to tour each other’s Broiler plants, which

revealed confidential business methods employed by a company. While such tours were often framed

as “best practices” information exchanges, they permitted the opportunity to conspire among senior

executives.


                                                 118
    Case: 1:19-cv-04194 Document #: 1 Filed: 06/21/19 Page 123 of 140 PageID #:123



       368.    Defendants also accessed each other’s above-described data through co- Defendant

Agri Stats to monitor cheating in the conspiracy. Agri Stats acted as an active facilitator of

Defendants’ conspiracy.

               (vii)   High Barriers to Entry.

       369.    The existence of high barriers to entry is one factor which makes markets susceptible

to collusion. A collusive arrangement that raises product prices above competitive levels would, under

basic economic principles, attract new entrants seeking to benefit from the supracompetitive pricing.

Where, however, there are significant barriers to entry, new entrants are less likely. Thus, barriers to

entry help facilitate the formation and maintenance of a conspiracy.

       370.    The existence of high entry barriers in the U.S. chicken market is demonstrated by the

trend of increasing consolidation, with larger vertically integrated companies increasing their control

over the industry. Beyond the issue of vertical integration, there is a wide range of government food

safety, worker safety, and environmental regulations that must be addressed by any new entrant into

the chicken market. The existence of low, and highly variable, profit margins also act as significant

barriers to entry. With such barriers to entry, companies that have the available resources and

significant start-up capital to enter the market and benefit from economies of scale are able to reduce

their average cost by producing more. Companies already in the market—such as Defendants—are

motivated to exclude other companies from the market to maintain their coordinated supply restriction

conspiracy, and ultimately keep prices at artificially inflated levels.

       371.    Substantial barriers impede entry into the Broiler market. A new entrant into the market

would face costly and lengthy start-up costs, including multi-million dollar costs associated with

research and development, construction of processing plants, feed mills, hatcheries, equipment,

energy, transportation distribution infrastructure (aka, “rolling stock”), skilled labor, experienced

management, a skilled contract-farmer base in a specific geographic area, long-standing customer
                                              119
    Case: 1:19-cv-04194 Document #: 1 Filed: 06/21/19 Page 124 of 140 PageID #:124



relationships, safety and quality assurance, and regulatory approvals relating to environmental, worker

safety, and food safety issues.

       372.    Defendants themselves acknowledge the substantial costs of entering the market and

view it as important that new entrants not be able to purchase closed facilities. For example, when the

State of Louisiana pressured Pilgrim’s to sell its closed Farmerville Broiler complex, Pilgrim’s

executives expressed concern about any state assistance to the buyer to purchase the Farmerville

Broiler complex because such assistance could substantially reduce the buyer’s cost basis therein,

which could then permit the buyer to flood the market with low-cost Broilers.

       373.    The price of construction of a new integrated Broiler processing complex (hatchery,

feed mill, and processing plant) able to compete on price with current integrated producers is relatively

high. Even for a current market participant, such as the third-largest producer (Sanderson Farms),

construction of a new Broiler complex (i.e., feed mill, hatchery, and processing plant) in 2010 was

estimated to cost $100-$125 million. However, these costs fail to account for other hurdles to new

market participants, discussed above.

       374.    The barriers to entry in the Broiler industry have proved insurmountable for potential

new market entrants. No company has created a new poultry company from scratch in decades.

Further, when one foreign meat company (a Ukrainian company, Omtron) tried to enter the U.S.

market in February 2011 by buying a portion of the assets of bankrupt Broiler producer Townsend’s,

Omtron invested $35 million to improve the facility’s processing operations, but went bankrupt only

five months after making the purchase.

       375.    A number of large foreign meat conglomerates have acquired U.S. Broiler producers

in the past decade, including Brazil’s JBS S.A. (Pilgrim’s), Mexico’s Industrias Bachoco (O.K.

Foods), Belgian company Continental Grain Company (Wayne Farms), Marfig Alimentos S.A.

                                                  120
    Case: 1:19-cv-04194 Document #: 1 Filed: 06/21/19 Page 125 of 140 PageID #:125



(Keystone Foods), and Foods), and South Korea’s Harim Group Corporation (Allen Harim).

However, each of these foreign meat conglomerates were already large players in the global meat

industry and simply continued operating their pre-existing U.S. Broiler company as a subsidiary.

Ownership of U.S. Broiler subsidiaries by such large, well-financed conglomerates deters entry by

smaller, non-globalized companies that might want to enter the U.S. Broiler production business.

        376.    A further barrier to new entrants is the unwillingness of large vertically integrated

producers to sell an idled Broiler complex, which also keeps open the threat that an integrated

producer will restart a closed Broiler complex. Pilgrim’s has been explicit about this threat to new

market entrants. For instance, in a February 2014 earnings call, Pilgrim’s was asked whether it had

any plans to sell “a couple of idled U.S. facilities . . . to use that as a source of capital,” to which

Pilgrim’s CFO Fabio Sandri replied “[n]o. We are thinking those are held defensive, so we don’t

plan to sell them in this short-term or in the near future.” Such a threat of restarting idled facilities,

rather than selling those facilities, represents a substantial barrier to entry for new market participants

because an existing Broiler producer can merely restart a closed mill to drive down prices and run a

new entrant out of business.

                (viii) Defendants Have Similar Cost Structures And Work Collaboratively To
                       Share Cost Information

        377.    Another factor antitrust law and economics have identified as making markets

susceptible to price-fixing is similar cost structures. The majority of production costs for Broiler

producers are variable. All other factors being equal, when variable costs are a high percentage of

production costs, there is less incentive for a producer to operate its facilities at full capacity, and this

may allow a group of producers to boost prices artificially with greater success than when fixed costs

are the largest component of production costs.




                                                    121
    Case: 1:19-cv-04194 Document #: 1 Filed: 06/21/19 Page 126 of 140 PageID #:126



       378.    The single largest cost component of producing Broilers is feed, which primarily

consists of soybean meal and corn. Broiler feed prices have varied widely from 2007-2016, reaching

71% of the cost of growing Broilers in 2012, but falling to only about 50% by 2014.

       379.    Input costs other than feed include processing plant labor costs (~15%), materials

(~11%), and capital equipment (~2.5%). Labor costs have declined significantly over the past two

decades for Defendants, while at the same time labor productivity has substantially increased.

       380.    Broiler feed costs have been decreasing sharply since record highs in 2012. For

instance, prices for soybean meal were down 10% in 2014. Since January 1, 2008, corn prices have

declined roughly 21% and soybean prices have declined 13%. During the same period, Broiler prices

increased roughly 50%.

       381.    Defendants have relatively similar cost structures. The technology and process of

industrial scale growing and processing Broilers is well known and Defendants employ the same types

of equipment and processes in the production process. Defendants also have only three companies

from which they can obtain breeder stock from which to raise Broilers, so there are very limited

options with respect to purchasing the most cost-efficient Broiler genetic lines. Similarly, Defendants

all purchase corn and soybeans on the open market, so they have limited ability to obtain substantially

different pricing on these key variable cost inputs for their Broilers.

       382.    Defendants use Agri Stats to share extraordinarily detailed cost information, so they

are able to constantly realign their cost structures with one another. Agri Stats permits each Defendant

to have extremely unusual knowledge of competitor costs and to make adjustments to standardize

each company’s cost structure across all Agri Stats participants.

       383.    Defendants engage in a program of “feedmill cross-testing” in which some Defendants

exchange feed and chicks with one another for the purported purpose of determining which

                                                   122
    Case: 1:19-cv-04194 Document #: 1 Filed: 06/21/19 Page 127 of 140 PageID #:127



Defendants’ feed and/or chicks have superior qualities. Defendants claim this strategy helps them

maximize efficiency. However, it is not economically rational in a truly competitive market for a

producer to provide its proprietary feed mixes and/or chicks to its competitor, thereby giving away

any competitive cost advantage over its competitors.

       384.    Another sign that Defendants do not view production costs as secret is the fact that it

is not unusual for Defendants to permit competitor’s CEOs access to each other’s production

complexes. In a competitive industry, production methods typically are closely guarded to protect

proprietary methods of production that save a company money and give it a competitive advantage

over its competitors. However, this is not the case in the Broiler industry. For example, from April

19-21, 2013, Pilgrim’s President & CEO Bill Lovette, Perdue Chairman of the Board Jim Perdue, and

Sanderson Farms President & COO Lampkin Butts attended a three day long “Chicken Media

Summit” in North Carolina that included visits by attendees to a Sanderson Farms growhouse and

processing plant. Similarly, from April 19-21, 2015, another Chicken Media Summit was sponsored

by the NCC and USAPEEC and included tours of Perdue’s operations and panel discussions with

Defendants’ senior executives.

       F.      Defendants Collusively Adopted Additional Strategies to Reinforce Their
               Conspiracy

       385.    Defendants collectively adopted several strategies to buttress and sustain their

conspiracy.

               (i)    A Collective Shift Away from Long-Term Fixed-Price Contracts

       386.    First, starting in 2008, the Defendants moved away from long-term fixed-price

contracts to shorter-term contracts with variable pricing pegged to one of several publicly available

price indices (including the USDA composite Urner-Barry, and the Georgia Dock). A coordinated

move away from fixed price contracts to contracts permitting prices to fluctuate with an indexed

                                                123
    Case: 1:19-cv-04194 Document #: 1 Filed: 06/21/19 Page 128 of 140 PageID #:128



public market price helps facilitate an antitrust conspiracy. See In re High Fructose Corn Syrup

Antitrust Litig., 295 F.3d 651, 659 (7th Cir. 2002). Defendants’ shift indicates that they anticipated

higher prices resulting from their production cuts, and wanted the flexibility to take advantage of such

increased prices.

       387.    Starting around January 2008, senior executives from Koch Foods, Pilgrim’s, Perdue,

Sanderson Farms, and Tyson publicly announced an effort to reduce annual fixed-price contracts. This

change coincided with Defendants’ efforts to reduce chicken industry supplies so as to drive chicken

market prices higher.

       388.    On January 28, 2008, Tyson CEO Dick Bond announced on an earnings call that Tyson

was looking at shortening its fixed price contracts, and by June 2009 Tyson reported it had

“dramatically” shortened the amount of fixed-price contracts over 90 days.

       389.    On January 29, 2008, Pilgrim’s CFO Rick Cogdill reported on an earnings call that

Pilgrim’s had started moving away from fixed-price contracts, noting that “in a situation like where

we are now where we need to drive commodity prices up, that [i.e., having less fixed price contracts]

is going to give us the opportunity for more immediate benefit to our P&L than what we would have

had say, historically three year[s] ago, when a higher percentage was fixed price.” Pilgrim’s later

reported that by March 2012, it had reduced its exposure to fixed price contracts, with most contracts

now market-based or including a reset provision linked to the underlying commodity. By 2014,

Pilgrim’s reported that less than 5% of all its contracts were 12-month fixed price contracts.

       390.    On July 28, 2008, Perdue spokesperson Julie DeYoung told an industry publication

that Perdue was looking to shorten its contract terms, stating, “the company is also seeking to raise

prices and shorten its contracts.”




                                                  124
    Case: 1:19-cv-04194 Document #: 1 Filed: 06/21/19 Page 129 of 140 PageID #:129



       391.    Sanderson Farms’ CEO Joe Sanderson noted in a July 31, 2008, earnings call that the

industry may move towards “shorter term agreements.”

       392.    Industry observers noted the trend of Broiler producers moving away from fixed price

contracts. For instance, a December 2013 report by Stephens, Inc. analyst Farha Aslam noted that

“[w]ith volume growth generally limited, companies are developing more sophisticated strategies to

generate profits . . . . ‘Rather than annual fixed price contract[s] that are negotiated every fall,

companies are partnering with customers and creating contracts that can be multi-year in duration.

Contracts are now being negotiated all year long and employ a wide variety of pricing

methodologies.’” This confirms that even contracts which are long-term in duration are not “fixed”

so as to prevent price increases when coordinated supply reductions drive up Broiler market price

indices.

               (ii)    Inter-Defendant Sales

       393.    Second, Defendants use direct purchases of chickens from one another and from

smaller producers to meet each company’s own sales needs. In addition to exemplifying the

commodity nature of the chicken market, these inter-Defendant sales allowed Defendants to soak up

excess supply that could potentially depress prices in the market and facilitated the opportunity to

expressly discuss prices with competitors. Such purchases also permitted companies to maintain

market share despite reducing their production. In many instances large inter-Defendant purchases

were negotiated by CEOs or other senior level executives of Defendants, thereby providing additional

opportunities to conspire.

       394.    In 2011, for example, Tyson began using what was described as a “very unique

strategy,” called “Buy vs. Grow.” Tyson’s strategy essentially treated the industry supply as though

it were for a single unified company, rather than competing businesses that would rather sell self-

produced product to a customer than a competitor. Tyson’s adoption of this strategy was indeed
                                            125
    Case: 1:19-cv-04194 Document #: 1 Filed: 06/21/19 Page 130 of 140 PageID #:130



“unique,” because only a few years prior to adopting the “Buy vs. Grow” strategy, it had derided a

similar strategy as a “stupid” subsidization of competitors’ growth, with a Tyson executive explaining

on an April 29, 2008 earnings call that “I think what we said along is we’re going to match our supply

and demand. We’re not going to cut beyond that and then go out and buy open market meat to

subsidize other people’s growth.” Tyson’s strategic shift in 2011 to buying chicken on the open market

is evidence that by that time, it was confident that its fellow producers would maintain their production

levels as they were and not increase them.

        395.    In a November 5, 2012, interview, Fieldale President Thomas Hensley noted his

company was also pursuing a strategy to purchase excess supply from its competitors, stating that

“[i]f you don’t have a home for your chickens on Monday morning, you shouldn’t have those chickens.

Now we know where all our chickens are going. So we are buying chickens in that lower price area

instead of selling them. So, no expansion for us.”

        396.    By the end of 2014, Tyson reported it was buying over four million pounds of chickens

on the open market each week. Four million pounds of chicken per week is more than any of the 24th–

30th largest chicken companies produce on a weekly basis, so the amount of Tyson’s purchases was

quite significant.

        397.    During the first part of 2015, Tyson increased its Buy vs. Grow purchases by 50

percent, expanding its purchases from competitors to unprecedented levels. Tyson announced plans

in May 2015 to increase its Buy vs. Grow strategy to 10 percent of its sales in the second half of 2015

and 2016. Ten percent of Tyson’s 2014 ready-to-cook pounds was 17.6 million pounds per week, a

volume that by itself would dwarf the entire average weekly production of any of the 15th–30th largest

chicken producers. Notably, Tyson also announced in May 2015 that it planned to reduce its

production after July 2015 and keep it flat through 2016 by increasing its Buy vs. Grow purchases.


                                                  126
    Case: 1:19-cv-04194 Document #: 1 Filed: 06/21/19 Page 131 of 140 PageID #:131



               (iii)   Atypical Increases in Defendants’ Exporting of Chickens

       398.    Third, during 2013 and into 2014, Defendants found new ways to actively depress the

size of breeder flocks, such as using the pretext of avian flu in Mexico to justify exporting flock

chickens to Mexico to repopulate flocks rather than use such chickens to increase domestic production

levels. Indeed, Defendants continued their program of exporting chicken hens and eggs to Mexico in

2015, with Tyson explicitly noting in a May 4, 2015, earnings call that it was sending 3 percent of

its eggs to Mexico to “fill incubators.”

       399.    Similarly, during a July 2016 earnings call, Pilgrim’s CEO Bill Lovette noted his

“confidence that we’re going to do the right thing with respect to maintaining [] discipline. We’ve

certainly had the hatching egg supply to grow much more if we chose not to export those eggs. I think

in May we exported 81 million hatching eggs or so outside of the country. The industry could have

chosen to set some of those eggs domestically, but that was not the choice that was made. And so

again that gives us confidence that we’re going to continue to be disciplined as an industry.”

       400.    Defendants’ coordinated exportation of chicken hatching eggs, from 2013 through

2016, was an active effort to artificially reduce the supply of chickens in the U.S. below what it would

have been absent their active and continued participation in an illegal antitrust conspiracy.

       401.    Tyson and other Defendants exported hatching eggs to Mexico and other foreign

countries from 2013-2016 with the intent to artificially reduce the supply, and increase the price, of

chickens in the U.S. The revenues Tyson and others received for exporting hatchery eggs to Mexico

was far less than they would have generated hatching those same eggs and selling the chicken meat

in the U.S. market. Thus, but for Defendants’ agreement and conspiracy as alleged in this Complaint,

it would have been against Tyson’s independent economic self-interest to export hatching eggs to




                                                  127
    Case: 1:19-cv-04194 Document #: 1 Filed: 06/21/19 Page 132 of 140 PageID #:132



Mexico and forego higher hatching egg prices in the U.S. But Defendants’ new-found “discipline”

ameliorated any remaining risk and resulted in higher overall U.S. chicken prices.

        402.     Some of the Defendants, including Wayne Farms, Peco Foods, Sanderson Farms,

Pilgrim’s, and Tyson, participated in Overseas Distribution Solutions (“ODS”), an organization of

exporters founded in 1999 that operated through 2011. As alleged above, those exports were part of

Defendants’ conspiratorial efforts to artificially reduce supply and raise prices of chicken sold in the

United States.

        G.       The Statute of Limitations Does Not Bar Plaintiff’s Claims

                 (i)    Plaintiff Did Not Discover (and Could Not Have Discovered) the Conspiracy
                        Until 2016

        403.     Plaintiff had neither actual nor constructive knowledge of the facts constituting its

claims for relief. Plaintiff did not discover, and could not have discovered through the exercise of

reasonable diligence, the existence of the conspiracy alleged herein until approximately 2016.

Defendants engaged in a secret conspiracy that did not reveal facts that put Plaintiff on inquiry notice

that there was a conspiracy to fix prices for chickens.

        404.     With respect to the output-restriction element of Defendants’ conspiracy, Plaintiff did

not discover, nor could have discovered through the exercise of reasonable diligence, the facts

supporting their claims for relief, until the filing of a direct purchaser class action, Maplevale Farms,

Inc. v. Koch Foods, Inc. et al., in this District in September 2016. The filing of the Maplevale Farms

complaint, which alleges a class of which Plaintiff is an absent member, caused Plaintiff and its

counsel to start an independent and extensive investigation into the facts alleged in this Complaint.

        405.     With respect to the manipulation of the Georgia Dock, a January 18, 2016 Wall Street

Journal article regarding Defendants’ possible manipulation of the Georgia Dock benchmark price

raised the possibility of collusion to artificially raise, fix, or maintain chicken prices using the Georgia

                                                   128
    Case: 1:19-cv-04194 Document #: 1 Filed: 06/21/19 Page 133 of 140 PageID #:133



Dock. Subsequently, a series of articles in various publications published between November 3 and

17, 2016, detailed for the first time that the USDA had discontinued its reliance on the Georgia Dock

benchmark price because its input prices could not be verified.

       406.    Yet even when faced with these public revelations, Defendants continued to assert the

fairness and accuracy of the Georgia Dock benchmark price. For example, in a November 8, 2016,

Washington Post article, Defendant Sanderson Farms represented that the Georgia Dock benchmark

price was “reliable,” so as to induce purchasers of chickens to believe the benchmark price was not

subject to illegal manipulation by the Georgia Dock Defendants. Not until November 10, 2016, was

it disclosed publicly that the Georgia Dock Defendants had formed a secret Georgia Dock Advisory

Board that facilitated opportunities for executives to meet and also discuss their scheme to fix the

Georgia Dock benchmark price. The existence of this Board was not known to Plaintiff, nor would

they have been able to learn of how Defendants’ executives conducted themselves in their non-public

Georgia Dock Advisory Board meetings. Not until November 17, 2016, was it publicly disclosed that

the Florida Attorney General’s Office was investigating the Georgia Dock benchmark price and its

calculation and manipulation by the Georgia Dock Defendants.

       407.    Defendants’ anticompetitive conspiracy, by its very nature, was self-concealing.

Chickens are not exempt from antitrust regulation, and thus, before these recent events, Plaintiff

reasonably considered the U.S. chicken industry to be a competitive industry. Accordingly, a

reasonable person under the circumstances would not have been alerted to begin investigating the

legitimacy of Defendants’ chicken prices before these recent events.

       408.    Plaintiff exercised reasonable diligence. Plaintiff could not have discovered

Defendants’ alleged conspiracy at an earlier date by the exercise of reasonable diligence because of

the deceptive practices and techniques of secrecy employed by Defendants.


                                                129
    Case: 1:19-cv-04194 Document #: 1 Filed: 06/21/19 Page 134 of 140 PageID #:134



               (ii)    Defendants Actively Concealed Their Conspiracy

       409.    Throughout the relevant period, Defendants effectively, affirmatively, and

fraudulently concealed their unlawful combination and conspiracy from Plaintiff.

       410.    The combination and conspiracy alleged herein was fraudulently concealed by

Defendants by various means and methods, including, but not limited to, (1) secret meetings, (2)

surreptitious communications between Defendants via the wires (telephones, emails, text messages

and other electronic communications) and in-person meetings at trade association meetings (and

elsewhere) in order to prevent the existence of written records, (3) limiting any explicit reference to

competitor pricing or supply restraint communications in documents, (4) communicating

competitively sensitive data to one another through Agri Stats, a “proprietary, privileged, and

confidential” system that kept both the content and participants in the system secret, and (5)

concealing the existence and nature of their competitor supply restraint and price discussions from

non-conspirators (including customers).

       411.    Defendants used code words including “discipline” and “capacity discipline” in their

public statements to conceal their conspiracy and signal one other in furtherance of their conspiracy

to restrain production while shielding their conspiracy from detection or suspicion. As alleged above,

specific examples of the use of such coded language include, without limitation: (1) the National

Chicken Council’s Annual Conference in October 2011 where a report reflected that panel members

Clint Rivers (then of Perdue) and Mark Kaminsky of Koch Foods noted that “[d]iscipline on the

supply side was one suggestion” to increase chicken prices; (2) on a May 3, 2013, earnings call,

Pilgrim’s President & CEO Bill Lovette stated that “price is going to strengthen as supply continues

to be disciplined and constrained….and “we’ve done a good job so far of maintaining discipline;” and

(3) on a July 2016 earnings call Lovette noted that “I think what we’ve seen with egg sets is absolutely

a testament to the discipline of our industry that we’ve seen the last really two to three years.”
                                                   130
    Case: 1:19-cv-04194 Document #: 1 Filed: 06/21/19 Page 135 of 140 PageID #:135



       412.    As alleged above, in 2008, after years of boom and bust cycles of production leading

to the regular rise and fall of prices, the price of chickens began an unprecedentedly steady increase

that continued at least through 2016. Defendants affirmatively and falsely attributed rising prices to,

among other things, increases in the price of inputs. Defendants used these pretexts used to cover up

the conspiracy. In fact, the chicken price increases were the result of Defendants’ collusive conduct,

which was undisclosed at the time.

       413.    During the relevant period, Defendants affirmatively made numerous misleading

public statements falsely portraying the market for chickens as a competitive one. For example,

Defendants provided testimony at workshops held by the U.S. Department of Justice and USDA

suggesting the chicken industry was competitive and not subject to anti-competitive practices and

agreements, including testimony at a May 21, 2010 workshop of a National Chicken Council-

commissioned study by Dr. Thomas Elam, which stated that “the chicken industry is competitive and

thriving,” and has “[i]ntense competition” that promotes “product innovation and lower prices for

consumers.”

       414.    To explain the decreasing supply of chickens since 2012, Defendants have provided a

variety of pretextual explanations, including: (1) a breeding issue with chickens during 2014, (2) a

Russian ban of U.S. chicken imports starting in 2014, and (3) a 2013 shortage in supply due in part

due to an Avian Flu outbreak in Mexico that caused a surge in demand for hens to repopulate chicken

farms in Mexico. These explanations were pretextual in that Defendants sought to hide their

conspiracy from discovery by blaming chicken price increases on these factors rather than

Defendants’ own collusive conduct (including their unprecedented cuts to breeder flocks).

       415.    Throughout the relevant period, Defendants repeatedly also cited increasing input costs

as a pretext for their collusion to restrain supply and increase prices. For instance, Defendants


                                                 131
    Case: 1:19-cv-04194 Document #: 1 Filed: 06/21/19 Page 136 of 140 PageID #:136



repeatedly claimed that input cost increases during 2008 justified chicken price increases. However,

while corn was $5/bushel in 2005-2006 and increased to $9 by May or June 2008, it quickly fell back

to below $5/bushel by fall 2008. Higher chicken prices later in the relevant period also were not

justified by increased costs of corn, which, after a temporary spike in the summer of 2012, were not

increasing at the level that would have warranted higher chicken prices. Defendants, through the

National Chicken Council, other trade groups, and press releases, speeches, and other public

statements by their employees, also repeatedly and publicly blamed the federal government’s ethanol

mandate for increased chicken prices, asserting that it increased their corn costs. Defendants made all

of these pretextual representations to conceal their conspiracy and avoid disclosing their agreement to

illegally restrain the supply of chickens.

       416.    By virtue of Defendants actively and intentionally concealing their above-described

wrongful conduct, the running of any applicable statute of limitations has been (and continues to be)

tolled and suspended with respect to Plaintiff’s claims and causes of action resulting from Defendants’

and Agri Stats’ unlawful combination and conspiracy alleged in this Complaint under the fraudulent

concealment doctrine and/or doctrine of equitable estoppel.

               (iii)   Plaintiff’s Claims Were Tolled By the Direct Purchaser Class Action
                       Complaint Filed in 2016

       417.    Plaintiff was a member of the direct purchaser class action complaint asserted against

Defendants, including, but not limited to Maplevale Farms, Inc. v. Koch Foods, Inc., et al., No. 1:16-

cv-08637 (Dkt. No. 1) (N.D. Ill. Sept. 2, 2016).

       418.    Plaintiff’s claims were tolled under American Pipe & Construction Co. v. Utah, 414

U.S. 538 (1974), and related authorities during the pendency of that direct purchaser class action

asserted against Defendants, commencing at least as early as September 2, 2016.

VII.   ANTITRUST IMPACT

                                                   132
    Case: 1:19-cv-04194 Document #: 1 Filed: 06/21/19 Page 137 of 140 PageID #:137



       419.       Defendants’ conspiracy had the following effects, among others:

                  Price competition has been restrained or eliminated with respect to Broilers;

                  The prices of Broilers have been fixed, raised, stabilized, or maintained at
                   artificially inflated levels; and

                  Purchasers of Broilers have been deprived of free and open competition among
                   Defendants.

       420.       During the relevant period, Plaintiff directly purchased chicken from nearly all of the

Defendants (and their affiliates). As a direct and proximate result of Defendants’ above-described

illegal conduct, Plaintiff was compelled to pay, and did pay, artificially inflated prices for chickens.

       421.       As a direct and proximate consequence of Defendants’ and Agri Stats’ above-described

wrongful conduct, Plaintiff sustained substantial losses and damage to its business and property in the

form of overcharges for chickens. The full amount and forms and components of such damages will

be calculated after discovery and presented upon proof at trial.

VIII. CLAIMS FOR RELIEF AND CAUSES OF ACTION

                                            COUNT I
                                    VIOLATION OF 15 U.S.C. § 1
                                   (AGAINST ALL DEFENDANTS)

       422.       The preceding factual statements and allegations are incorporated by reference.

       423.       Defendants entered into and engaged in a combination or conspiracy in unreasonable

restraint of trade in violation of Section 1 of the Sherman Act, 15 U.S.C. § 1.

       424.       Defendants’ acts in furtherance of their combination or conspiracy were authorized,

ordered, or done by their officers, agents, employees, or representatives while actively engaged in the

management of Defendants’ affairs.

       425.       At least as early as January 1, 2008, and continuing until the present, the exact dates

being unknown to Plaintiff, Defendants entered into a continuing agreement, understanding and


                                                    133
    Case: 1:19-cv-04194 Document #: 1 Filed: 06/21/19 Page 138 of 140 PageID #:138



conspiracy in restraint of trade to fix, raise, stabilize, and maintain prices for Broilers, thereby creating

anticompetitive effects.

        426.       Defendants’ anticompetitive acts involved United States domestic commerce and

import commerce, and had a direct, substantial, and foreseeable effect on interstate commerce by

raising and fixing prices for Broilers throughout the United States.

        427.       The conspiratorial acts and combinations have caused unreasonable restraints in the

market for Broilers.

        428.       As a result of Defendants’ unlawful conduct, Plaintiff has been harmed by being forced

to pay inflated, supracompetitive prices for Broilers.

        429.       In formulating and carrying out the alleged agreement, understanding and conspiracy,

Defendants did those things that they combined and conspired to do, including but not limited to the

acts, practices, and course of conduct set forth in this Complaint. Defendants’ conspiracy had the

following effects, among others:

                   Price competition in the market for Broilers has been restrained, suppressed,
                    and/or eliminated in the United States;

                   Prices for Broilers sold by Defendants, their divisions, subsidiaries, and affiliates,
                    and all of their co-conspirators have been fixed, raised, stabilized, and maintained
                    at artificially high, non-competitive levels throughout the United States; and

                   Plaintiff, which directly purchased Broilers from Defendants, their divisions,
                    subsidiaries, and affiliates, and all of their co-conspirators, has been deprived of
                    the benefits of free and open competition in the purchase of Broilers.

        430.       Defendants took all of the actions alleged in this Complaint with the knowledge and

intended effect that their actions would proximately cause the price of Broilers on the spot market to

be higher than it would be but for Defendants’ conduct. Defendants also knew and intended that such

an artificial inflation of spot market prices would increase other Broiler market prices, including those

paid by Plaintiff.
                                                     134
      Case: 1:19-cv-04194 Document #: 1 Filed: 06/21/19 Page 139 of 140 PageID #:139



        431.      As a direct and proximate result of Defendants’ anticompetitive conduct, Plaintiff has

been injured in its business and/or property and Plaintiff will continue to be injured in its business and

property by paying more for Broilers than it would have paid and will pay in the absence of the

conspiracy.

        432.      The alleged contract, combination, or conspiracy is a per se violation of the federal

antitrust laws.

                                        PRAYER FOR RELIEF

WHEREFORE, Plaintiff respectfully requests that the Court:

        433.      Enter joint and several judgments against Defendants in favor of Plaintiff;

        A.        Award Plaintiff damages in an amount to be determined at trial to the maximum

extent allowed under federal antitrust laws, and enter a joint and several judgment in favor of

Plaintiff against Defendants in an amount to be trebled to the extent such laws permit;

        B.        Award Plaintiff its post-judgment interest as provided by law, with such interest to be

awarded at the highest legal rate;

        C.        Award Plaintiff its attorneys’ fees, litigation expenses, and costs, as provided by law;

and

        D.        Grant Plaintiff such other and further relief that the Court may deem just and proper.

                                            JURY DEMAND

          Pursuant to Federal Rule of Civil Procedure 38, Plaintiff demands a trial by jury on all

 issues so triable.




                                                    135
  Case: 1:19-cv-04194 Document #: 1 Filed: 06/21/19 Page 140 of 140 PageID #:140



                                     Respectfully Submitted,

Dated: June 21, 2019                GREENBERG TRAURIG, L.L.P.

                                    /s/ John F. Gibbons
                                    John F. Gibbons
                                    Illinois Bar No. 6190493
                                    gibbonsj@gtlaw.com
                                    Thomas E. Dutton
                                    Illinois Bar No. 6195923
                                    duttont@gtlaw.com
                                    77 West Wacker Dr. Suite 3100
                                    Chicago, IL 60601
                                    Telephone: 312-456-8400
                                    Fax: 312-456-8435

                                    Gregory J. Casas (pro hac vice to be requested)
                                    Texas Bar No.: 00787213
                                    casasg@gtlaw.com
                                    Erik Weber (pro hac vice to be requested)
                                    Texas Bar No.: 240898587
                                    weberer@gtlaw.com
                                    300 West Sixth Street, Suite 2050
                                    Austin, Texas 78701-4052
                                    Telephone: 512-320-7200
                                    Fax: 512-320-7210

                                    Dominic E. Draye (pro hac vice to be requested)
                                    Arizona Bar No. 033012
                                    drayed@gtlaw.com
                                    2375 East Camelback Road, Suite 700
                                    Phoenix, AZ 85016
                                    Telephone: 602-445-8000
                                    Fax: 602-445-8100

                                    Attorneys for Services Group of America, Inc.




                                       136
